
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



THE HOME DEPOT FUTUREBUILDER
A 401(k) AND STOCK OWNERSHIP PLAN



Amendment and Restatement
Effective July 1, 2004


--------------------------------------------------------------------------------




THE HOME DEPOT FUTUREBUILDER
A 401(k) AND STOCK OWNERSHIP PLAN


        On this 1st day of July, 2004, The Home Depot, Inc. (the "Controlling
Company") hereby amends and restates The Home Depot FutureBuilder (the "Plan").


STATEMENT OF PURPOSE


        A.    The Plan initially was adopted effective as of January 1, 1988 and
was last restated generally effective as of January 1, 2001, and has been
amended since that date. Generally effective July 1, 2004, the Plan, as set
forth in this document, is intended and should be construed as a restatement and
continuation of the Plan as previously in effect. In addition to making certain
other changes, this restatement of the Plan is intended to reflect the merger of
The Maintenance Warehouse FutureBuilder with and into the Plan effective July 1,
2004.

        B.    The primary purpose of the Plan is to recognize the contributions
made to the Controlling Company and its participating affiliates by employees
and to reward those contributions by providing eligible employees with an
opportunity to accumulate savings for their future security.

        C.    The Controlling Company intends that the Plan be qualified under
Sections 401(a) and 401(k) of the Internal Revenue Code of 1986, as amended (the
"Code"), and that the Plan constitute an employee stock ownership plan as
defined in Code Section 4975(e)(7).

--------------------------------------------------------------------------------




STATEMENT OF AGREEMENT


        To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions as
follows:

--------------------------------------------------------------------------------






Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

STATEMENT OF PURPOSE   1 ARTICLE I    DEFINITIONS   1 1.1   Account   1 1.2  
ACP or Actual Contribution Percentage   1 1.3   ACP Tests   1 1.4   Active
Participant   1 1.5   Administrative Committee   1 1.6   ADP or Actual Deferral
Percentage   1 1.7   ADP Tests   2 1.8   Affiliate   2 1.9   Annual Addition   2
1.10   Before-Tax Account   2 1.11   Before-Tax Contributions   2 1.12  
Beneficiary   2 1.13   Board   2 1.14   Break in Service   2 (a)   Leave of
Absence   2 (b)   Maternity or Paternity Leave   2 (c)   Effect of Family and
Medical Leave Act   3 1.15   Business Day   3 1.16   Code   3 1.17   Company
Stock   3 1.18   Company Stock Fund   3 1.19   Compensation   3 (a)   Benefit
Compensation   3 (b)   Section 404 Compensation   4 (c)   Top-Heavy Compensation
  4 (d)   Section 415 Compensation   4 (e)   Key Employee and Highly Compensated
Employee Compensation   4 (f)   Testing Compensation   4 1.20   Contributions  
4 1.21   Controlling Company   4 1.22   Covered Employee   5 1.23   Deferral
Election   5 1.24   Defined Benefit Minimum   5 1.25   Defined Benefit Plan   5
1.26   Defined Contribution Minimum   5 1.27   Defined Contribution Plan   5
1.28   Determination Date   5 1.29   Disability or Disabled   5 1.30   Effective
Date   5 1.31   Elective Deferrals   6 1.32   Eligible Nonhighly Compensated
Participant   6 1.33   Eligible Participant   6 1.34   Eligible Retirement Plan
  6 1.35   Eligible Rollover Distribution   6          


i

--------------------------------------------------------------------------------



1.36   Employee   6 1.37   Employment Date   6 1.38   Entry Date   7 1.39  
ERISA   7 1.40   ESOP Account   7 1.41   ESOP Contributions   7 1.42  
Forfeiture   7 1.43   Highly Compensated Employee   7 (a)   General Rule   7 (b)
  Excluded Employees   7 (c)   Former Employees   7 (d)   Nonresident Aliens   8
(e)   Compliance with Code Section 414(q)   8 1.44   Hour of Service   8 (a)  
General Rule   8 (b)   Equivalencies   9 (c)   Changes by Administrative
Committee   9 (d)   Computation Period   9 1.45   Investment Committee   9 1.46
  Investment Fund or Funds   9 1.47   Key Employee   9 1.48   Leave of Absence  
9 1.49   Limitation Year   9 1.50   Loan   9 1.51   Loan Suspense Account   9
1.52   Matching Account   9 1.53   Matching Contributions   9 1.54   Maternity
or Paternity Leave   9 1.55   Maximum Deferral Amount   10 1.56   Named
Fiduciary   10 1.57   Non-Key Employee   10 1.58   Normal Retirement Age   10
1.59   Participant   10 1.60   Participating Company   10 1.61   Permissive
Aggregation Group   10 1.62   Plan   10 1.63   Plan Year   10 1.64   Prior Plan
  10 1.65   Qualified Separation   10 1.66   Qualified Spousal Waiver   10 1.67
  Required Aggregation Group   10 1.68   Restoration Contributions   10 1.69  
Rollover Account   10 1.70   Rollover Contribution   10 1.71   Spouse or
Surviving Spouse   11 1.72   Supplemental Account   11 1.73   Supplemental
Contributions   11 1.74   Top-Heavy Group   11 1.75   Top-Heavy Plan   11 1.76  
Transfer Account   11          

ii

--------------------------------------------------------------------------------



1.77   Transfer Contributions   11 1.78   Trust or Trust Agreement   11 1.79  
Trustee   11 1.80   Trust Fund   11 1.81   Valuation Date   12 1.82   Year of
Eligibility Service   12 (a)   Computation Period   12 (b)   Predecessor
Employer   12 (c)   Related Employer   12 (d)   Reemployed Veterans   12 1.83  
Years of Vesting Service   12 (a)   Pre-1988 Service   12 (b)   Pre-Break
Service   12 (c)   Post-Break Service   12 (d)   Predecessor Plan   13 (e)  
Predecessor Employer   13 (f)   Related Employer   13 (g)   Reemployed Veterans
  13 ARTICLE II    ELIGIBILITY   13 2.1   Initial Eligibility Requirements   13
(a)   Employee Contributions   13 (b)   Employer Contributions   13 (c)   New
Participating Companies   14 (d)   Special Rules   14 2.2   Treatment of
Interruptions of Service   14 (a)   Leave of Absence or Layoff   14 (b)  
Termination Before Participation   14 (c)   Termination After Participation   14
2.3   Change in Status   14 (a)   Exclusion Before Participation   14 (b)  
Exclusion After Participation   14 (c)   Change to Covered Employee Status   14
ARTICLE III    CONTRIBUTIONS   15 3.1   Before-Tax Contributions   15 (a)  
Generally   15 (b)   Deferral Elections   15     (1)    Effective Date   15    
(2)    Term   15     (3)    Revocation   15     (4)    Modification by
Participant   16     (5)    Modification by Administrative Committee   16    
(6)    Highly Compensated Employees   16     (7)    Acquisitions   16 3.2  
Matching Contributions   16 (a)   General Rule   16 (b)   Special Matching
Provisions   17 3.3   ESOP Contributions   17 3.4   Supplemental Contributions  
17 3.5   Additional Contributions   17 3.6   Form of Contributions   17        
 


iii

--------------------------------------------------------------------------------



3.7   Timing of Contributions   17 (a)   Before-Tax Contributions   17 (b)  
Matching, ESOP and Supplemental Contributions   17 3.8   Contingent Nature of
Company Contributions   18 3.9   Restoration Contributions   18 (a)  
Restoration of Forfeitures   18 (b)   Restoration Contribution   18 3.10  
Reemployed Veterans   18 3.11   Catch-Up Contributions   18
ARTICLE IV    ROLLOVERS AND TRANSFERS BETWEEN PLANS   19 4.1   Rollover
Contributions   19 (a)   Request by Active Participant   19 (b)   Acceptance of
Rollover   19 4.2   Transfer Contributions   19 (a)   Direct Transfers Permitted
  19 (b)   Mergers and Spin-offs Permitted   19 (c)   Establishment of Transfer
Accounts   19 (d)   Transfer Accounts   19 4.3   Spin-offs to Other Plans   20
ARTICLE V    PARTICIPANTS' ACCOUNTS; CREDITING AND ALLOCATIONS   20 5.1  
Establishment of Participants' Accounts   20 5.2   Allocation and Crediting of
Before-Tax, Matching, Rollover and Transfer Contributions   20 5.3   Allocation
of ESOP Contributions and Company Stock Released from Loan Suspense Account   20
(a)   Allocation of ESOP Contributions   20 (b)   Allocation of Company Stock
Released from Loan Suspense Account   20 (c)   Allocation of Company Stock
Released from Matching Contributions   21 5.4   Allocation and Crediting of
Supplemental Contributions   21 (a)   General Provision   21 (b)   Per Capita
Supplemental Contributions   21 (c)   Proportional Supplemental Contributions  
21 (d)   Section 415 Supplemental Contributions   21 (e)   Supplemental Matching
Contributions   21 5.5   Crediting of Restoration Contributions   22 5.6  
Adjustments to Accounts   22 5.7   Allocation of Cash Dividends on Company Stock
  22 (a)   Loan Repayment   22 (b)   Allocation to Accounts   22 (c)   Payment
to Participants   23 5.8   Allocation of Adjustments Upon Change in
Capitalization   23 5.9   Allocation of Forfeitures   23 5.10   Notice to
Participants of Account Balances   23 5.11   Good Faith Valuation Binding   23
5.12   Errors and Omissions in Accounts   23 ARTICLE VI    CONTRIBUTION AND
SECTION 415 LIMITATIONS AND
                            NONDISCRIMINATION REQUIREMENTS   24 6.1  
Deductibility Limitations   24 6.2   Maximum Limitation on Elective Deferrals  
24 (a)   Maximum Elective Deferrals Under Participating Company Plans   24 (b)  
Return of Excess Before-Tax Contributions   24          

iv

--------------------------------------------------------------------------------



(c)   Return of Excess Elective Deferrals Provided by Other Participating
Company Arrangements   24 (d)   Discretionary Return of Elective Deferrals   24
(e)   Return of Excess Annual Additions   25 6.3   Nondiscrimination
Requirements for Before-Tax Contributions   25 (a)   ADP Test   25 (b)  
Multiple Plans   25 (c)   Adjustments to Actual Deferral Percentages   25 6.4  
Nondiscrimination Requirements for Matching Contributions   26 (a)   ACP Test  
26 (b)   Multiple Plans   27 (c)   Adjustments to Actual Contribution
Percentages   27 6.5   Order of Application   27 6.6   Code Section 415
Limitations on Maximum Contributions   28 (a)   General Limit on Annual
Additions   28 (b)   Special Rule   28 (c)   Correction of Excess Annual
Additions   29 (d)   Annual Addition   29 (e)   Compliance with Code Section 415
  30 (f)   Combined Plan Limit   30 6.7   Construction of Limitations and
Requirements   30 ARTICLE VII    INVESTMENTS   31 7.1   Establishment of Trust
Account   31 7.2   Investment Funds   31 (a)   Establishment of Investment Funds
  31 (b)   Reinvestment of Cash Earnings   31 (c)   ESOP Requirement   31 7.3  
Participant Direction of Investments   31 (a)   Investment of Contributions   31
(b)   Investment of Existing Account Balances   32 (c)   Conditions Applicable
to Elections   32 (d)   Restrictions on Investments   32 7.4   Valuation   32
7.5   Voting and Tender Offer Rights with Respect to Investment Funds   33 7.6  
Purchase of Life Insurance   33 7.7   Fiduciary Responsibilities for Investment
Directions   33 7.8   Appointment of Investment Manager; Authorization to Invest
in Collective Trust   33 (a)   Investment Manager   33 (b)   Collective Trust  
33 7.9   Borrowing to Acquire Company Stock   33 (a)   Interest Rate   34 (b)  
Assets Not Dissipated   34 (c)   Reasonable Terms   34 (d)   Use of Loan
Proceeds   34 (e)   Collateral   34 (f)   Payments   34 (g)   Remedy Upon
Default   34 (h)   Release of Shares   34 (i)   Loan Term   34 (j)  
Restrictions on Stock   34          


v

--------------------------------------------------------------------------------



7.10   Release of Shares   35 (a)   Loan Suspense Account   35 (b)   Terms of
Loan   35 7.11   Diversification of ESOP Account by Participants   35 (a)  
General Rule   35 (b)   Method of Diversification   35 7.12   Value of Company
Stock   35 7.13   Voting and Tender Offer Rights With Respect to Company Stock  
36 (a)   Voting Rights   36 (b)   Tender Offer Rights   36 (c)   Confidentiality
  36 (d)   Dissemination of Pertinent Information   36 ARTICLE VIII    VESTING
IN ACCOUNTS   36 8.1   Vesting   36 (a)   General Vesting Rule   36    
(1)    Fully Vested Accounts   36     (2)    Matching Account   37 (b)   ESOP
Account   37 8.2   Vesting Upon Attainment of Normal Retirement Age, Death or
Disability   37 8.3   Timing of Forfeitures and Vesting after Restoration
Contributions   37 8.4   Vesting Following Partial Distributions   38 8.5  
Amendment to Vesting Schedule   38 ARTICLE IX    PAYMENT OF BENEFITS FROM
ACCOUNTS   38 9.1   Benefits Payable for Reasons Other Than Death   38 (a)  
General Rule   38 (b)   Timing of Distribution   39 (c)   Restrictions on
Distributions from Before-Tax and Supplemental Accounts   40 (d)   Delay Upon
Reemployment or Termination of Disability   40 9.2   Death Benefits   40 9.3  
Forms of Distribution   41 (a)   Method   41 (b)   Direct Rollover Distributions
  41 (c)   Assets Distributed   41 9.4   Qualified Domestic Relations Orders  
41 9.5   Beneficiary Designation   41 (a)   General   41 (b)   No Designation or
Designee Dead or Missing   42 9.6   Claims   42 (a)   Rights   42 (b)  
Procedure   42 (c)   Review Procedure   43 (d)   Satisfaction of Claims   44 9.7
  Explanation of Rollover Distributions   44 9.8   Unclaimed Benefits   44 9.9  
Recordkeeper Transition Rule   45 ARTICLE X    WITHDRAWALS AND LOANS   45 10.1  
Hardship Withdrawals   45 (a)   Parameters of Hardship Withdrawals   45 (b)  
Immediate and Heavy Financial Need   45 (c)   Necessary to Satisfy a Financial
Need   45          

vi

--------------------------------------------------------------------------------



(d)   Form of Distribution   46 (e)   Source of Funds   46 10.2   Age 65
Withdrawals   46 (a)   Conditions   46 (b)   Source of Funds   46 (c)   Method  
46 10.3   Election to Withdraw   46 10.4   Payment of Withdrawal   46 10.5  
Distributions and Withdrawals from Transfer Accounts   46 10.6   Loans to
Participants   47 (a)   Grant of Authority   47 (b)   Nondiscriminatory Policy  
47 (c)   Minimum Loan Amount   47 (d)   Maximum Loan Amount   47 (e)   Maximum
Loan Term   47 (f)   Terms of Repayment   48 (g)   Adequacy of Security   48 (h)
  Rate of Interest   48 (i)   Source of Loan Amounts   48 (j)   Crediting Loan
Payments to Accounts   49 (k)   Remedies in the Event of Default   49 (l)  
Qualified Military Service   49 10.7   Transition Rule   49
ARTICLE XI    ADMINISTRATION   49 11.1   Administrative Committee; Appointment
and Term of Office   49 (a)   Appointment   49 (b)   Removal; Resignation   49
11.2   Organization of Administrative Committee   49 11.3   Powers and
Responsibility   50 (a)   Fiduciary Responsibilities   50 (b)   Other Powers  
50 11.4   Records of Administrative Committee   51 (a)   Notices and Directions
  51 (b)   Records   51 11.5   Delegation   51 11.6   Reporting and Disclosure  
51 11.7   Construction of the Plan   51 11.8   Assistants and Advisors   52 (a)
  Engaging Advisors   52 (b)   Reliance on Advisors   52 11.9   Investment
Committee   52 (a)   Appointment   52 (b)   Duties   52 11.10   Direction of
Trustee   52 11.11   Bonding   52 11.12   Indemnification   52
ARTICLE XII    ALLOCATION OF AUTHORITY AND RESPONSIBILITIES   53 12.1  
Controlling Company   53 (a)   General Responsibilities   53 (b)   Authority of
Participating Companies   53          


vii

--------------------------------------------------------------------------------



12.2   Administrative Committee   53 12.3   Investment Committee   53 12.4  
Trustee   53 12.5   Limitations on Obligations of Fiduciaries   53 12.6  
Delegation   53 12.7   Multiple Fiduciary Roles   54 ARTICLE XIII    AMENDMENT,
TERMINATION AND ADOPTION   54 13.1   Amendment   54 13.2   Termination   54 (a)
  Right to Terminate   54 (b)   Vesting Upon Complete Termination   54 (c)  
Dissolution of Trust   54 (d)   Vesting Upon Partial Termination   55 13.3  
Adoption of the Plan by a Participating Company   55 (a)   Procedures for
Participation   55 (b)   Single Plan   55 (c)   Authority under Plan   55 (d)  
Contributions to Plan   55 (e)   Withdrawal from Plan   55 13.4   Merger,
Consolidation and Transfer of Assets or Liabilities   56
ARTICLE XIV    TOP-HEAVY PROVISIONS   56 14.1   Top-Heavy Plan Years   56 14.2  
Determination of Top-Heavy Status   56 (a)   Application   56 (b)   Special
Definitions   56     (1)    Determination Date   56     (2)    Key Employee   57
    (3)    Non-Key Employee   57     (4)    Permissive Aggregation Group   57  
  (5)    Required Aggregation Group   57     (6)    Top-Heavy Group   57 (c)  
Special Rules   57 14.3   Top-Heavy Minimum Contribution   58 (a)   Multiple
Defined Contribution Plans   58 (b)   Defined Contribution and Benefit Plans  
59 (c)   Defined Contribution Minimum   59 (d)   Defined Benefit Minimum   59
14.4   Top-Heavy Minimum Vesting   60 (a)   Schedule   60 (b)   Post-Top Heavy
Periods   60 14.5   Construction of Limitations and Requirements   60
ARTICLE XV    MISCELLANEOUS   60 15.1   Nonalienation of Benefits and
Spendthrift Clause   60 (a)   General Nonalienation Requirements   60 (b)  
Exception for Qualified Domestic Relations Orders   60 (c)   Exception for Loans
from the Plan   61 (d)   Exception for Crimes against the Plan   61 15.2  
Headings   61 15.3   Construction, Controlling Law   61 15.4   No Contract of
Employment   61          

viii

--------------------------------------------------------------------------------



15.5   Legally Incompetent   62 15.6   Heirs, Assigns and Personal
Representatives   62 15.7   Title to Assets, Benefits Supported Only By Trust
Fund   62 15.8   Legal Action   62 15.9   No Discrimination   62 15.10  
Severability   62 15.11   Exclusive Benefit; Refund of Contributions   63 (a)  
Permitted Refunds   63 (b)   Payment of Refund   63 (c)   Limitation on Refund  
63 15.12   Plan Expenses   63 15.13   Special Effective Dates   63 (a)   Intent
of Plan   63 (b)   Compliance   63 SCHEDULE A    PARTICIPATING COMPANIES AND
EFFECTIVE DATES   A-1 SCHEDULE B    SERVICE WITH PREDECESSOR EMPLOYERS AND
SPECIAL ELIGIBILITY AND VESTING RULES   B-1 SCHEDULE C    SPECIAL MATCHING
CONTRIBUTIONS   C-1 SCHEDULE D    TRANSFER ACCOUNTS   D-1

ix

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS

        For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have the meanings set forth below unless a different
meaning plainly is required by the context.

        1.1   Account shall mean, with respect to a Participant or Beneficiary,
the amount of money or other property in the Trust Fund, as is evidenced by the
last balance posted in accordance with the terms of the Plan to the account
record established for such Participant or Beneficiary. The Administrative
Committee, as required by the terms of the Plan and otherwise as it deems
necessary or desirable in its sole discretion, may establish and maintain
separate subaccounts for each Participant and Beneficiary. "Account" shall refer
to the aggregate of all separate subaccounts or to individual, separate
subaccounts, as may be appropriate in context.

        1.2   ACP or Actual Contribution Percentage shall mean, with respect to
a specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group and rounded to the
nearest 1/100th of a percent) of (i) the total of the amount of Matching
Contributions and, to the extent designated by the Administrative Committee, the
Before-Tax and/or Supplemental Contributions, as well as other before-tax and/or
qualified nonelective contributions (excluding Before-Tax Contributions and
Supplemental Contributions counted for purposes of Section 6.3 and any
Contributions returned to a Participant or otherwise removed from his Account to
correct excess Annual Additions) actually paid to the Trustee on behalf of each
such Participant for a specified Plan Year, to (ii) such Participant's
Compensation for such specified Plan Year. If a Highly Compensated Employee
participates in the Plan and one or more other plans of any Affiliates to which
matching or after-tax contributions are made (other than a plan for which
aggregation with the Plan is not permitted), the matching and after-tax
contributions made with respect to such Highly Compensated Employee shall be
aggregated for purposes of determining his ACP. The ACP shall be rounded to the
nearest 1/100th of a percent and shall be calculated in a manner consistent with
the terms of Code Section 401(m) and the regulations promulgated thereunder. If
a Participant is eligible to participate in the Plan for all or a portion of a
Plan Year by reason of satisfying the eligibility requirements of Article II but
makes no Before-Tax Contributions which are taken into account (as described
above) for purposes of calculating his ACP, and if he receives no allocations of
Matching Contributions or qualified nonelective contributions which are taken
into account (as described above) for purposes of calculating his ACP, such
Participant's ACP for such Plan Year shall be zero.

        1.3   ACP Tests shall mean the nondiscrimination tests described in
Section 6.4.

        1.4   Active Participant shall mean, for any Plan Year (or any portion
thereof), any Covered Employee who, pursuant to the terms of Article II, has
been admitted to, and not removed from, active participation in the Plan since
the last date his employment commenced or recommenced.

        1.5   Administrative Committee shall mean the committee which shall
administer the Plan as provided in Article XI. The Administrative Committee
shall be the plan administrator, as that term is defined in Code Section 414(g).

        1.6   ADP or Actual Deferral Percentage shall mean, with respect to a
specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group and rounded to the
nearest 1/100th of a percent) of (i) the total of the amount of Before-Tax
Contributions (excluding Before-Tax Contributions, if any, designated by the
Administrative Committee to be taken into account under Section 6.4 to help
satisfy the ACP Tests, or removed from a Participant's Account to correct excess
Annual Additions) and, to the extent designated under Section 6.3(c) by the
Administrative Committee, the Supplemental Contributions [excluding Supplemental
Contributions counted for purposes of Section 6.4(c)] as well as other
before-tax and/or qualified nonelective contributions actually paid to the
Trustee on behalf of each such Participant for a specified Plan Year,

1

--------------------------------------------------------------------------------




to (ii) such Participant's Compensation for such specified Plan Year. If a
Highly Compensated Employee participates in the Plan and one or more other plans
of any Affiliates to which before-tax contributions are made (other than a plan
for which aggregation with the Plan is not permitted), the before-tax
contributions made with respect to such Highly Compensated Employee shall be
aggregated for purposes of determining his ADP. The ADP shall be rounded to the
nearest 1/100th of a percent and shall be calculated in a manner consistent with
the terms of Code Section 401(k) and the regulations promulgated thereunder. If
a Participant is eligible to participate in the Plan for all or a portion of a
Plan Year by reason of satisfying the eligibility requirements of Article II but
makes no Before-Tax Contributions and receives no allocation of Supplemental
Contributions that are taken into account for purposes of the ADP Tests, such
Participant's ADP for such Plan Year shall be zero.

        1.7   ADP Tests shall mean the nondiscrimination tests described in
Section 6.3.

        1.8   Affiliate shall mean, as of any date, (i) a Participating Company,
and (ii) any company, person or organization which, on such date, (A) is a
member of the same controlled group of corporations [within the meaning of Code
Section 414(b)] as is a Participating Company; (B) is a trade or business
(whether or not incorporated) which controls, is controlled by or is under
common control [within the meaning of Code Section 414(c)] with a Participating
Company; (C) is a member of an affiliated service group [as defined in Code
Section 414(m)] which includes a Participating Company; or (D) is required to be
aggregated with a Participating Company pursuant to regulations promulgated
under Code Section 414(o). Solely for purposes of Sections 6.6 and 1.19(d), the
term "Affiliate" as defined in this Section shall be deemed to include any
entity that would be an Affiliate if the phrase "more than 50 percent" were
substituted for the phrase "at least 80 percent" in each place the latter phrase
appears in Code Section 1563(a)(1).

        1.9   Annual Addition shall mean the sum of the amounts described in
Section 6.6(d).

        1.10   Before-Tax Account shall mean the separate subaccount established
and maintained on behalf of a Participant or Beneficiary to reflect his interest
in the Trust Fund attributable to his Before-Tax Contributions.

        1.11   Before-Tax Contributions shall mean the amount paid by each
Participating Company to the Trust Fund at the election of Participants pursuant
to the terms of Section 3.1(a).

        1.12   Beneficiary shall mean the person(s) designated in accordance
with Section 9.5 to receive any death benefits that may be payable under the
Plan upon the death of a Participant.

        1.13   Board shall mean the board of directors of the Controlling
Company. To the extent any committee of the Board has the authority to act on
behalf of the Board, an action taken by such committee shall be treated as an
action by the Board. A reference to the board of directors of any other
Participating Company shall specify it as such.

        1.14   Break in Service means any Plan Year during which an Employee
fails to complete at least 1 Hour of Service; provided, in determining whether a
Break in Service has occurred, the terms of subsections (a), (b) and (c) hereof
shall apply.

        (a)     Leave of Absence.    A Break in Service shall not be deemed to
have occurred during any period for which he is granted a Leave of Absence.

        (b)     Maternity or Paternity Leave.    For purposes of determining
whether or not an Employee has incurred a Break in Service, an Employee absent
from work due to a Maternity or Paternity Leave shall be credited with at least
1 Hour of Service in the year in which the Maternity or Paternity Leave begins,
unless such Hour of Service is not required to prevent the Employee from
incurring a Break in Service in such year, in which event such Hour of Service
shall be credited to the Employee in the immediately following year. No Hour of
Service shall be credited due to Maternity or Paternity Leave as described in
this Section unless the Employee furnishes proof

2

--------------------------------------------------------------------------------






satisfactory to the Administrative Committee (A) that his absence from work was
due to a Maternity or Paternity and (B) of the number of days he was absent due
to the Maternity or Paternity Leave. The Administrative Committee shall
prescribe uniform and nondiscriminatory procedures by which to make the above
determinations.

        (c)     Effect of Family and Medical Leave Act.    For purposes of
determining whether or not an Employee has incurred a Break in Service, and
solely for the purpose of avoiding a Break in Service, to the extent required
under the Family and Medical Leave Act of 1993 and the regulations thereunder,
an Employee shall be deemed to be performing services for an Affiliate during
any period the Employee is granted leave under such Act (i) for the birth of a
child, (ii) the placement with the Employee of a child for adoption or foster
care, (iii) to care for the spouse or a child or parent of the Employee with a
serious health condition, or (iv) for a serious health condition that makes the
Employee unable to perform the functions of the Employee's job.

        1.15   Business Day shall mean any day other than a Saturday, Sunday or
a day designated as a holiday by the federal government.

        1.16   Code shall mean the Internal Revenue Code of 1986, as amended,
and any succeeding federal tax provisions.

        1.17   Company Stock shall mean the $.05 par value per share common
stock of the Controlling Company, which common stock is (i) "publicly traded" as
defined in Treas. Reg. Section 54.4975-7(b)(1)(iv), (ii) a registration-type
class of securities under Code Section 409(e) and (iii) a "qualifying employee
security" as defined in Code Section 4975(e)(8). Shares of Company Stock issued
to the Trust under the terms of the Plan shall not be subject to any trading
limitations as described in Treas. Reg. Section 54.4975-7(b)(10) when
distributed from the Trust. In the event Company Stock ceases to be publicly
traded, Participants shall have the right to require that the Controlling
Company repurchase any shares of Company Stock distributed from the Plan in
accordance with Code Sections 409(h) and 4975(e)(7), and the Plan shall be
amended at such time to incorporate such requirements.

        1.18   Company Stock Fund shall mean the Investment Fund invested
primarily in shares of Company Stock.

        1.19   Compensation shall have the meaning set forth in subsection (a),
(b), (c), (d), (e) or (f) hereof, whichever is applicable:

        (a)   Benefit Compensation.    For purposes of determining the amount of
Before-Tax Contributions pursuant to Section 3.1, determining the amount of
Matching Contributions pursuant to Section 3.2, allocating ESOP Contributions
and Company Stock released from a Loan Suspense Account pursuant to Section 5.3,
allocating Supplemental Contributions pursuant to Section 5.4, and for all other
purposes except those set forth in subsections (b), (c), (d), (e) and
(f) hereof, "Compensation" shall mean, for any Plan Year, the total of the
amounts described in subsections (1) and (2) minus the amounts described in
subsections (3), (4), (5) and (6), as follows:

        (1)   all amounts that are wages within the meaning of Code
Section 3401(a) and all other payments of compensation to an Employee by an
Affiliate (in the course of the Affiliate's trade or business) for which the
Affiliate is required to furnish the Employee a written statement under Code
Sections 6041(d), 6051(a)(3) and 6052 (i.e., all amounts reportable by
Affiliates on IRS Form W-2); provided, such amounts shall be determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of employment or the services performed [such as the
exception for agricultural labor in Code Section 3401(a)(2)]; plus

3

--------------------------------------------------------------------------------



        (2)   any elective deferral [as defined in Code Section 402(g)(3)], and
any amount which is contributed or deferred by an Affiliate at the election of
the Employee and which is not includible in the gross income of the Employee by
reason of Code Section 125, 457 or 132(f)(4), including any amounts not
available to an Employee in cash in lieu of group health coverage because the
Employee is unable to certify that he has other health coverage; minus

        (3)   all amounts included in subsection (1) that consist of any
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, deferred compensation and welfare benefits (even if includible
in gross income); minus

        (4)   any amounts included in subsection (1) or (2) that consist of
amounts paid or made available to a Participant during the Plan Year while he is
not an Active Participant; minus

        (5)   any payments under a legal settlement or judgment involving the
Controlling Company or an Affiliate, unless such settlement or judgment
expressly provides that such payments are to be taken into account for purposes
of determining a Participant's benefits under the Plan; minus

        (6)   all Compensation in excess of $200,000 [or such other limit as is
applicable for the Plan Year under Code Section 401(a)(17)].

        (b)   Section 404 Compensation.    Solely for purposes of Section 6.1
(relating to maximum deductible contribution limitations under Code
Section 404), "Compensation" shall mean, with respect to a Participant for a
specified period, the amounts from all Affiliates referred to in subsections
(a)(1) and (a)(2) hereof minus the amount described in subsection (a)(6) hereof.

        (c)   Top-Heavy Compensation.    Solely for purposes of Section 14.3
(relating to minimum Contributions under a Top-Heavy Plan), "Compensation" shall
mean, with respect to a Participant for a specified period, the amounts referred
to in subsections (a)(1) and (a)(2) hereof minus the amount described in (a)(6)
hereof.

        (d)   Section 415 Compensation.    Solely for purposes of Section 6.7
(relating to maximum contribution and benefit limitations under Code
Section 415), "Compensation" shall mean, with respect to a Participant for a
Limitation Year, the total of the amounts referred to in subsections (a)(1) and
(a)(2) hereof if "Limitation Year" were substituted for "Plan Year."

        (e)   Key Employee and Highly Compensated Employee
Compensation.    Solely for purposes of determining which Employees are Key
Employees under Section 14.2(b)(2) and which Employees are Highly Compensated
Employees under Section 1.43 for any applicable Plan Year, "Compensation" shall
mean, with respect to an Employee for a specified Plan Year, the total of the
amounts from all Affiliates referred to in subsections (a)(1) and (a)(2) hereof.

        (f)    Testing Compensation.    For purposes of performing
discrimination testing to ensure compliance with Code Sections 401(a)(4), 401(k)
and 401(m) and for purposes of allocating Supplemental Contributions under
Section 5.4(d), "Compensation" generally shall mean the total of the amounts
from all Affiliates determined under subsection (a) without regard to subsection
(a)(5); provided, on a plan year-by-plan year basis, the Administrative
Committee may elect to use any other definition that satisfies the
nondiscrimination requirements of Code Section 414(s).

        1.20   Contributions shall mean, individually or collectively, the
Before-Tax, ESOP, Matching, Supplemental, Rollover, Restoration and Transfer
Contributions permitted under the Plan.

        1.21   Controlling Company shall mean The Home Depot, Inc., a Delaware
corporation, and its successors which adopt the Plan.

4

--------------------------------------------------------------------------------



        1.22   Covered Employee shall mean an Employee of a Participating
Company other than:

        (a)   An Employee who is a leased employee within the meaning of Code
Section 414(n);

        (b)   An individual classified as an independent contractor or leased
employee under a Participating Company's customary worker classification
practices (whether or not such individual is actually an Employee);

        (c)   An Employee who is a member of a collective bargaining unit,
unless the terms of the collective bargaining agreement require that the
Employee be eligible to participate in the Plan;

        (d)   An Employee who is a nonresident alien who receives no earned
income from an Affiliate which constitutes income from sources within the United
States; or

        (e)   An Employee residing and performing services in Puerto Rico.

        1.23   Deferral Election shall mean an election by an Active Participant
directing the Participating Company of which he is an Employee to withhold a
percentage of his current Compensation from his paychecks and to contribute such
withheld amount to the Plan as Before-Tax Contributions, pursuant to the terms
of Section 3.1.

        1.24   Defined Benefit Minimum shall mean the minimum benefit level as
described in Section 14.3(d).

        1.25   Defined Benefit Plan shall mean any qualified retirement plan
maintained by an Affiliate which is not a Defined Contribution Plan.

        1.26   Defined Contribution Minimum shall mean the minimum contribution
level as described in Section 14.3(c).

        1.27   Defined Contribution Plan shall mean any qualified retirement
plan maintained by an Affiliate which provides for an individual account for
each participant and for benefits based solely on the amount contributed to the
participant's account and any income, expenses, gains, losses and forfeitures of
accounts of other participants, which may be allocated to such participant's
account.

        1.28   Determination Date shall mean the date described in
Section 14.2(b)(1).

        1.29   Disability or Disabled shall mean that a Participant is wholly
prevented from engaging in his regular duties for a Participating Company by
reason of a medically determinable physical or mental impairment that can be
expected to result in death or to be of long-continued and indefinite duration.
The determination of Disability shall be made by the Administrative Committee or
an entity or person appointed by the Administrative Committee; provided, until
the Administrative Committee determines otherwise, such determination shall be
made by an insurance carrier that offers long-term disability insurance to the
public and that is selected by the Administrative Committee. In determining
whether a Participant has suffered a Disability, the Administrative Committee or
its designee may require such medical proof as it deems necessary, including the
certificate of one or more licensed physicians selected by the Administrative
Committee. The decision of the Administrative Committee as to Disability shall
be final and binding. Notwithstanding anything herein to the contrary, a
Participant shall be deemed to be Disabled upon a determination by the Social
Security Administration, effective as of a date while the Participant is an
Employee, that the Participant is eligible for Social Security disability
benefits. A Participant shall be considered Disabled for purposes of the Plan
only if the Participant is an Employee on the date on which the Participant's
Disability commences.

        1.30   Effective Date shall mean July 1, 2004, the date that this
restatement of the Plan generally shall be effective; provided, any effective
date specified herein for any provision, if different from the "Effective Date,"
shall control (see also Section 15.14). The effective date of participation in
the Plan

5

--------------------------------------------------------------------------------




for each Participating Company shall be the date set forth with respect to the
Participating Company in Schedule A hereto.

        1.31   Elective Deferrals shall mean, with respect to a Participant for
any calendar year, the total amount of his Before-Tax Contributions plus such
other amounts as shall be determined pursuant to the terms of Code
Section 402(g)(3).

        1.32   Eligible Nonhighly Compensated Participant shall mean, for a Plan
Year, a Participant who (i) is taken into account in performing the ADP or ACP
Tests for the Plan Year, and (ii) is not a Highly Compensated Employee.

        1.33   Eligible Participant shall mean, for a Plan Year, an Active
Participant who (i) has become eligible to receive allocations of ESOP
Contributions pursuant to Section 2.1(b) and (ii) either (A) is in the employ of
a Participating Company on the last day of such Plan Year, or (B) terminated
employment during the Plan year as a result of a Qualified Separation.

        1.34   Eligible Retirement Plan shall mean either (i) an individual
retirement account described in Code Section 408(a), (ii) an individual
retirement annuity described in Code Section 408(b) (other than an endowment
contract), (iii) a qualified trust described in Code Section 401(a) which is a
defined contribution plan the terms of which permit the acceptance of rollover
distributions, (iv) an annuity plan described in Code Section 403(a), (v) an
annuity contract described in Code Section 403(b), or (vi) an eligible plan
under Code Section 457(b) which is maintained by a state, political subdivision
of a state or any agency or instrumentality of a state or political subdivision
of a state. This definition shall also apply in the case of a distribution to a
Surviving Spouse, or to a Spouse or former Spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p).

        1.35   Eligible Rollover Distribution shall mean any distribution to
(i) a Participant, (ii) his Surviving Spouse (after his death), or (iii) his
Spouse or former Spouse who is his alternate payee under a qualified domestic
relations order (see Sections 9.4 and 15.1), of all or any portion of the
balance to his credit in a qualified trust (including any distribution to a
Participant of all or any portion of his Account); provided, an "Eligible
Rollover Distribution" shall not include (A) any distribution which is one of a
series of substantially equal periodic payments made, not less frequently than
annually, (x) for the life (or life expectancy) of the Participant or the joint
lives (or joint life expectancies) of the Participant and his Beneficiary, or
(y) for a specified period of 10 years or more, (B) any distribution to the
extent such distribution is required under Code Section 401(a)(9), (C) the
portion of any distribution that is not includible in gross income of the
distributee, and (D) withdrawals on account of hardship, and (E) distributions
which total less than $200 in a Plan Year.

        1.36   Employee shall mean any individual who is employed by an
Affiliate (including officers, but excluding independent contractors and
directors who are not officers or otherwise employees) and shall include leased
employees of an Affiliate within the meaning of Code Section 414(n). The term
"leased employee" shall include any person who is not a common-law employee of
an Affiliate and who pursuant to an agreement between an Affiliate and any other
person has performed services for an Affiliate on a substantially full-time
basis for a period of at least 1 year and such services are performed under the
primary direction or control of the Affiliate. Notwithstanding the foregoing, if
leased employees constitute 20 percent or less of an Affiliate's non-highly
compensated work force within the meaning of Code Section 414(n)(5)(C)(ii), the
term "Employee" shall not include those leased employees covered by a plan
described in Code Section 414(n)(5)(B).

        1.37   Employment Date shall mean, with respect to any Employee, the
date on which he first completes an Hour of Service. Unless otherwise determined
by the Administrative Committee, if an Employee was employed by one or more
companies or enterprises acquired by or merged into, or all or a portion of the
assets or business of which are acquired by, an Affiliate, such Employee's
Employment

6

--------------------------------------------------------------------------------




Date shall be the date on which he first completed an Hour of Service with such
company, enterprise or business.

        1.38   Entry Date shall mean (i) with respect to a Covered Employee's
eligibility to make Before-Tax and Rollover Contributions, each calendar day,
and (ii) with respect to a Covered Employee's eligibility to receive allocations
of Matching and ESOP Contributions, the first day of each calendar quarter.
Notwithstanding the foregoing, the first day of each calendar quarter shall be
the Entry Date for all purposes under the Plan with respect to a Covered
Employee who is described as a temporary employee under a Participating
Company's customary worker classification practices. In addition, the
Administrative Committee may prescribe and set forth on a schedule hereto or in
its records special Entry Dates for individuals who are employed by a
predecessor employer or a new Participating Company and who otherwise have
satisfied the requirements for eligibility.

        1.39   ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended.

        1.40   ESOP Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to ESOP Contributions.

        1.41   ESOP Contributions shall mean the amounts contributed by each
Participating Company for allocation to Participants' ESOP Accounts as provided
in Section 3.3.

        1.42   Forfeiture shall mean, for any Plan Year, the dollar amount that
is removed from the Account of a former Employee during such Plan Year.

        1.43   Highly Compensated Employee shall mean an Employee who is
described either in subsection (a)(1) or (2), as modified by subsections (b),
(c), (d) or (e) hereof.

        (a)   General Rule.

        (1)   An Employee who at any time during the current Plan Year or the
immediately preceding Plan Year owned [or was considered as owning within the
constructive ownership rules of Code Section 318 as modified by Code
Section 416(i)(1)(B)(iii)] more than 5 percent of the outstanding stock of a
corporate Affiliate or stock possessing more than 5 percent of the total
combined voting power of all stock of a corporate Affiliate or more than
5 percent of the capital or profits interest in a noncorporate Affiliate; or

        (2)   An Employee who at any time during the immediately preceding Plan
Year:

        (A)  received Compensation in excess of $90,000 (as adjusted by the
Internal Revenue Service under Code Section 414(q) [which references Code
Section 415(d)] and the regulations promulgated thereunder for cost of living
increases); and

        (B)  if the Controlling Company so elects by an amendment, was within
the group consisting of the most highly compensated 20 percent of all Employees
(determined on the basis of "Compensation" as defined in Section 1.19(e).

        (b)   Excluded Employees.    For purposes of subsection (a)(2)(B)
hereof, the following may be excluded when determining the most highly
compensated 20 percent of all Employees:

        (1)   Employees who have not completed 6 months of service;

        (2)   Employees who normally work fewer than 171/2 hours per week;

        (3)   Employees who normally work not more than 6 months during any Plan
Year; and

        (4)   Employees who have not attained age 21.

        (c)   Former Employees.    For purposes of this Section, a former
Employee shall be treated as a Highly Compensated Employee if (i) the former
Employee was a Highly Compensated Employee

7

--------------------------------------------------------------------------------



at the time the Employee severed from employment with all Affiliates, or
(ii) the former Employee was a Highly Compensated Employee at any time after he
attained age 55.

        (d)   Nonresident Aliens.    For purposes of this Section, nonresident
aliens who receive no earned income from an Affiliate which constitutes income
from sources within the United States [as described in Code Section 414(q)(8)]
shall not be treated as Employees.

        (e)   Compliance with Code Section 414(q).    Notwithstanding the
foregoing, the determination of who is a Highly Compensated Employee shall be
made in accordance with Code Section 414(q) and the regulations promulgated
thereunder.

        1.44   Hour of Service shall mean the increments of time described in
subsection (a) hereof, as modified by subsections (b), (c) and (d) hereof:

        (a)   General Rule.

        (1)   Each hour for which an Employee is paid, or entitled to payment,
for the performance of duties for an Affiliate during the applicable computation
period;

        (2)   Each hour for which an Employee is paid, or entitled to payment,
by an Affiliate on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including Disability), layoff,
jury duty, military duty or Leave of Absence; provided:

        (A)  No more than 501 Hours of Service shall be credited under this
subsection (2) to an Employee for any single continuous period during which he
performs no duties as an Employee (whether or not such period occurs in a single
computation period);

        (B)  An hour for which an Employee is directly or indirectly paid, or
entitled to payment, on account of a period during which he performs no duties
as an Employee shall not be credited as an Hour of Service if such payment is
made or due under a plan maintained solely to comply with applicable workers'
compensation, unemployment compensation or disability insurance laws; and

        (C)  Hours of Service shall not be credited to an Employee for a payment
which solely reimburses such Employee for medical or medically related expenses
incurred by him.

For purposes of this subsection (2), a payment shall be deemed to be made by or
due from an Affiliate regardless of whether such payment is made by or due from
an Affiliate directly, or indirectly through, among others, a trust fund or
insurer, to which the Affiliate contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate;

        (3)   Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by an Affiliate; provided, the same
Hours of Service shall not be credited both under subsection (1) or subsection
(2), as the case may be, and under this subsection (3); and, provided further,
crediting of Hours of Service for back pay awarded or agreed to with respect to
periods described in subsection (2) shall be subject to the limitations set
forth in that subsection; and

        (4)   Each hour for which an Employee is required to be granted leave
under the Uniformed Services Employment and Reemployment Rights Act of 1994;
provided, the same Hours of Service shall not be credited under subsections (1),
(2) or (3), as the case may be, and under this subsection (4).

8

--------------------------------------------------------------------------------






        (b)   Equivalencies.    Notwithstanding anything herein to the contrary,
in accordance with applicable regulations promulgated by the Department of
Labor, any Employees designated by the Administrative Committee (including but
not limited to Employees for whom accurate Hours of Service are not available)
shall be credited with 45 Hours of Service for each week for which such Employee
would be required to be credited with at least 1 Hour of Service.

        (c)   Changes by Administrative Committee.    The rate or manner used
for crediting Hours of Service may be changed at the direction of the
Administrative Committee from time to time so as to facilitate administration
and to equitably reflect the purposes of the Plan; provided, no change shall be
effective as to any Plan Year for which allocations have been made pursuant to
Article V at the time such change is made. Hours of Service shall be credited
and determined in compliance with Department of Labor Regulation
Section 2530.200b-2(b) and (c), 29 CFR Part 2530, as may be amended from time to
time, or such other federal regulations as may from time to time be applicable.

        (d)   Computation Period.    For purposes of this Section, a
"computation period" shall mean the 12-month period that forms the basis for
determining an Employee's Years of Eligibility Service or Years of Vesting
Service, whichever is applicable.

        1.45   Investment Committee shall mean the committee which shall make
and effect investment decisions, as provided in Article XI.

        1.46   Investment Fund or Funds shall mean one or all of the investment
funds established from time to time pursuant to the terms of Section 7.2.

        1.47   Key Employee shall mean the persons described in
Section 14.2(b)(2).

        1.48   Leave of Absence shall mean an excused leave of absence granted
to an Employee by an Affiliate in accordance with applicable federal or state
law or the Affiliate's personnel policy. Among other things, Leave of Absence
shall be granted to an Employee under such circumstances as the Administrative
Committee shall determine are fair, reasonable and equitable, as applied
uniformly among Employees under similar circumstances.

        1.49   Limitation Year shall mean the 12-month period ending on each
December 31, which shall be the "limitation year" for purposes of Code
Section 415 and the regulations promulgated thereunder.

        1.50   Loan shall mean a loan or other extension of credit made to the
Plan, including a direct loan of cash, a purchase-money transaction and an
assumption of an obligation of the Plan, used by the Trustee to finance the
purchase of Company Stock or to repay or refinance any such prior obligation.

        1.51   Loan Suspense Account shall mean such an account established by
the Administrative Committee to reflect Company Stock acquired by the Plan with
the proceeds of a Loan which has not yet been allocated to the Accounts of
Participants pursuant to Section 5.3 of the Plan.

        1.52   Matching Account shall mean the separate subaccount established
and maintained on behalf of a Participant or Beneficiary to reflect his interest
in the Trust Fund attributable to a match on Participant's Before-Tax
Contributions.

        1.53   Matching Contributions shall mean the amounts paid under the
stock ownership portion of the Plan by each Participating Company to the Trust
Fund as a match on Participant's Before-Tax Contributions.

        1.54   Maternity or Paternity Leave shall mean any period during which
an Employee is absent from work as an Employee of an Affiliate (i) because of
the pregnancy of such Employee, (ii) because of the birth of a child of such
Employee, (iii) because of the placement of a child with such Employee in
connection with the adoption of such child by such Employee, or (iv) for
purposes of such Employee caring for a child immediately after the birth or
placement of such child.

9

--------------------------------------------------------------------------------




        1.55   Maximum Deferral Amount shall mean $13,000 [or such other limit
as is applicable for a Plan Year under Code Section 402(g)], as adjusted by the
Secretary of the Treasury under Code Section 402(g)(5) for cost of living
expenses.

        1.56   Named Fiduciary shall mean the Administrative Committee and the
Investment Committee, in each case, solely with respect to the fiduciary
responsibilities allocated to such Named Fiduciaries pursuant to the terms of
the Plan.

        1.57   Non-Key Employee shall mean the persons described in
Section 14.2(b)(3).

        1.58   Normal Retirement Age shall mean age 65.

        1.59   Participant shall mean any person who has been admitted to, and
has not been removed from, participation in the Plan pursuant to the provisions
of Article II. "Participant" shall include an Active Participant and a former
Employee who has an Account under the Plan.

        1.60   Participating Company shall mean a company that has adopted or
hereafter may adopt the Plan for the benefit of its Employees and that continues
to participate in the Plan, all as provided in Section 13.3.

        1.61   Permissive Aggregation Group shall mean the group of plans
described in Section 14.2(b)(4).

        1.62   Plan shall mean The Home Depot FutureBuilder as contained herein
and all amendments hereto. The Plan is intended to be qualified under Code
Sections 401(a) and 401(k) and is intended to be an employee stock ownership
plan within the meaning of Code Section 4975(e)(7).

        1.63   Plan Year shall mean the 12-month period ending on each
December 31.

        1.64   Prior Plan shall mean a qualified retirement plan from which the
Plan accepts Transfer Contributions.

        1.65   Qualified Separation shall mean a termination of employment
(i) on or after attaining Normal Retirement Age, (ii) on account of Disability,
or (iii) on account of death.

        1.66   Qualified Spousal Waiver shall mean a written election executed
by a Spouse, delivered to the Administrative Committee and witnessed by a notary
public or a Plan representative, which consents to the payment of all or a
specified portion of a Participant's death benefit to a Beneficiary other than
such Spouse and which acknowledges that such Spouse has waived his right to be
the Participant's Beneficiary under the Plan. A Qualified Spousal Waiver shall
be valid only with respect to the Spouse who signs it and shall apply only to
the alternative Beneficiary designated therein, unless the written election
expressly permits other designations without further consent of the Spouse. A
Qualified Spousal Waiver shall be irrevocable unless revoked by the Participant
by way of (i) a written statement delivered to the Administrative Committee or
(ii) a written revocation of the non-Spouse Beneficiary designation to which
such Spouse has consented; provided, any such revocation must be received by the
Administrative Committee prior to the Participant's date of death.

        1.67   Required Aggregation Group shall mean the group of plans
described in Section 14.2(b)(5).

        1.68   Restoration Contributions means the amounts paid to the Trust
Fund on behalf of a rehired individual pursuant to Section 3.9.

        1.69   Rollover Account shall mean the separate subaccount established
and maintained on behalf of a Covered Employee, Participant or Beneficiary to
reflect his interest in the Trust Fund attributable to Rollover Contributions.

        1.70   Rollover Contribution shall mean an amount contributed to the
Trust Fund (and received and accepted by the Trustee) which constitutes an
"eligible rollover contribution" as defined in Code Section 402(f)(2)(A), other
than an eligible rollover contribution of after-tax employee contributions.

10

--------------------------------------------------------------------------------




An amount shall be treated as a Rollover Contribution only to the extent that
its acceptance by the Trustee is permitted under the Code (including the
regulations and rulings promulgated thereunder).

        1.71   Spouse or Surviving Spouse shall mean, with respect to a
Participant, the person who is treated as married to such Participant under the
laws of the state in which the Participant resides, subject to the limitations
of the Defense of Marriage Act. The determination of a Participant's Spouse or
Surviving Spouse shall be made as of the earlier of the date as of which benefit
payments from the Plan to such Participant are made or commence (as applicable)
or the date of such Participant's death. In addition, a Participant's former
Spouse shall be treated as his Spouse or Surviving Spouse to the extent provided
under a qualified domestic relations order, as defined in Code Section 414(p).

        1.72   Supplemental Account shall mean the separate subaccount
established and maintained on behalf of a Participant or Beneficiary to reflect
his interest in the Trust Fund attributable to Supplemental Contributions.

        1.73   Supplemental Contributions shall mean the qualified nonelective
contributions paid to the Trust Fund by each Participating Company pursuant to
the terms of Section 3.4.

        1.74   Top-Heavy Group shall mean the group of plans described in
Section 14.2(b)(6).

        1.75   Top-Heavy Plan shall mean a plan to which the conditions set
forth in Article XIV apply.

        1.76   Transfer Account shall mean one or more separate subaccounts
established and maintained on behalf of a Participant or Beneficiary to reflect
his interest in the Trust Fund attributable to Transfer Contributions; provided,
to the extent that the Administrative Committee (in conjunction with the Plan's
recordkeeper) deems appropriate, other subaccounts may be used to reflect
Participant's interests attributable to Transfer Contributions. "Transfer
Account" shall refer to the aggregate of all separate subaccounts established
for Transfer Contributions or to individual, separate subaccounts appropriately
described, as may be appropriate in context. Transfer Accounts shall be
reflected and described on a schedule hereto.

        1.77   Transfer Contributions shall mean amounts which are received
either (i) by a direct trustee-to-trustee transfer or (ii) as part of a
spin-off, merger or other similar event by the Trustee from the trustee or
custodian of the Prior Plan and held in the Trust Fund on behalf of a
Participant or Beneficiary. Transfer Contributions shall retain the character
that those contributions had under the Prior Plan; for example, after-tax
contributions under the Prior Plan shall continue to be treated as after-tax
contributions when held in the Transfer Account.

        1.78   Trust or Trust Agreement shall mean each agreement entered into
between the Controlling Company and a Trustee governing the creation of a Trust
Fund, and all amendments thereto. If more than one Trust Fund is used to hold
Plan assets, there shall be a separate and distinct Trust and Trust Agreement
for each such Trust Fund. To the extent indicated by the context, "Trust" or
"Trust Agreement" may refer collectively to all Trusts and Trust Agreements
creating Trust Funds.

        1.79   Trustee shall mean the party or parties so designated from time
to time pursuant to a Trust Agreement. If more than one Trust Fund is used to
hold Plan assets, there may be a separate and distinct Trustee for each such
Trust Fund. To the extent indicated by the context, "Trustee" may refer to all
of the Trustees or Trustee groups for the Trust Funds.

        1.80   Trust Fund shall mean the total amount of cash and other property
held by a Trustee (or any nominee thereof) at any time under a Trust Agreement.
To the extent indicated by context, "Trust Fund" may refer to all of the Trust
Funds under the Plan.

11

--------------------------------------------------------------------------------





        1.81   Valuation Date shall mean each day the New York Stock Exchange is
open for trading. The value of an Account or the Trust Fund on any other date
shall be the value determined as of the immediately preceding date on which the
New York Stock Exchange was open for trading.

        1.82   Year of Eligibility Service shall mean a 12-consecutive-month
period during which an Employee completes no less than 1,000 Hours of Service,
subject to subsections (a), (b), (c) and (d) below:

        (a)   Computation Period.    For purposes of determining whether an
Employee has completed a Year of Eligibility Service, the computation period
initially shall be the 12-consecutive-month period beginning on the Employee's
Employment Date and thereafter shall be each Plan Year, beginning with the Plan
Year that includes the first anniversary of the Employee's Employment Date.

        (b)   Predecessor Employer.    Unless otherwise determined by the
Administrative Committee and not otherwise counted hereunder, an Employee's
periods of employment with one or more companies or enterprises (i) acquired in
whole or in party by, (ii) merged into, or (iii) all or a portion of the assets
or business of which are acquired by, an Affiliate shall be taken into account
in determining whether he has completed a Year of Eligibility Service, provided
that such Employee was employed by such company or enterprise on the effective
date of the transaction and became an Employee of an Affiliate as a result of
such transaction.

        (c)   Related Employer.    To the extent determined by the
Administrative Committee, set forth on a Schedule hereto and not otherwise
counted hereunder, an Employee's periods of employment with a company or
enterprise that is at least 50% owned by an Affiliate shall be included in the
determination of whether an Employee has completed a Year of Eligibility
Service.

        (d)   Reemployed Veterans.    Notwithstanding any provision to the
contrary, periods of qualified military service shall be taken into account in
determining whether an Employee has completed a Year of Eligibility Service in
accordance with the requirements of Code Section 414(u).

        1.83   Years of Vesting Service shall mean, with respect to an Employee,
and subject to the terms of subsections (a), (b), (c), (d), (e), (f) and
(g) hereof, the number of Plan Years during which the Employee completes at
least 1,000 Hours of Service:

        (a)   Pre-1988 Service.    If an Employee's Employment Date was before
January 1, 1988, the original effective date of the Plan, and such Employee
became a Participant in the Plan before April 1, 1996, he shall be credited with
1/2 Year of Vesting Service for each calendar year prior to 1988 during which he
performed at least 1 Hour of Service. The resulting total number of prior Years
of Vesting Service shall be rounded to the nearest whole number. Vesting Service
shall not be credited under this subsection (a) after April 1, 1996.

        (b)   Pre-Break Service.    If a Participant incurs a Break in Service,
the Participant shall not be credited with Years of Vesting Service completed
prior to such Break in Service unless and until such Participant has completed a
Year of Vesting Service following his reemployment. In addition, Years of
Vesting Service completed prior to a period in which the Participant incurred 5
or more consecutive Breaks in Service shall be disregarded under the Plan if the
Participant had no vested interest in his Account attributable to employer
contributions at the time the first Break in Service commenced.

        (c)   Post-Break Service.    Years of Vesting Service completed after a
period in which the Participant had at least 5 consecutive Breaks in Service
shall be disregarded for the purpose of determining his vested interest in that
portion of his Account which accrued before such Breaks in Service.

12

--------------------------------------------------------------------------------






        (d)   Predecessor Plan.    To the extent required by Code
Section 414(a)(1) and not otherwise counted hereunder, if an Affiliate maintains
a plan that is or was the qualified retirement plan of a predecessor employer,
an Employee's periods of employment with such predecessor employer shall be
taken into account in determining his Years of Vesting Service.

        (e)   Predecessor Employer.    Unless otherwise determined by the
Administrative Committee and not otherwise counted hereunder, an Employee's
periods of employment with one or more companies or enterprises acquired by or
merged into, or all or a portion of the assets or business of which are acquired
by, an Affiliate shall be taken into account in determining his Years of Vesting
Service, provided that such Employee was employed by such company or enterprise
on the effective date of the transaction and became an Employee of an Affiliate
as a result of such transaction.

        (f)    Related Employer.    To the extent determined by the
Administrative Committee, set forth on a Schedule hereto and not otherwise
counted hereunder, an Employee's periods of employment with a company or
enterprise that is at least 50% owned by an Affiliate shall be included in the
determination of an Employee's Years of Vesting Service.

        (g)   Reemployed Veterans.    Notwithstanding any provision to the
contrary, periods of qualified military service shall be taken into account in
determining an Employee's Years of Vesting Service in accordance with the
requirements of Code Section 414(u).


ARTICLE II
ELIGIBILITY

        2.1   Initial Eligibility Requirements.

        (a)   Employee Contributions.    Except as provided in subsection (c) or
(d) hereof, each Covered Employee shall become an Active Participant eligible to
make Before-Tax and Rollover Contributions on the Entry Date next following the
90-day anniversary of his Employment Date, provided that he is a Covered
Employee on such Entry Date. Notwithstanding the foregoing, a Covered Employee
who is classified as a temporary employee under a Participating Company's
customary worker classification practices shall become eligible to make
Before-Tax and Rollover Contributions on the Entry Date coincident with or next
following the date on which he completes 1 Year of Eligibility Service, provided
he is a Covered Employee on such Entry Date. If such a Covered Employee fails to
complete a Year of Eligibility Service during the initial 12-consecutive-month
period beginning on his Employment Date but subsequently completes 1,000 Hours
of Service during a Plan Year beginning after the Employee's Employment Date, he
shall become an Active Participant as of the Entry Date coinciding with or
immediately following the date on which he first completes such 1,000 Hours of
Service.

        (b)   Employer Contributions.    Except as provided in subsection (c) or
(d) below, each Covered Employee shall become eligible to receive allocations of
Matching and ESOP Contributions on the Entry Date coincident with or next
following the date on which he completes 1 Year of Eligibility Service, provided
that he is a Covered Employee on such Entry Date. If a Covered Employee fails to
complete a Year of Eligibility Service during the initial 12-consecutive-month
period beginning on his Employment Date but subsequently completes 1,000 Hours
of Service during a Plan Year beginning after the Employee's Employment Date, he
shall become an Active Participant as of the Entry Date coinciding with or
immediately following the date on which he first completes such 1,000 Hours of
Service. The eligibility of a Covered Employee to make Before-Tax and Rollover
Contributions and to receive allocations of Matching and ESOP Contributions
shall be determined separately at all times, including upon an interruption in
service subject to Section 2.2 and upon a change in employment status subject to
Section 2.3.

13

--------------------------------------------------------------------------------






        (c)   New Participating Companies.    For Employees of companies that
become Participating Companies after the Effective Date, each Covered Employee
employed by a Participating Company on the date such Participating Company first
becomes a Participating Company shall become an Active Participant as of such
Participating Company's effective date under the Plan, if, as of the
Participating Company's effective date, the Covered Employee has met the
eligibility requirements set forth in this Section 2.1.

        (d)   Special Rules.    The Administrative Committee may prescribe and
set forth on one or more schedules hereto or in its records special eligibility
rules for (i) individuals who are employed by a predecessor employer acquired by
or merged into, or all or a portion of the assets or business of which are
acquired by, an Affiliate or (ii) any other groups of Covered Employees,
provided that such eligibility rules shall satisfy the requirements of Code
Section 410(a).

        2.2   Treatment of Interruptions of Service.

        (a)   Leave of Absence or Layoff.    If a Covered Employee satisfies the
eligibility requirements set forth in Section 2.1 but is on a Leave of Absence
(and not receiving pay from an Affiliate) or layoff on the Entry Date on which
he otherwise would have become an Active Participant, he shall become an Active
Participant on the date he subsequently resumes the performance of duties as a
Covered Employee in accordance with the terms of his Leave of Absence or layoff.

        (b)   Termination Before Participation.    If a Covered Employee
satisfies the eligibility requirements set forth in Section 2.1, terminates
employment with a Participating Company (and all other Participating Companies)
before the Entry Date on which he otherwise would become an Active Participant,
and then is reemployed by a Participating Company, he shall become an Active
Participant as of the later of (i) the Entry Date on which he otherwise would
have become an Active Participant if he had not terminated employment or
(ii) the date of his reemployment.

        (c)   Termination After Participation.    If an Active Participant
terminates employment with a Participating Company (and all other Participating
Companies), his active participation in the Plan shall cease immediately, and he
again shall become an Active Participant as of the day he again becomes a
Covered Employee. However, regardless of whether he again becomes an Active
Participant, he shall continue to be a Participant until he no longer has an
Account under the Plan.

        2.3   Change in Status.

        (a)   Exclusion Before Participation.    If a Covered Employee
(i) satisfies the eligibility requirements set forth in Section 2.1,
(ii) changes his employment status (but remains employed) so that he ceases to
be a Covered Employee before the Entry Date on which he otherwise would become
an Active Participant, and (iii) then again changes his employment status and
becomes a Covered Employee, he shall become an Active Participant as of the
later of (A) the date that would have been his Entry Date, or (B) the date he
again becomes a Covered Employee.

        (b)   Exclusion After Participation.    If an Active Participant changes
his status of employment (but remains employed) so that he is no longer a
Covered Employee, his active participation in the Plan shall cease immediately,
and he shall again become an Active Participant in the Plan as of the day he
again becomes a Covered Employee. However, regardless of whether he again
becomes an Active Participant, he shall continue to be a Participant until he no
longer has an Account under the Plan.

        (c)   Change to Covered Employee Status.    If an Employee who first
satisfies the eligibility requirements of Section 2.1 while he is not a Covered
Employee subsequently changes his employment status so that he becomes a Covered
Employee, he shall become an Active Participant

14

--------------------------------------------------------------------------------






as of the later of (i) the date that would have been his Entry Date, or (ii) the
date of his change in status.


ARTICLE III
CONTRIBUTIONS

        3.1   Before-Tax Contributions.

        (a)   Generally.    Each Participating Company shall contribute to the
Plan, on behalf of each Active Participant employed by such Participating
Company and for each regular payroll period and for each other payment of
Compensation for which such Active Participant has a Deferral Election in effect
with such Participating Company, a Before-Tax Contribution in an amount equal to
the amount by which such Active Participant's Compensation has been reduced for
such period pursuant to his Deferral Election. The amount of the Before-Tax
Contribution shall be determined in increments of 1 percent of such Active
Participant's Compensation for each payroll period. An Active Participant may
elect to reduce his Compensation for any period by a minimum of 1 percent and a
maximum of 50 percent (or such other minimum or maximum percentages and/or
amounts established by the Administrative Committee from time to time), subject
to subsection (b)(6) hereof and the limitations in Article VI.

        (b)   Deferral Elections.    Each Active Participant who desires that
his Participating Company make a Before-Tax Contribution on his behalf shall
make a Deferral Election on a form provided by the Administrative Committee,
through an interactive telephone or internet-based system, or in such other
manner as the Administrative Committee may prescribe. Such Deferral Election
shall provide for the reduction of his Compensation from each payment of
eligible Compensation made while he is an Active Participant. The Administrative
Committee, in its sole discretion, may prescribe such nondiscriminatory terms
and conditions governing Deferral Elections as it deems appropriate. Subject to
any modifications, additions or exceptions which the Administrative Committee,
in its sole discretion, deems necessary, appropriate or helpful, the following
terms shall apply to Deferral Elections:

        (1)   Effective Date.    An Active Participant's initial Deferral
Election shall be effective for the first paycheck payable on or after an Entry
Date. If an Active Participant fails to submit a Deferral Election in a timely
manner, he shall be deemed to have elected a deferral of zero percent.

        (2)   Term.    Each Active Participant's Deferral Election shall remain
in effect in accordance with its original terms until the earlier of (A) the
date the Active Participant ceases to be a Covered Employee of all Participating
Companies, (B) the date the Active Participant revokes such Deferral Election
pursuant to the terms of subsection (b)(3) hereof, or (C) the date the Active
Participant or the Administrative Committee modifies such Deferral Election
pursuant to the terms of subsections (b)(4) or (b)(5) hereof. If the final
payment of Compensation to an Active Participant is not made through the
Participating Company's regular payroll process, the Active Participant's
Deferral Election shall not apply to such payment. If a Participant is
transferred from the employment of a Participating Company to the employment of
another Participating Company, his Deferral Election with the first
Participating Company will remain in effect and will apply to his Compensation
from the second Participating Company until the earlier of (A), (B) or (C) of
the preceding sentence.

        (3)   Revocation.    An Active Participant's Deferral Election shall
terminate upon his ceasing to be a Covered Employee. In addition, an Active
Participant may revoke his Deferral Election with a Participating Company in the
manner prescribed by the Administrative Committee, and such revocation shall be
effective as soon as administratively practicable after

15

--------------------------------------------------------------------------------






being submitted in accordance with procedures established for the Plan. An
Active Participant who revokes a Deferral Election may enter into a new Deferral
Election in the manner prescribed by the Administrative Committee, effective as
soon as administratively practicable after being submitted in accordance with
procedures established under the Plan; provided, the Administrative Committee,
in its sole discretion, may specify a suspension period for all Participants who
voluntarily revoke their Deferral Elections, such that any new Deferral Election
shall not be effective until a later date.

        (4)   Modification by Participant.    Effective as soon as
administratively practicable after being submitted in accordance with procedures
established under the Plan, an Active Participant may modify his existing
Deferral Election to increase or decrease the percentage of his Before-Tax
Contribution by making a new Deferral Election in the manner prescribed by the
Administrative Committee.

        (5)   Modification by Administrative Committee.    Notwithstanding
anything herein to the contrary, the Administrative Committee may modify any
Deferral Election of any Active Participant at any time by decreasing the
percentage of any Before-Tax Contributions to any extent the Administrative
Committee believes necessary to comply with the limitations described in
Article VI.

        (6)   Highly Compensated Employees.    Notwithstanding subsection
(a) hereof, if the Active Participant is a Highly Compensated Employee for a
Plan Year, the Active Participant may elect to reduce his Compensation by a
maximum of 5 percent (or such other maximum percentage and/or amount established
by the Administrative Committee); provided that if the Active Participant was
not a Highly Compensated Employee for the immediately preceding Plan Year, the
limitation under subsection (a) shall apply until such time as the
Administrative Committee has identified the Active Participant as a Highly
Compensated Employee for the current Plan Year and subjected the Active
Participant to the limitation under this subsection (b)(6). Similar principles
shall apply in the case of an Active Participant who ceases to be a Highly
Compensated Employee.

        (7)   Acquisitions.    Unless otherwise determined by the Administrative
Committee, an Active Participant's deferral election made under a Code
Section 401(k) plan sponsored by a predecessor employer, all or a portion of the
assets or stock of which is acquired by an Affiliate, shall be deemed to be a
Deferral Election under the Plan, provided that the Active Participant is
afforded an effective opportunity to revoke or modify such election before it
becomes effective.

        3.2   Matching Contributions.

        (a)   General Rule.    Except as provided in subsection (b) hereof, for
each Active Participant who is eligible to receive Matching Contributions
pursuant to Section 2.1(b) and on whose behalf a Participating Company has made
any Before-Tax Contributions, such Participating Company shall make, with
respect to such payroll period or other payment of Compensation, a Matching
Contribution to the Plan equal to:

        (1)   150 percent of the amount of such Before-Tax Contributions to the
extent such Before-Tax Contributions do not exceed 1 percent of a Participant's
Compensation for a payroll period (that is, such Matching Contributions shall
not exceed 1.5 percent of the Active Participant's Compensation for such payroll
period); and

        (2)   50 percent of the amount of such Before-Tax Contributions to the
extent such Before-Tax Contributions exceed 1 percent but do not exceed
5 percent of a Participant's Compensation for such payroll period; (that is, the
aggregate Matching Contributions made

16

--------------------------------------------------------------------------------






under subsection (a)(1) and this subsection (a)(2) shall not exceed 3.5 percent
of the Active Participant's Compensation for such payroll period).

Moreover, the total amount of such Matching Contributions shall not exceed (or
cause the Contributions to exceed) any of the maximum limitations described in
Section 6.1, Section 6.4 or Section 6.6. Notwithstanding the foregoing, if
Matching Contributions are used to repay a Loan in accordance with
Section 5.3(c), the amount of such Matching Contribution shall be the amount
necessary to cause the release from the Loan Suspension Account of the number of
shares of Company Stock having a fair market value (determined as of the date
such Matching Contribution is made) equal to the amount of the Matching
Contribution that would otherwise be made under this Section 3.2.

        (b)   Special Matching Provisions.    The Controlling Company or
Administrative Committee may provide for Matching Contributions on behalf of
certain groups of Active Participants that are different from or in addition to
the Matching Contributions provided for in subsection (a) hereof. The provisions
relating to such contributions shall be set forth on a schedule to the Plan.

        3.3   ESOP Contributions.

        The Participating Companies may, but shall not be required to, make an
ESOP Contribution to the Plan with respect to each Plan Year. Subject to the
limitations set forth in Section 6.1 and Section 6.6, the amount of any such
ESOP Contribution shall be determined by the Controlling Company in its sole
discretion. Each Participating Company shall contribute to the Plan for such
Plan Year the same percentage of Compensation of its Eligible Participants for
such Plan Year.

        3.4   Supplemental Contributions.

        To the extent and in such amounts as the Administrative Committee, in
its sole discretion, deems desirable to help satisfy the ADP and/or ACP Tests
for any Plan Year and subject to the requirements and limitations set forth in
Article VI of the Plan, each Participating Company shall make a Supplemental
Contribution for a Plan Year.

        3.5   Additional Contributions.

        The Controlling Company or a Participating Company may make additional
contributions to the Plan on behalf of any group of Active Participants. Such
contributions may be made, for example, to Active Participants who become
employed by an Affiliate as a result of an acquisition of the stock or assets of
a predecessor employer. The provisions relating to such contributions (including
allocations and vesting provisions) shall be set forth on a schedule to the
Plan.

        3.6   Form of Contributions.

        All Contributions shall be paid to the Trustee in the form of cash or
shares of Company Stock, as determined by the Controlling Company.

        3.7   Timing of Contributions.

        (a)   Before-Tax Contributions.    Each Participating Company that
withholds Before-Tax Contributions from an Active Participant's paycheck
pursuant to a Deferral Election shall make best efforts to pay such Before-Tax
Contributions to the Trustee as of the earliest date on which such Contributions
can reasonably be segregated from the Participating Company's general assets
(generally not to exceed 15 business days after the end of the month within
which such amounts otherwise would have been payable to such Active Participant
in cash) or such earlier time as may be required by law.

        (b)   Matching, ESOP and Supplemental Contributions.    Each
Participating Company shall make best efforts to pay its Matching, ESOP and
Supplemental Contributions to the Trustee (i) on

17

--------------------------------------------------------------------------------






or before the date for filing its federal income tax return (including
extensions thereof) for the tax year to which such Matching, ESOP and
Supplemental Contributions relate, or (ii) on or before such other date as shall
be within the time allowed to permit the Participating Company to properly
deduct, for federal income tax purposes and for the tax year of the
Participating Company in which the obligation to make such Contributions was
incurred, the full amount of such Matching, ESOP and Supplemental Contributions;
provided, in the event the amount of Supplemental Contributions cannot be
calculated by the latest date described hereinabove, such Supplemental
Contributions may be made at a later date (subject to the limitations under Code
Section 415) which is on or before the last day of the Plan Year following the
Plan Year to which such Supplemental Contributions relate.

        3.8   Contingent Nature of Company Contributions.

        Notwithstanding any other provision of this Article III and subject to
the terms of Section 15.11, Contributions made to the Plan by a Participating
Company are made expressly contingent upon the deductibility thereof for federal
income tax purposes for the taxable year of the Participating Company with
respect to which such Contributions are made.

        3.9   Restoration Contributions.

        (a)   Restoration of Forfeitures.    If a Participant has forfeited his
nonvested Accounts in accordance with Section 8.3 and such Participant
subsequently is rehired as an Employee prior to the occurrence of 5 consecutive
Breaks in Service, his Accounts shall be credited with all of the benefits
(unadjusted for gains or losses) which were forfeited, as determined pursuant to
the terms of Section 8.4.

        (b)   Restoration Contribution.    The assets necessary to fund the
Account of the rehired individual shall be provided no later than as of the end
of the Plan Year following the Plan Year in which the individual is rehired and
shall be provided in the discretion of the Administrative Committee from
(i) income or gain to the Trust Fund, (ii) Forfeitures arising from the Accounts
of Participants employed or formerly employed by the Participating Companies, or
(iii) Contributions by the Participating Companies.

        3.10   Reemployed Veterans.

        Notwithstanding any provision in this Plan to the contrary,
contributions and benefits with respect to qualified military service shall be
provided in accordance with Code Section 414(u).

        3.11   Catch-Up Contributions.

        Effective September 17, 2004, all Active Participants who have attained
age 50 before the last day of a Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of
Section 414(v). Such catch-up contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the limitations of Code
Sections 402(g) and 415. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the limitations of Code Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b) or 416, as applicable, by reason of the making of
such catch-up contributions. Subject to the foregoing limitations, such catch-up
contribution shall be treated as Before-Tax Contributions for all purposes under
the Plan; provided that any contribution that is designated as a catch-up
contribution at the time it is made to the Plan shall not be taken into account
in determining Matching Contributions under Section 3.2, regardless of whether
all or part of such contribution is later recharacterized as not constituting a
catch-up contribution as determined under Section 414(v). Catch-up contributions
shall be made in accordance with procedures established by the Administrative
Committee.

18

--------------------------------------------------------------------------------






ARTICLE IV
ROLLOVERS AND TRANSFERS BETWEEN PLANS

        4.1   Rollover Contributions.

        (a)   Request by Active Participant.    An Active Participant may make a
written request (in writing or in such other format as permitted by the
Administrative Committee) to the Administrative Committee that he be permitted
to contribute, or cause to be contributed, to the Trust Fund a Rollover
Contribution which is received by such Active Participant or to which such
Active Participant is entitled. Such written request shall contain information
concerning the type of property constituting the Rollover Contribution and a
statement, satisfactory to the Administrative Committee, that the property
constitutes a Rollover Contribution.

        (b)   Acceptance of Rollover.    Subject to the terms of the Plan and
the Code (including regulations and rulings promulgated thereunder), the
Administrative Committee, in its sole discretion, shall determine whether (and
if so, under what conditions and in what form) a Rollover Contribution shall be
accepted at any time by the Trustee. For example, the Administrative Committee,
in its sole discretion, may decide to allow Rollover Contributions from
Participants and/or direct Rollover Contributions from another qualified
retirement plan [as described in Code Section 401(a)(31)] and may decide to pass
through to the Active Participant making the Rollover Contribution any
recordkeeping fees directly attributable to his Rollover Contribution. In the
event the Administrative Committee permits an Active Participant to make a
Rollover Contribution, the amount of the Rollover Contribution shall be
transferred to the Trustee and allocated as soon as practicable thereafter to a
Rollover Account for the Active Participant. Unless the Administrative Committee
permits otherwise, all Rollover Contributions shall be made in cash.

        4.2   Transfer Contributions.

        (a)   Direct Transfers Permitted.    The Administrative Committee, in
its sole discretion, shall permit direct trustee-to-trustee transfers of assets
and liabilities to the Plan [which shall be distinguished from direct Rollover
Contributions as described in Code Section 401(a)(31)] as a Transfer
Contribution on behalf of an Active Participant.

        (b)   Mergers and Spin-offs Permitted.    The Administrative Committee,
in its sole discretion, shall permit other qualified retirement plans to
transfer assets and liabilities to the Plan as part of a merger, spin-off or
similar transaction. Any such transfer shall be made in accordance with the
terms of the Code and subject to such rules and requirements, as the
Administrative Committee may deem appropriate. Without limitation, the
Administrative Committee shall determine the schedule under which such Transfer
Contributions shall vest. Notwithstanding anything herein to the contrary, in no
event shall a Transfer Contribution be accepted if the transferring plan is
subject to the requirements of providing any alternative form of benefit not
permitted under the Plan unless approved by the Administrative Committee.

        (c)   Establishment of Transfer Accounts.    As soon as practicable
after the date the Trustee receives a Transfer Contribution, there shall be
credited to one or more Transfer Accounts of each Participant the total amount
received from the respective accounts of such Participant in the transferring
qualified retirement plan. Any amounts so credited as a result of any such
merger or spin-off or other transfer shall be subject to all of the terms and
conditions of the Plan from and after the date of such transfer.

        (d)   Transfer Accounts.    The rules and terms applicable to Transfer
Contributions and resulting Transfer Accounts shall be reflected on a schedule
hereto.

19

--------------------------------------------------------------------------------






        4.3   Spin-offs to Other Plans.

        The Administrative Committee, in its sole discretion, may cause the Plan
to transfer to another qualified retirement plan (as part of a spin-off, change
in control or similar transaction) all or part of the assets and liabilities
maintained under the Plan. Any such transfer shall be made in accordance with
the terms of the Code and subject to such rules and requirements as the
Administrative Committee may deem appropriate. Upon the effectiveness of any
such transfer, the Plan and Trust shall have no further responsibility or
liability with respect to the transferred assets and liabilities.


ARTICLE V
PARTICIPANTS' ACCOUNTS; CREDITING AND ALLOCATIONS

        5.1   Establishment of Participants' Accounts.

        To the extent appropriate, the Administrative Committee shall establish
and maintain, on behalf of each Participant and Beneficiary, an Account which
shall be divided into segregated subaccounts. The subaccounts shall include (to
the extent applicable) Before-Tax, Matching, ESOP, Supplemental, Rollover and
Transfer Accounts and such other subaccounts as the Administrative Committee
shall deem appropriate or helpful. Each Account shall be credited with
Contributions allocated to such Account and generally shall be credited with
income on investments derived from the assets of such Accounts. Notwithstanding
anything herein to the contrary, while Contributions may be allocated to a
Participant's Account as of a particular date (as specified in the Plan), such
Contributions shall actually be added to a Participant's Account and shall be
credited with investment experience only from the date such Contributions are
received and credited to the Participant's Account by the Trustee. Each Account
of a Participant or Beneficiary shall be maintained until the value thereof has
been distributed to or on behalf of such Participant or Beneficiary.

        5.2   Allocation and Crediting of Before-Tax, Matching, Rollover and
Transfer Contributions.

        As of each Valuation Date coinciding with or occurring as soon as
practicable after the date on which Before-Tax, Matching, Rollover and Transfer
Contributions are received on behalf of an Active Participant, such
Contributions shall be allocated and credited directly to the appropriate
Before-Tax Account, Matching Account, Rollover Account and Transfer Accounts,
respectively, of such Active Participant.

        5.3   Allocation of ESOP Contributions and Company Stock Released from
Loan Suspense Account.

        (a)   Allocation of ESOP Contributions.    As of the last day of each
Plan Year for which the Participating Companies make (or are deemed to have
made) ESOP Contributions, each Eligible Participant shall have credited to his
Account a portion of such ESOP Contributions. To the extent all or any portion
of the ESOP Contributions are not used to repay a Loan, the amount of such ESOP
Contributions shall be allocated among Eligible Participants' Accounts in the
same proportion that the Compensation of each Eligible Participant for the Plan
Year bears to the total Compensation of all Eligible Participants for the Plan
Year. If a combination of cash and Company Stock is allocated, the allocation
formula described in this subsection shall be applied separately to the cash and
Company Stock.

        (b)   Allocation of Company Stock Released from Loan Suspense
Account.    Except as otherwise provided in subsection (c) and Section 5.7,
shares of Company Stock released from the Loan Suspense Account pursuant to
Section 7.10 as a result of ESOP Contributions or application of cash dividends
on Company Stock shall be allocated as of the last day of each Plan Year to the
ESOP Accounts of Eligible Participants for such Plan Year in accordance with
this subsection (b). Company Stock shall be allocated among Eligible
Participants' Accounts in the proportion that the Compensation of each such
Eligible Participant bears to the total Compensation of all such

20

--------------------------------------------------------------------------------






Eligible Participants for the Plan Year; provided, to the extent that shares of
Company Stock are released as a result of the repayment of a Loan by the
application of cash dividends paid on shares allocated to Participants' and
Beneficiaries' Accounts, such shares shall be allocated in the manner provided
in Section 5.7(a).

        (c)   Allocation of Company Stock Released from Matching
Contributions.    Shares of Company Stock released from the Loan Suspense
Account as a result of the application of Matching Contributions to repay a Loan
shall be allocated to the Accounts of Active Participants entitled to receive
such Matching Contributions.

        5.4   Allocation and Crediting of Supplemental Contributions.

        (a)   General Provision.    As of the last day of each Plan Year for
which the Participating Companies make (or are deemed to have made) Supplemental
Contributions, each Eligible Nonhighly Compensated Participant who is eligible
to receive an allocation of Supplemental Contributions for such Plan Year
(pursuant to the terms of subsection (b), (c), (d) or (e) hereof, whichever is
applicable) shall have allocated and credited to his Supplemental Account a
portion of the Supplemental Contributions made for such Plan Year by the
Participating Companies. The Administrative Committee shall cause a portion of
such Supplemental Contributions to be allocated to the Supplemental Account of
each such Participant in accordance with the terms of subsection (b), (c),
(d) or (e) hereof, whichever is applicable.

        (b)   Per Capita Supplemental Contributions.    To the extent that the
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as "Per Capita Supplemental Contributions," such
Contributions shall be allocated to the Supplemental Accounts of all Eligible
Nonhighly Compensated Participants, on a per capita basis (that is, the same
dollar amount shall be allocated to the Supplemental Account of each Eligible
Nonhighly Compensated Participant).

        (c)   Proportional Supplemental Contributions.    To the extent that the
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as "Proportional Supplemental Contributions," such
Contributions shall be allocated to the Supplemental Account of each Eligible
Nonhighly Compensated Participant, in the same proportion that (i) the
Compensation of such Eligible Nonhighly Compensated Participant for such Plan
Year bears to (ii) the total Compensation of all such Eligible Nonhighly
Compensated Participants for such Plan Year.

        (d)   Section 415 Supplemental Contributions.    To the extent that the
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as "Section 415 Supplemental Contributions," such
Contributions shall be allocated to the Supplemental Account of some or all
Eligible Nonhighly Compensated Participants, (A) beginning with such Eligible
Nonhighly Compensated Participant(s) who have the lowest Compensation [within
the meaning of "Testing Compensation" as described in Section 1.19(f)] until
such Eligible Nonhighly Compensated Participant(s) reach their annual addition
limits (as described in Section 6.6) or the amount of the Supplemental
Contributions is fully allocated, and then (B) continuing with successive
individuals or groups of such Eligible Nonhighly Compensated Participants in the
same manner until the amount of the Section 415 Supplemental Contributions is
fully allocated.

        (e)   Supplemental Matching Contributions.    To the extent that the
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as "Supplemental Matching Contributions," such
contributions shall be allocated to the Supplemental Account of each Eligible
Nonhighly Compensated Participant, in the same proportion that (i) such Eligible
Nonhighly Compensated Participant's Plan Year Before-Tax Contributions that do
not exceed the maximum amount of Before-Tax Contributions taken into account in
determining Matching

21

--------------------------------------------------------------------------------






Contributions for such Plan Year bears to (ii) the total of all such Eligible
Nonhighly Compensated Participants' Plan Year Before-Tax Contributions
(calculated by taking into account for such Eligible Nonhighly Compensated
Participant only the maximum amount of Before-Tax Contributions taken into
account in determining Matching Contributions for such Plan Year).

        5.5   Crediting of Restoration Contributions.

        As of the Valuation Date coinciding with or immediately following the
date on which the Plan restores the forfeitable portion of a Participant's
Account pursuant to Section 3.9, such amount shall be credited to the
appropriate Matching and Transfer Accounts of the Participant, in the amounts
forfeited from such Accounts upon of the earlier distribution to such
Participant.

        5.6   Adjustments to Accounts.

        As of each Valuation Date, the Trustee shall determine the fair market
value of the Trust Fund which shall be the sum of the fair market values of the
Investment Funds, as determined by the institutions maintaining the Investment
Funds. Each Participant's or Beneficiary's Account shall be allocated and
credited with a portion of such earnings or debited with a portion of such
losses in each Investment Fund, in the proportion that the amount credited to
such Account is invested in each Investment Fund. Each Account shall also be
appropriately adjusted to reflect any contributions, distributions, withdrawals
or transfers between Investment Funds and other disbursements from such Account.
The provisions of this Section 5.6 shall apply to all investment earnings or
losses other than dividends paid on Company Stock that are allocated pursuant to
Section 5.7.

        5.7   Allocation of Cash Dividends on Company Stock.

        Dividends paid on Company Stock held in the Trust shall be applied as
designated by the Controlling Company in accordance with one or more of the
following provisions:

        (a)   Loan Repayment.    Any cash dividends paid with respect to shares
of Company Stock allocated to Participants' and Beneficiaries' ESOP and Matching
Accounts or held in a Loan Suspense Account may be used by the Trustee to repay
the outstanding balance of a Loan; provided, cash dividends paid on such shares
of Company Stock acquired after August 4, 1989 may be used only to make payment
on a Loan the proceeds of which were used to acquire such shares of Company
Stock. In addition, if cash dividends paid on shares of Company Stock allocated
to Participants' and Beneficiaries' ESOP and Matching Accounts are applied to
repay a Loan, then, in accordance with Code Section 404(k), Company Stock with a
fair market value at least equal to the amount of such dividends must be
allocated to such Participant's or Beneficiary's Account for the year for which
such dividend would have been allocated. If cash dividends paid with respect to
shares allocated to a Participant's or Beneficiary's ESOP and Matching Account
are used to repay a Loan, the shares released from the Loan Suspense Account
shall be allocated among such Participants' and Beneficiaries' Accounts in the
same manner that such cash dividends would have been allocated under subsection
(b) hereof.

        (b)   Allocation to Accounts.    Dividends may be paid to the Plan and
allocated to Participants' Accounts. Dividends paid with respect to shares of
Company Stock allocated to Participants' and Beneficiaries' Accounts shall be
allocated to such Accounts in the same proportion that the shares of Company
Stock allocated to each such Account bears to the shares of Company Stock
allocated to all such Accounts. Dividends paid with respect to shares of Company
Stock held in a Loan Suspense Account and not used to repay a Loan shall be
allocated to the ESOP Account of each Participant or Beneficiary in the same
proportions that the shares of Company Stock allocated to each such Account
bears to the shares of Company Stock allocated to all such Accounts.

22

--------------------------------------------------------------------------------






        (c)   Payment to Participants.    Dividends on Company Stock allocated
to Participants' and Beneficiaries' ESOP and Matching Accounts (and effective
January 1, 2002, dividends on all Company Stock held in the Plan) on the record
date of the dividend may be:

        (1)   paid to each Participant or Beneficiary in cash;

        (2)   paid to the Plan, with instructions that the dividends be
distributed in cash to Participants and Beneficiaries not later than 90 days
after the close of the Plan Year in which paid; or

        (3)   with respect to dividends paid on or after January 1, 2002, at the
election of the Participant or Beneficiary pursuant to procedures established by
the Administrative Committee, paid as provided in subsection (1) or (2) or paid
to the Plan and reinvested in Company Stock.

        5.8   Allocation of Adjustments Upon Change in Capitalization.

        If the outstanding shares of Company Stock held in the Plan increase or
decrease by reason of a recapitalization, reclassification, stock split,
combination of shares or dividend payable in shares of Company Stock, such
increase or decrease shall be allocated to each Account as of the date on which
the event requiring such adjustments occurs, in the same manner as the share to
which it is attributable is then allocated.

        5.9   Allocation of Forfeitures.

        To the extent Forfeitures for a Plan Year are not used to pay plan
expenses as provided in Section 15.12, Restoration Contributions pursuant to
Section 3.9 or to replace abandoned Accounts as provided in Section 9.8, the
Administrative Committee, in its sole discretion, may use such Forfeitures to
pay the reasonable administrative expenses of the Plan or may deem such
Forfeitures to Matching, Supplemental or ESOP Contributions (that shall first be
used to reduce the Participating Companies' obligation, if any, to make such
Contributions pursuant to the terms of the Plan and then shall be added to, and
combined with, any such other Contributions made for such Plan Year by the
Participating Companies).

        5.10   Notice to Participants of Account Balances.

        At least once for each Plan Year, the Administrative Committee shall
cause a written statement of a Participant's or Beneficiary's Account balance to
be distributed to the Participant or Beneficiary.

        5.11   Good Faith Valuation Binding.

        In determining the value of the Trust Fund and the Accounts, the Trustee
and the Administrative Committee shall exercise their best judgment, and all
such determinations of value (in the absence of bad faith) shall be binding upon
all Participants and Beneficiaries.

        5.12   Errors and Omissions in Accounts.

        If an error or omission is discovered in the Account of a Participant or
Beneficiary, the Administrative Committee shall cause appropriate, equitable
adjustments to be made to such Account as of the Valuation Date coinciding with
or immediately following the discovery of such error or omission.

23

--------------------------------------------------------------------------------





ARTICLE VI
CONTRIBUTION AND SECTION 415 LIMITATIONS
AND NONDISCRIMINATION REQUIREMENTS

        6.1   Deductibility Limitations.

        In no event shall the total Contribution amount for any taxable year of
a Participating Company exceed that amount which is properly deductible for
federal income tax purposes under the then appropriate provisions of the Code.
For purposes of this Section, a Contribution may be deemed made by a
Participating Company for a taxable year if it is paid to the Trustee on or
before the date of filing the Participating Company's federal income tax return
(including extensions thereof) for that year or on or before such other date as
shall be within the time allowed to permit proper deduction by the Participating
Company of the amount so contributed for federal income tax purposes for the
year in which the obligation to make such Contribution was incurred.

        6.2   Maximum Limitation on Elective Deferrals.

        (a)   Maximum Elective Deferrals Under Participating Company
Plans.    The aggregate amount of a Participant's Elective Deferrals made for
any calendar year under the Plan and any other plans, contracts or arrangements
with the Participating Companies shall not exceed the Maximum Deferral Amount.

        (b)   Return of Excess Before-Tax Contributions.    If the aggregate
amount of a Participant's Before-Tax Contributions made for any calendar year by
itself exceeds the Maximum Deferral Amount, the Participant shall be deemed to
have notified the Administrative Committee of such excess, and the
Administrative Committee shall cause the Trustee to distribute to such
Participant, on or before April 15 of the next succeeding calendar year, the
total of (i) the amount by which such Before-Tax Contributions exceed the
Maximum Deferral Amount, plus (ii) any earnings allocable thereto (including, in
the Administrative Committee's discretion, any gap income). In addition,
Matching Contributions made on behalf of the Participant which are attributable
to the distributed Before-Tax Contributions shall be forfeited.

        (c)   Return of Excess Elective Deferrals Provided by Other
Participating Company Arrangements.    If after the reduction described in
subsection (b) hereof, a Participant's aggregate Elective Deferrals under plans,
contracts and arrangements with the Controlling Company and all Affiliates still
exceed the Maximum Deferral Amount, then, the Participant shall be deemed to
have notified the Administrative Committee of such excess, and, unless the
Administrative Committee directs otherwise, such excess shall be reduced by
distributing to the Participant Elective Deferrals that were made for the
calendar year under such plans, contracts and/or arrangements with the
Controlling Company and all Affiliates other than the Plan. However, if the
Administrative Committee decides to make any such distributions from Before-Tax
Contributions made to the Plan, such distributions (including forfeiture of
Matching Contributions) shall be made in a manner similar to that described in
subsection (b) hereof.

        (d)   Discretionary Return of Elective Deferrals.    If after the
reductions described in subsections (b) and (c) hereof, (i) a Participant's
aggregate Elective Deferrals made for any calendar year under the Plan and any
other plans, contracts or arrangements with Participating Companies and any
other employers still exceed the Maximum Deferral Amount, and (ii) such
Participant submits to the Administrative Committee, on or before the March 1
following the end of such calendar year, a written request that the
Administrative Committee distribute to such Participant all or a portion of his
remaining Before-Tax Contributions made for such calendar year, and any earnings
attributable thereto (including in the Administrative Committee's discretion,
any gap income), then the Administrative Committee may, but shall not be
required to, cause the Trustee to distribute such amount to such Participant on
or before the April 15 following the end of the year in which

24

--------------------------------------------------------------------------------






the Maximum Deferral Amount was exceeded. However, if the Administrative
Committee decides to make any such distributions from Before-Tax Contributions
made to the Plan, such distributions (including forfeiture of Matching
Contributions) shall be made in a manner similar to that described in subsection
(b) hereof.

        (e)   Return of Excess Annual Additions.    Any Before-Tax Contributions
returned to a Participant to correct excess Annual Additions shall be
disregarded for purposes of determining whether the Maximum Deferral Amount has
been exceeded.

        6.3   Nondiscrimination Requirements for Before-Tax Contributions.

        (a)   ADP Test.    The allocation of the aggregate of all (i) Before-Tax
Contributions, (ii) to the extent designated by the Administrative Committee
pursuant to subsection (c) hereof, Supplemental Contributions, and (iii) to the
extent taken into account under subsection (b) hereof, before-tax and/or
qualified nonelective contributions made under another plan, shall satisfy at
least one of the following ADP Tests (which have been applied consistently since
the Plan's inception) for each Plan Year:

        (1)   The ADP of the Active Participants who are Highly Compensated
Employees during the Plan Year shall not exceed the product of (A) the ADP for
such Plan Year of the Active Participants who are not Highly Compensated
Employees during the Plan Year, multiplied by (B) 1.25; or

        (2)   The ADP of the Active Participants who are Highly Compensated
Employees during the Plan Year shall not exceed the ADP for such Plan Year of
the Active Participants who are not Highly Compensated Employees during the Plan
Year by more than 2 percentage points, nor shall it exceed the product of
(A) the ADP for such Year of the Active Participants who are not Highly
Compensated Employees during the Plan Year, multiplied by (B) 2.

        (b)   Multiple Plans.    If before-tax and/or qualified nonelective
contributions are made to one or more other plans [other than employee stock
ownership plans as described in Code Section 4975(e)(7)] which, along with the
Plan, are considered as a single plan for purposes of Code Section 401(a)(4) or
Section 410(b), such plans shall be treated as one plan for purposes of this
Section, and the before-tax and applicable qualified nonelective contributions
made to those other plans shall be combined with the Before-Tax and applicable
Supplemental Contributions for purposes of performing the tests described in
subsection (a) hereof. In addition, the Administrative Committee may elect to
treat the Plan as a single plan along with the one or more other plans [other
than employee stock ownership plans as described in Code Section 4975(e)(7)] to
which before-tax and/or qualified nonelective contributions are made for
purposes of this Section; provided, the Plan and all of such other plans also
must be treated as a single plan for purposes of satisfying the requirements of
Code Sections 401(a)(4) and 410(b) [other than the requirements of Code
Section 410(b)(2)(A)(ii)]. However, plans may be aggregated for purposes of this
subsection only if they have the same plan year. Prior to January 1, 2002,
because only Matching and ESOP Accounts then comprise an employee stock
ownership plan within the meaning of Code Section 4975(e)(7), Matching
Contributions made under the Plan may not be taken into account for purposes of
the ADP Tests.

        (c)   Adjustments to Actual Deferral Percentages.    In the event that
the allocation of the Before-Tax Contributions and Supplemental Contributions
for a Plan Year does not satisfy one of the ADP Tests of subsection (a) hereof,
the Administrative Committee shall cause the Before-Tax and Supplemental
Contributions for such Plan Year to be adjusted in accordance with one or a
combination of the following options:

        (1)   The Administrative Committee may cause the Participating Companies
to make, with respect to such Plan Year, Supplemental Contributions on behalf
of, and allocable to, the

25

--------------------------------------------------------------------------------



Participants described in Section 5.4 with respect to such Plan Year, in the
minimum amount necessary to satisfy one of the ADP Tests. Such Supplemental
Contributions shall be allocated among such Participants pursuant to one of the
methods described in Section 5.4.

        (2)   By the last day of the Plan Year following the Plan Year in which
the annual allocation failed both of the ADP Tests, the Administrative Committee
may direct the Trustee to reduce the Before-Tax Contributions taken into account
with respect to Highly Compensated Employees under such failed ADP Tests by the
dollar amount necessary to satisfy one of the ADP Tests. The total dollar amount
by which Before-Tax Contributions shall be reduced shall be determined by
hypothetically reducing contributions made on behalf of Highly Compensated
Employees in order of individual Actual Deferral Percentages, beginning with the
highest Actual Deferral Percentage. Notwithstanding the method of determining
the total dollar amount of such reductions, actual reductions in Before-Tax
Contributions shall be made in accordance with, and solely from the Accounts of
those Highly Compensated Employees who are affected by, the following procedure:

        (A)  First, the Before-Tax Contributions of the Highly Compensated
Employee(s) with the highest dollar amount of Before-Tax Contributions for such
Plan Year shall be reduced by the lesser of (i) the entire amount of required
reductions determined as described above, or (ii) that part of such amount as
shall cause the amount of Before-Tax Contributions of each such Highly
Compensated Employee to equal the amount of Before-Tax Contributions of each of
the Highly Compensated Employees with the next highest dollar amount of
Before-Tax Contributions for such Plan Year. In addition, to the extent that a
Highly Compensated Employee's Before-Tax Contributions are reduced pursuant to
this Section, any Matching Contributions made on behalf of a Highly Compensated
Employee which are attributable to the distributed Before-Tax Contributions
shall be forfeited.

        (B)  Substantially identical steps shall be followed for making further
reductions in the Before-Tax Contributions of each of the Highly Compensated
Employees with the next highest dollar amount of Before-Tax Contributions for
such Plan Year until the entire required reduction has been made.

        (C)  Any amount by which Before-Tax Contributions are so reduced, plus
any earnings attributable thereto (including in the Administrative Committee's
discretion any gap income or loss), shall be distributed to the Highly
Compensated Employees from whose Before-Tax Accounts such reductions shall have
been made, except to the extent that Section 414(v) permits such Before-Tax
Contributions to be characterized as catch-up contributions and remain in the
Plan.

        6.4   Nondiscrimination Requirements for Matching Contributions.

        (a)   ACP Test.    The allocation of the aggregate of all (i) after-tax,
(ii) Matching Contributions, (iii) to the extent designated by the
Administrative Committee pursuant to subsection (c) hereof, Supplemental
Contributions, and (iv) to the extent designated by the Administrative Committee
pursuant to subsection (b) hereof, other before-tax and/or qualified nonelective
contributions made under another plan shall satisfy at least one of the
following ACP Tests (which have been applied consistently since the Plan's
inception) for such Plan Year:

        (1)   The ACP of the Active Participants who are Highly Compensated
Employees during the Plan Year shall not exceed the product of (A) the ACP for
such Plan Year of the Active Participants who are not Highly Compensated
Employees during the Plan Year, multiplied by (B) 1.25; or

26

--------------------------------------------------------------------------------



        (2)   The ACP of the Active Participants who are Highly Compensated
Employees during the Plan Year shall not exceed the ACP for such Plan Year of
the Active Participants who are not Highly Compensated Employees during the Plan
Year by more than 2 percentage points, nor shall it exceed the product of
(A) the ACP for such Plan Year of the Active Participants who are not Highly
Compensated Employees during the Plan Year, multiplied by (B) 2.

        (b)   Multiple Plans.    If matching, after-tax, before-tax and/or
qualified nonelective contributions are made to one or more other plans [other
than employee stock ownership plans as described in Code Section 4975(e)(7)]
which, along with the Plan, are considered as a single plan for purposes of Code
Section 401(a)(4) or Section 410(b), such plans shall be treated as one plan for
purposes of this Section, and the matching, after-tax, applicable before-tax and
qualified nonelective contributions made to those other plans shall be combined
with the Matching, applicable Before-Tax and Supplemental Contributions for
purposes of performing the tests described in subsection (a) hereof. In
addition, the Administrative Committee may elect to treat the Plan as a single
plan along with one or more other plans [other than employee stock ownership
plans as described in Code Section 4975(e)(7)] to which matching, after-tax,
applicable before-tax and/or qualified nonelective contributions are made for
purposes of this Section; provided, the Plan and all of such other plans also
must be treated as a single plan for purposes of satisfying the requirements of
Code Sections 401(a)(4) and 410(b) [other than the requirements of Code
Section 410(b)(2)(A)(ii)]. However, plans may be aggregated for purposes of this
subsection only if they have the same plan year.

        (c)   Adjustments to Actual Contribution Percentages.    In the event
that the allocation of the Before-Tax, Matching and Supplemental Contributions
and other after-tax, before-tax and qualified nonelective contributions for a
Plan Year does not satisfy one of the ACP Tests of subsection (a) hereof, the
Administrative Committee shall cause such Matching Contributions for the Plan
Year to be adjusted in accordance with one or a combination of the following
options:

        (1)   The Administrative Committee may cause the Participating Companies
to make, with respect to such Plan Year, Supplemental Contributions on behalf
of, and specifically allocable to, the Participants described in Section 5.4
with respect to such Plan Year, in the minimum amount necessary to satisfy one
of the ACP Tests; such Supplemental Contributions shall be allocated among the
Participants pursuant to the methods described in Section 5.4. Alternatively or
in addition, the Administrative Committee may add a portion of the Before-Tax
Contributions that are made for the Plan Year by the Participants who are not
Highly Compensated Employees and that are not needed for the Plan to satisfy the
ADP Tests for the Plan Year to the Matching Contributions for such Participants
to increase the ACP for such Participants.

        (2)   By the last day of the Plan Year following the Plan Year in which
the annual allocation failed both of the ACP Tests, the Administrative Committee
may direct the Trustee to reduce after-tax and/or the Matching Contributions
taken into account with respect to Highly Compensated Employees under such
failed ACP Tests by the dollar amount necessary to satisfy one of the ACP Tests.
The amount by which Matching Contributions shall be reduced shall be determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Employees in order of individual Actual Contribution Percentages, beginning with
the highest Actual Contribution Percentage. Notwithstanding the method of
determining the total dollar amount of such reductions, actual reductions in
Contributions shall be made in accordance with, and solely from the Accounts of
those Highly Compensated Employees who are affected by, the following procedure:

        (A)  First, the after-tax and Matching Contributions of the Highly
Compensated Employee(s) with the highest dollar amount of after-tax and Matching
Contributions for

27

--------------------------------------------------------------------------------



such Plan Year shall be reduced by the lesser of (i) the entire amount of
required reductions determined as described above, or (ii) that part of such
amount as shall cause the dollar amount of after-tax and Matching Contributions
of each such Highly Compensated Employee to equal the amount of after-tax and
Matching Contributions of each of the Highly Compensated Employees with the next
highest dollar amount of after-tax and Matching Contributions for such Plan
Year. If the total amount of the required reduction in a Highly Compensated
Employee's after-tax and Matching Contributions is less than the total amount of
such Contributions, the required reductions first shall be charged against such
Highly Compensated Employee's after-tax Contributions until they are exhausted
and then against his remaining Contributions.

        (B)  Substantially identical steps shall be followed for making further
reductions in the after-tax and Matching Contributions of each of the Highly
Compensated Employees with the next highest dollar amount of after-tax and
Matching Contributions for such Plan Year until the entire required reduction
has been made.

        (C)  Any amount by which after-tax Contributions are reduced, plus any
earnings attributable thereto (including in the Administrative Committee's
discretion any gap income or loss), shall be distributable to the Highly
Compensated Employees from whose Accounts such reductions have been made. If
these distributions are less than the required reductions, the amount by which
Matching Contributions are to be reduced, plus any earnings attributable
thereto, shall be forfeited; provided, if the Matching Contributions to be
reduced are vested and therefore may not be forfeited, those Matching
Contributions, plus any earnings attributable thereto (including in the
Administrative Committee's discretion any gap income or loss) shall be
distributed to the Highly Compensated Employees from whose Matching Accounts
such reductions have been made.

        6.5   Order of Application.

        For any Plan Year in which adjustments shall be necessary or otherwise
made pursuant to the terms of Sections 6.3, 6.4 and/or 6.5, such adjustments
shall be applied in the order prescribed by the Secretary of Treasury in
Treasury Regulations or other published authority.

        6.6   Code Section 415 Limitations on Maximum Contributions.

        (a)   General Limit on Annual Additions.    In no event shall the Annual
Addition to a Participant's Account for any Limitation Year, under the Plan and
any other Defined Contribution Plan maintained by an Affiliate, exceed the
lesser of:

        (1)   $40,000 (as adjusted by the Secretary of the Treasury under Code
Section 415(d) to reflect cost-of-living increases); or

        (2)   100 percent of such Participant's Compensation.

        (b)   Special Rule.    If no more than one-third of the Contributions
deductible under Code Section 404(a)(9) for any Limitation Year are allocated to
Highly Compensated Employees, then Forfeitures of Company Stock acquired with
the proceeds of a Loan and Contributions applied to pay interest on a Loan for
such Limitation Year shall not be taken into account in determining the amount
of Annual Additions for such Limitation Year.

28

--------------------------------------------------------------------------------





        (c)   Correction of Excess Annual Additions.    If, as a result of
either the allocation of Forfeitures to an Account, a reasonable error in
estimating a Participant's Compensation or Elective Deferrals, or such other
circumstances as permitted by the Internal Revenue Service, the Annual Addition
made on behalf of a Participant exceeds the limitations set forth in this
Section, the Administrative Committee shall direct the Trustee to take such of
the following actions as it shall deem appropriate, specifying in each case the
amount of Contributions involved:

        (1)   A Participant's Annual Addition first shall be reduced by reducing
his Before-Tax Contributions in the amount of the excess, up to the total amount
of Before-Tax Contributions made on behalf of such Participant on which the
Participating Company has made no Matching Contribution, and the amount of the
reduction (plus any earnings thereon) shall be returned to the Participant.

        (2)   If further reductions are necessary, a Participant's Annual
Addition shall be reduced by reducing his Before-Tax Contributions (not
previously reduced) in the amount of the remaining excess, up to the total
amount of Before-Tax Contributions made on behalf of such Participant. The
amount of the reduction (plus investment earnings thereon) shall be returned to
such Participant and the Matching Contributions (and investment earnings
thereon) attributable to the returned Before-Tax Contributions shall be
forfeited, placed in a suspense account and reallocated in a manner similar to
that described in subsection (c)(3) hereof.

        (3)   If further reductions are necessary, a Participant's Annual
Addition shall be reduced by reducing his ESOP and Supplemental Contributions
(whether funded by Contributions or Forfeitures) allocated to the Participant's
Account in the amount of the remaining excess, up to the total amount of ESOP
and Supplemental Contributions allocated to such Participant's Account. The
amount of the reduction shall be reallocated to the ESOP and Supplemental
Accounts of Active Participants who otherwise are eligible for allocations of
Contributions and who are not affected by such limitations, in the same
proportion as ESOP and Supplemental Contributions otherwise are allocated to
such Accounts, disregarding the Compensation of those Active Participants whose
Annual Addition equals or exceeds the limitations hereunder.

        (4)   If the reallocation to the Accounts of other Participants in the
then current Limitation Year (as described in subsection (c)(2) hereof) is
impossible without causing them or any of them to exceed the Annual Addition
limitations described in this Section, the amount that cannot be reallocated
without exceeding such limitations shall continue to be held in a suspense
account and shall be applied to reduce permissible Contributions in each
successive year until such amount is fully allocated; provided, so long as any
suspense account is maintained pursuant to this Section: (A) no Contributions
shall be made to the Plan which would be precluded by this Section;
(B) investment gains and losses of the Trust Fund shall not be allocated to such
suspense account; and (C) amounts in the suspense account shall be allocated in
the same manner as Contributions as of the earliest Valuation Date possible,
until such suspense account is exhausted.

        (d)   Annual Addition.    For purposes of this Section, the term "Annual
Addition" for any Participant means the sum for any Limitation Year of:

        (1)   contributions made by an Affiliate on behalf of the Participant
under all Defined Contribution Plans;

        (2)   contributions made by the Participant under all Defined
Contribution Plans of an Affiliate [excluding rollover contributions as defined
in Code Sections 402(c)(4), 403(a)(4), 403(b)(8) and 408(d)(3) and contributions
of previously distributed benefits which result in such a Plan's restoration of
previously forfeited benefits pursuant to Treasury Regulation
Section 1.411(a)-7(d)];

29

--------------------------------------------------------------------------------






        (3)   forfeitures allocated to the Participant under all Defined
Contribution Plans of an Affiliate;

        (4)   amounts allocated for the benefit of the Participant after
March 31, 1984, to an individual medical account established under a pension or
annuity plan maintained by an Affiliate, as described in Code Section 415(l);
and

        (5)   if the Participant was a Key Employee at any time during the Plan
Year during which or coincident with which the Limitation Year ends or during
any preceding Plan Year, any amount paid or accrued after December 31, 1985 by
an Affiliate to a special account under a welfare benefit fund [as defined in
Code Section 419(e)] to provide post-retirement medical or life insurance
benefits to the Participant, as described in Code Section 419A(d)(2).

Contributions do not fail to be Annual Additions merely because they are
(i) Before-Tax Contributions that exceed the Maximum Deferral Amount,
(ii) Before-Tax Contributions that cause the Plan to fail the ADP Tests, or
(iii) Matching Contributions that cause the Plan to fail the ACP Tests, or
merely because the Contributions described in clauses (ii) and (iii) immediately
above are corrected through distribution or recharacterization; Contributions
described in clause (i) immediately above that are distributed in accordance
with the terms of Section 6.2 shall not be Annual Additions.

        (e)   Compliance with Code Section 415.    The limitations in this
Section are intended to comply with the provisions of Code Section 415 so that
the maximum benefits permitted under plans of the Affiliates shall be exactly
equal to the maximum amounts allowed under Code Section 415 and the regulations
promulgated thereunder. The provisions of this Section generally are effective
as of the Effective Date, but to the extent the Code requires an earlier or
later effective date with respect to any portion(s) of this Section, such other
effective date shall apply. If there is any discrepancy between the provisions
of this Section and the provisions of Code Section 415 and the regulations
promulgated thereunder, such discrepancy shall be resolved in such a way as to
give full effect to the provisions of the Code.

        (f)    Combined Plan Limit.    If an Employee is a participant in the
Plan and any one or more other defined contribution plans maintained by any
Affiliates and a corrective adjustment in such Employee's benefits is required
to comply with this Section 6.6, such adjustment shall be made under the other
plan(s). Effective for Limitation Years commencing prior to January 1, 2000, the
Plan was subject to the combined defined benefit and defined contribution plan
limit under former Code Section 415(e).

        6.7   Construction of Limitations and Requirements.

        The descriptions of the limitations and requirements set forth in this
Article are intended to serve as statements of the legal requirements necessary
for the Plan to remain qualified under the applicable terms of the Code. The
Participating Companies do not desire or intend, and the terms of this Article
shall not be construed, to impose any more restrictions on the operation of the
Plan than required by law. Therefore, the terms of this Article and any related
terms and definitions in the Plan shall be interpreted and operated in a manner
which imposes the least restrictions on the Plan. For example, if use of a more
liberal definition of "Compensation" or a more liberal multiple use test is
permissible at any time under the law, then the more liberal provisions may be
applied as if such provisions were included in the Plan.

30

--------------------------------------------------------------------------------





ARTICLE VII
INVESTMENTS

        7.1   Establishment of Trust Account.

        All Contributions are to be paid over to the Trustee, to be held in the
Trust Fund and invested in accordance with the terms of the Plan and the Trust.

        7.2   Investment Funds.

        (a)   Establishment of Investment Funds.    In accordance with
instructions from the Investment Committee and the terms of the Plan and the
Trust, the Trustee shall establish and maintain, for the investment of assets of
the Trust Fund, Investment Funds for the investment of Contributions and
Accounts. Such Investment Funds shall include a Company Stock Fund in which all
ESOP Contributions at least initially shall be invested and in which all other
Contributions may be invested. Other Investment Funds shall be established and
modified from time to time without necessity of amendment to the Plan and shall
have the investment objectives prescribed by the Investment Committee.
Investment Funds also may be established and maintained for any limited
purpose(s) the Investment Committee may properly direct (for example, for the
investment of certain specified Accounts transferred from a Prior Plan).
Similarly, at the authorized direction of the Investment Committee, the Trustee
may eliminate one or more of the then existing Investment Funds. The Trustee may
invest Contributions it receives in interest-bearing accounts until such time as
a Participant's investment directions can be effected.

        (b)   Reinvestment of Cash Earnings.    Subject to the terms of
Article V, any investment earnings received in the form of cash with respect to
any Investment Fund (in excess of the amounts necessary to make cash
distributions or to pay Plan or Trust expenses) shall be reinvested in such
Investment Fund.

        (c)   ESOP Requirement.    Notwithstanding anything in the Plan to the
contrary, the Plan shall be invested primarily in Company Stock. The Plan in its
entirety is intended to comprise an employee stock ownership plan as defined in
Code Section 4975(e)(7).

        7.3   Participant Direction of Investments.

        Each Participant or Beneficiary generally may direct the manner in which
his Accounts and Contributions shall be invested in and among the Investment
Funds described in Section 7.2. Participant investment directions shall be made
in accordance with the following terms:

        (a)   Investment of Contributions.    Except as otherwise provided in
this Section, each Participant may elect, on a form provided by the
Administrative Committee, through an interactive telephone or internet-based
system, or in such other manner as the Administrative Committee may prescribe,
the percentage of his future Contributions (other than ESOP Contributions) that
will be invested in each Investment Fund. An initial election of a Participant
shall be made as of the Entry Date on which the Participant commences or
recommences participation in the Plan and shall apply to all such specified
Contributions credited to such Participant's Account after such Entry Date. Such
Participant may make subsequent elections as of any Valuation Date, and such
elections shall apply to all such Contributions credited to such Participant's
Accounts following such date; for purposes hereof, Contributions and/or
Forfeitures that are credited to a Participant's Account shall be subject to the
investment election in effect on the date on which such amounts are actually
received and credited, regardless of any prior date "as of" which such
Contributions may have been allocated to his Account. Any election made pursuant
to this subsection with respect to future Contributions shall remain effective
until changed by the Participant. In the event a Participant never makes an
investment election or makes an incomplete or insufficient election in some
manner, the Trustee, based on authorized directions from the Administrative
Committee,

31

--------------------------------------------------------------------------------



shall direct the investment of the Participant's future Contributions.
Notwithstanding anything in this subsection (a) to the contrary, all ESOP
Contributions shall be initially invested in the Company Stock Fund; provided, a
Participant or Beneficiary may elect to direct the investment of his existing
ESOP Account among other Investment Funds in accordance with subsection
(b) below.

        (b)   Investment of Existing Account Balances.    Except as otherwise
provided in this Section, each Participant or Beneficiary may elect, on a form
provided by the Administrative Committee, through an interactive telephone or
internet-based system, or in such other manner as the Administrative Committee
may prescribe, the percentage of his existing Accounts that will be invested in
each Investment Fund. Such Participant or Beneficiary may make such elections
effective as of any Valuation Date following his Entry Date into the Plan. Each
such election shall remain in effect until changed by such Participant or
Beneficiary. In the event a Participant or Beneficiary fails to make an election
for his existing Account balance pursuant to the terms of this subsection which
is separate from his election made for his Contributions pursuant to the terms
of subsection (a) hereof, or if a Participant's or Beneficiary's investment
election form is incomplete or insufficient in some manner, the Participant's or
Beneficiary's existing Account balance will continue to be invested in the same
manner provided under the terms of the most recent election affecting that
portion of his Account. Notwithstanding anything in this subsection (b) to the
contrary, a Participant's or Beneficiary's ESOP Account shall remain invested in
the Company Stock Fund until the Participant or Beneficiary elects to change
such investment; and, thereafter, that portion of the ESOP Account which has
been invested in other Investment Funds shall be reinvested according to the
Participant's or Beneficiary's subsequent investment elections along with all
other Accounts.

        (c)   Conditions Applicable to Elections.    The Administrative
Committee shall have complete discretion to adopt and revise procedures to be
followed in making such investment elections. Such procedures may include, but
are not limited to, the process of the election, the permitted frequency of
making elections, the deadline for making elections and the effective date of
such elections; provided, elections must be permitted at least once every
3 months. Any procedures adopted by the Administrative Committee that are
inconsistent with the deadlines or procedures specified in this Section shall
supersede such provisions of this Section without the necessity of a Plan
amendment.

        (d)   Restrictions on Investments.    To the extent any investment or
reinvestment restrictions apply with respect to any Investment Funds (for
example, restrictions on changes of investments between competing funds) or as a
result of unanticipated depletion of cash liquidity within an Investment Fund, a
Participant's or Beneficiary's ability to direct investments hereunder may be
limited.

        7.4   Valuation.

        As of each Valuation Date, the Trustee shall determine the fair market
value of each of the Investment Funds after first deducting any expenses which
have not been paid by the Participating Companies. All costs and expenses
incurred in connection with Plan investments and, unless paid by the
Participating Companies, all costs and expenses incurred in connection with the
general administration of the Plan and the Trust shall be allocated between the
Investment Funds in the proportion in which the amount invested in each
Investment Fund bears to the amount invested in all Investment Funds as of the
appropriate Valuation Date; provided, all costs and expenses directly
identifiable to one Investment Fund shall be allocated to that Investment Fund.

32

--------------------------------------------------------------------------------




        7.5   Voting and Tender Offer Rights with Respect to Investment Funds.

        Except as provided in Section 7.13, only if, to the extent and in the
manner, permitted by the Trust and/or any documents establishing or controlling
any of the Investment Funds, shall Participants and Beneficiaries be given the
opportunity to vote and tender their interests in each such Investment Funds.
Otherwise, such interests shall be voted and/or tendered by the Investment
Manager or other fiduciary that controls such Investment Fund, as may be
provided in the controlling documents.

        7.6   Purchase of Life Insurance.

        Life insurance contracts shall not be purchased.

        7.7   Fiduciary Responsibilities for Investment Directions.

        It is intended that the Plan qualify as an ERISA 404c plan. All
fiduciary responsibility with respect to the selection of Investment Funds for
the investment of a Participant's or Beneficiary's Accounts shall be allocated
to the Participant or Beneficiary who directs the investment. Neither the
Administrative Committee, the Investment Committee, the Trustee, nor any
Participating Company shall be accountable for any loss sustained by reason of
any action taken, or investment made, pursuant to an investment direction.

        7.8   Appointment of Investment Manager; Authorization to Invest in
Collective Trust.

        (a)   Investment Manager.    The Investment Committee may appoint any
one or more individuals or entities to serve as the investment manager or
managers of the entire Trust or of all or any designated portion of a particular
Investment Fund or Investment Funds. The investment manager shall certify that
it is qualified to act as an "investment manager" within the meaning of
Section 3(38) of ERISA and shall acknowledge in writing its fiduciary status
with respect to the assets placed under its control. The appointment of the
investment manager shall be effective upon the Trustee's receipt of a copy of an
appropriate Investment Committee resolution (or such later effective date as may
be contained therein), and the appointment shall continue in effect until
receipt by the Trustee of a copy of an Investment Committee resolution removing
or accepting the resignation of the investment manager (or such later effective
date as may be specified therein). If an investment manager is appointed, the
investment manager shall have the power to manage, acquire and dispose of any
and all assets of the Trust Fund, as the case may be, which have been placed
under its control, except to the extent that such power is reserved to the
Trustee by the Controlling Company. If an investment manager is appointed, the
Trustee shall be relieved of any and all liability for the acts or omissions of
the investment manager, and the Trustee shall not be under any obligation to
invest or otherwise manage any assets which are subject to the management of the
investment manager.

        (b)   Collective Trust.    The Investment Committee may designate that
all or any portion of the Trust Fund shall be invested in a collective trust
fund, in accordance with the provisions of Revenue Ruling 81-100 or any
successor ruling, which collective trust fund shall have been specifically
identified in the Trust and adopted thereby as a part of the Plan, effective
upon the Trustee's receipt of a copy of an appropriate Investment Committee
resolution (or such later effective date as may be contained therein), and the
investment in said collective trust shall continue in effect until receipt by
the Trustee of a copy of an Investment Committee resolution terminating said
investment (or such later effective date as may be contained therein). Such
designation or direction shall be in addition to the powers to invest in
commingled funds maintained by the Trustee provided for in the Trust.

        7.9   Borrowing to Acquire Company Stock.

        The Administrative Committee may direct the Trustee to obtain Loans
under the Plan. Any such Loan must be used primarily for the benefit of
Participants and their Beneficiaries and shall satisfy all

33

--------------------------------------------------------------------------------




requirements necessary to constitute an "exempt loan" within the meaning of
Treasury Regulation Section 54.4975-7(b)(1)(iii), including the following:

        (a)   Interest Rate.    The interest rate respecting the Loan shall not
exceed a reasonable rate of interest, taking into consideration all relevant
factors including the amount and duration of the Loan, the security and
guarantee (if any) involved, the credit standing of the Plan and guarantor (if
any) and the interest rate prevailing for comparable loans. A variable interest
rate may be used, if such rate is reasonable under the foregoing factors.

        (b)   Assets Not Dissipated.    At the time that the Loan is made, the
interest rate for the Loan and the price of Company Stock to be acquired should
not be such that Plan assets might be dissipated.

        (c)   Reasonable Terms.    The terms of the Loan, whether or not between
independent parties, must be, at the time the Loan is made, at least as
favorable to the Plan as the terms of a comparable loan resulting from
arms'-length negotiations between independent parties.

        (d)   Use of Loan Proceeds.    The proceeds of the Loan must be used
within a reasonable time after their receipt by the Trust only to acquire
Company Stock, to repay the Loan or to repay a prior Loan to the Trust.

        (e)   Collateral.    The Loan must be without recourse against the Plan.
The only assets of the Plan that may be given as collateral on the Loan are
shares of Company Stock acquired therewith or shares of Company Stock acquired
with a prior Loan which is repaid with the proceeds from the current Loan. The
terms of the Loan shall provide that no person entitled to payment thereunder
shall have any right to assets of the Plan other than collateral given for the
Loan, cash Contributions made by the Company to meet obligations under the Loan
and earnings attributable to such collateral and the investment of such
Contributions.

        (f)    Payments.    Payments of principal and interest on the Loan
during a Plan Year shall be made by the Trustee in an amount not to exceed the
sum of the Contributions, and earnings from such Contributions, made to the
Trust Fund to satisfy the Plan's obligation under the Loan and earnings
attributable to Company Stock given as collateral for the Loan (both received
during or prior to the Plan Year), less such payments in prior years. Such
Contributions and earnings must be accounted for separately until the Loan is
repaid.

        (g)   Remedy Upon Default.    In the event of a default on the Loan, the
value of any assets transferring in satisfaction of the Loan must not exceed the
amount of default. If the lender is a disqualified person, as described in Code
Section 4975(e)(2), the Loan must provide for a transfer of Plan assets upon
default only upon and to the extent of the failure of the Plan to meet the
payment schedule of the Loan.

        (h)   Release of Shares.    Shares of Company Stock used as collateral
for the Loan shall be released from the encumbrance thereof pursuant to the
terms of Section 7.10. If a portion of a Participant's Account is forfeited,
such shares of Company Stock shall be forfeited only after other assets in the
Participant's Account.

        (i)    Loan Term.    The Loan must be for a specific term and may not be
payable upon the demand of any person, except in the case of default.

        (j)    Restrictions on Stock.    No Company Stock acquired with the
proceeds of the Loan shall be subject to a put, call or other option, or
buy-sell or similar arrangement while held by and when distributed from the
Plan, whether or not the Plan then qualifies as an "employee stock ownership
plan" under Code Section 4975(e)(7). This protection shall not be terminable and
shall continue and not be abridged notwithstanding the eventual repayment of any
Loan or the discontinuance of the Plan as such an employee stock ownership plan.

34

--------------------------------------------------------------------------------






        7.10   Release of Shares.

        (a)   Loan Suspense Account.    All shares of Company Stock acquired by
the Plan and pledged as collateral on a Loan shall be placed and maintained in a
Loan Suspense Account during the period that they are encumbered by such pledge.
Such shares shall be released from such Loan Suspense Account and allocated to
the Accounts of Eligible Participants in a manner consistent with subsection
(a)(1) or (a)(2) hereof, as specified in the Loan agreement or otherwise
selected by the Administrative Committee.

        (1)   For each Plan Year during the duration of the Loan, the number of
shares of Company Stock released from the Loan Suspense Account shall be equal
to the product of (i) the number of encumbered shares held in the Loan Suspense
Account immediately before release and (ii) a fraction, the numerator of which
is the amount of principal and interest paid to the lender by the Plan for the
Plan Year, and the denominator of which is the sum of the numerator plus the
principal and interest to be paid for all future Plan Years; or

        (2)   For each Plan Year during the duration of the Loan, the number of
shares of Common Stock to be released from the Loan Suspense Account shall be
determined solely with reference to principal payments; provided, all the
following terms must be satisfied:

        (A)  The Loan agreement must provide for annual payments of principal
and interest at a cumulative rate which is not less rapid at any time than level
annual payments of such amounts for ten years;

        (B)  The interest included in any payment shall be disregarded in
determining the number of shares to be released only to the extent that it would
be determined to be interest under standard loan amortization tables; and

        (C)  This method of determining the number of shares to be released
shall not be applicable from the time that, by reason of a renewal, extension or
refinancing, the sum of (i) the expired duration of the Loan, (ii) the renewal
period, and (iii) the duration of a new Loan exceeds ten years.

        (b)   Terms of Loan.    For purposes of subsections (a)(1) and (a)(2)
and except as specifically set forth therein, the number of future Plan Years
under the Loan must be definitely ascertainable and shall be determined without
taking into account any possible extensions or renewal periods. If the interest
rate under the Loan is variable, the interest to be paid in future Plan Years
shall be computed by using the interest rate applicable as of the end of the
Plan Year. If the Company Stock held as collateral for a Loan includes more than
one class of securities, the number of securities of each class to be released
for a Plan Year must be determined by applying the same fraction or method to
each such class.

        7.11   Diversification of ESOP Account by Participants.

        (a)   General Rule.    Each Participant shall be entitled to diversify
the investment of all or a portion of his ESOP Account from the Company Stock
Fund among the other Investment Funds. This provision is intended to satisfy the
requirements of Code Section 401(a)(28).

        (b)   Method of Diversification.    Elections under this Section 7.11
shall be made and effected in accordance with Code Section 401(a)(28) and such
reasonable administrative rules and procedures as the Administrative Committee
may establish.

        7.12   Value of Company Stock.

        For all purposes under the Plan for which the value of Company Stock
must be determined, the value of Company Stock shall be its fair market value.
If the Company Stock is listed on an established stock exchange, the fair market
value per share of Company Stock on any particular date shall be the

35

--------------------------------------------------------------------------------



closing price of the stock on such exchange on the last business day of such
exchange which immediately precedes the date of valuation. If, for any reason,
the fair market value per share of Company Stock cannot be ascertained or is
unavailable for a particular date, the fair market value of such stock shall be
determined as of the nearest preceding date on which such fair market value can
be ascertained pursuant to the terms hereof. In the case of a transaction
between the Plan and a person described in Code Section 4975(e)(2), the value
shall be determined as of the date of the transaction; for all other purposes,
the value shall be determined as of the most recent Valuation Date.

        7.13 Voting and Tender Offer Rights With Respect to Company Stock.

        (a)   Voting Rights.    Each Participant or Beneficiary shall have the
right to direct the Trustee as to the exercise of all voting rights with respect
to the whole shares of Company Stock in his Account. The Trustee shall vote
fractional shares, allocated shares with respect to which voting directions are
not received, and unallocated shares in the same proportion as the whole shares
of Company Stock are voted by the voting Participants or Beneficiaries.

        (b)   Tender Offer Rights.    Each Participant or Beneficiary also shall
have the responsibilities of a Named Fiduciary for purposes of directing, and
shall have the right to direct, the Trustee as to whether, in accordance with
the terms of any tender offer for shares of Company Stock, to tender the whole
shares of Company Stock in his Account, and the Trustee shall follow such
directions. To the extent possible, the Trustee shall combine fractional shares
of Company Stock in the same proportion as the whole shares of such Company
Stock are tendered by the tendering Participants or Beneficiaries. Unless
otherwise required by ERISA, the Trustee shall not tender whole shares of
Company Stock credited to a Participant's or Beneficiary's Account for which it
has received no directions from such Participant or Beneficiary. Any unallocated
shares of Company Stock held in the Trust shall be tendered by the Trustee if
the Trustee has received instructions to tender a majority of the allocated
shares and shall not be tendered if the Trustee has not received instructions to
tender a majority of the allocated shares.

        (c)   Confidentiality.    The Administrative Committee shall establish
procedures to protect the voting and tender offer rights of the Participants and
Beneficiaries and to assure that the manner in which each Participant or
Beneficiary exercises his voting or tender offer rights is confidential with
respect to the Administrative Committee and the management of the Company.

        (d)   Dissemination of Pertinent Information.    The Administrative
Committee shall deliver, or cause to be delivered, to each Participant or
Beneficiary, all notices, financial statements, proxies and proxy soliciting
materials, relating to the voting of Company Stock in his Account. In addition,
the Administrative Committee shall deliver, or cause to be delivered, to each
Participant and Beneficiary all materials relating to any tender offer,
including the materials distributed by any tender offer (that is, any bidder).
The Administrative Committee shall notify each Participant or Beneficiary of
each occasion for the exercise of voting or tender offer rights within a
reasonable time before such rights are to be exercised, and such notification
shall include all of the relevant information that the Controlling Company
distributes to stockholders regarding the exercise of such rights.


ARTICLE VIII
VESTING IN ACCOUNTS

        8.1 Vesting.

        (a)   General Vesting Rule.

        (1)   Fully Vested Accounts.    All Participants shall at all times be
fully vested in their Before-Tax, Supplemental and Rollover Accounts. Transfer
Accounts shall be subject to the

36

--------------------------------------------------------------------------------



vesting schedule in subsection (a)(2) hereof unless a different vesting schedule
is specified on a schedule to the Plan.

        (2)   Matching Account.    Except as provided in Section 8.2, the
Matching Account of each Participant shall vest in accordance with the following
vesting schedule, based on the total of the Participant's Years of Vesting
Service:

Years of Vesting Service
Completed by Participant

--------------------------------------------------------------------------------

  Vested Percentage of Participant's
Matching Account

--------------------------------------------------------------------------------

  Less than 3 Years   0 % 3 Years or more   100 %

        (b)   ESOP Account.    Except as provided in Section 8.2, the ESOP
Account of each Participant shall vest in accordance with the following
schedule, based on the total of the Participant's Years of Vesting Service:

Years of Vesting Service
Completed by Participant

--------------------------------------------------------------------------------

  Vested Percentage of Participant's
ESOP Account

--------------------------------------------------------------------------------

  Less than 3 Years   0 % 3 Years, but less than 4   20 % 4 Years, but less than
5   40 % 5 Years, but less than 6   60 % 6 Years, but less than 7   80 % 7 Years
or more   100 %

        8.2   Vesting Upon Attainment of Normal Retirement Age, Death or
Disability.

        Notwithstanding Section 8.1, a Participant's Matching and ESOP Accounts
shall become 100 percent vested and nonforfeitable upon the occurrence of any of
the following events:

        (a)   The Participant's attainment of Normal Retirement Age while still
employed as an Employee of any Affiliate;

        (b)   The Participant's death while still employed as an Employee of any
Affiliate; or

        (c)   The Participant's becoming Disabled while still employed as an
Employee of any Affiliate.

        8.3   Timing of Forfeitures and Vesting after Restoration Contributions.

        If a Participant who is not yet 100 percent vested in his Matching
Account, ESOP Account or Transfer Account severs from employment with all
Affiliates, the unvested portion of his Matching Account, ESOP Account or
Transfer Account shall not be forfeited prior to the date on which the
Participant has incurred 5 consecutive Breaks in Service unless he receives a
cash-out distribution of the entire vested portion of his Matching, ESOP and
Transfer Accounts. Pending the end of such 5 consecutive Breaks in Service, such
nonvested amount shall become available for allocation (in the manner set forth
in Section 5.9) but shall be re-credited to Participant's account if, prior to
the end of such period, the Participant resumes employment with an Affiliate or
the Plan is terminated as described in Section 13.2. If the Participant does not
resume employment with an Affiliate and the Plan is not terminated before the
end of such 5 consecutive Breaks in Service, the nonvested portion of his
Account shall be forfeited. If a Participant has no vested interest in his
Matching Account, ESOP Account and Transfer Account at the time he severs from
employment, he shall be deemed to have received a cash-out distribution at the
time he severs from employment, and the forfeiture provisions of this Section
shall apply upon such distribution.

37

--------------------------------------------------------------------------------




        8.4   Vesting Following Partial Distributions.

        In the event that a Participant receives a distribution from an Account
in which he is less than fully vested, the vested interest of the Participant in
such Account prior to the date such Participant (i) severs from employment with
all Affiliates, (ii) incurs 5 consecutive Breaks in Service (such that the
nonvested portions of such Account are forfeited), or (iii) becomes 100 percent
vested pursuant to the terms of Sections 8.1 or 8.2 hereof (whichever is
earliest), shall be determined pursuant to the following formula:

X=P (AB + [R × D]) - (R × D),

Where X is the vested interest at the relevant time (that is, the time at which
the vested percentage in such Account cannot increase), P is the vested
percentage at the relevant time; AB is the balance of his Matching Account or
Transfer Account at the relevant time; D is the amount of the distribution; and
R is the ratio of such Account's Balance at the relevant time to such Account's
balance immediately after the distribution.

        8.5   Amendment to Vesting Schedule.

        Notwithstanding anything herein to the contrary, in no event shall the
terms of any amendment to the Plan reduce the vested percentage that any
Participant has earned under the Plan. In the event that the Plan provides for
Participants to vest in their Accounts at a rate which is faster than that
provided under any amendment hereto (or in the event any other change is made
that directly has an adverse effect on Participants' vested percentage), any
Participant who has 3 or more Years of Vesting Service [calculated in a manner
consistent with Treasury Regulation Section 1.411(a)-8T (or any successor
Section)] may elect to have his vested percentage calculated under the schedule
in the Plan before any such change, and the Administrative Committee shall give
each such Participant notice of his rights to make such an election. The period
during which the election may be made shall commence with the date the amendment
is adopted or deemed to be made and shall end on the latest of: (i) 60 days
after the amendment is adopted; (ii) 60 days after the amendment becomes
effective; or (iii) 60 days after the Participant is issued written notice of
the amendment by a Participating Company or Administrative Committee.


ARTICLE IX
PAYMENT OF BENEFITS FROM ACCOUNTS

        9.1   Benefits Payable for Reasons Other Than Death.

        (a)   General Rule.    In accordance with the terms of subsection
(b) hereof and subject to the restrictions set forth in subsections (c) and
(d) hereof, if a Participant becomes Disabled or severs from employment with all
Affiliates for any reason other than death he (or his Beneficiary, if he dies
after such Disability or separation from service) shall be entitled to receive a
distribution of (i) the vested amount credited to his Account, determined as of
the Valuation Date on which such distribution is processed, plus (ii) the vested
amount of any Contributions made on his behalf since such Valuation Date. For
purposes of this Article, the "date on which such distribution is processed"
refers to the date established for such purpose by administrative practice, even
if actual payment and/or processing is made at a later date due to delays in the
valuation, administrative or any other procedure.

38

--------------------------------------------------------------------------------





        (b)   Timing of Distribution.

        (1)   Except as otherwise provided in this subsection (b)(1) or in
subsections (c) and (d) hereof, benefits payable to a Participant under this
Section shall be distributed on or as soon as administratively practicable
following the later of (i) the date on which the Participant affirmatively
elects to receive such payment, or (ii) 30 days following the date of the
Participant's disability or severance from employment. Any amounts subsequently
allocated to the ESOP Account of a Participant who incurs a Qualified Separation
shall be distributed as soon as administratively practicable following the date
of such allocation. In order for such Participant's election to be valid, his
election must be filed with the Administrative Committee within the 90-day
period ending on such distribution date, and the Administrative Committee (no
later than 30 days and no earlier than 90 days before such distribution date)
must have presented him with a notice informing him of his right to defer his
distribution; provided, the Participant may elect to waive the minimum 30-day
notice period and to receive his distribution before the end of such period.

        (2)   Notwithstanding the foregoing provisions of this subsection (b),
in the event that the vested portion of the Account (other than the Rollover
Account) of any Participant who severs from the employment of all Affiliates is
less than or equal to $5,000, the full vested amount of such benefit
automatically shall be paid to such Participant in one single-sum, cash-out
distribution on or as soon as practicable following the 60thday following the
date on which the Participant severs from employment. Unless otherwise elected
by the Participant in accordance with Section 9.3, such distribution shall be
made directly to the Participant in the form of cash. In the event a Participant
has no vested interest in his Matching, ESOP and/or Transfer Account from
company contributions at the time of his severance from employment, he shall be
deemed to have received a cash-out distribution of such Accounts at the time of
his severance from employment, and the forfeiture provisions of Section 8.3
shall apply.

        (3)   Notwithstanding anything in the Plan to the contrary, unless a
Participant elects to further defer the distribution of his benefit or fails to
submit a claim for such distribution, in no event shall payment of the
Participant's benefit be later than 60 days after the end of the Plan Year which
includes the latest of (i) the date on which the Participant attained Normal
Retirement Age, (ii) the date which is the 10th anniversary of the date he
commenced participation in the Plan, or (iii) the date he actually severs from
employment with all Affiliates; provided, if the amount of the payment cannot be
ascertained by the date as of which payments are scheduled to be made or
commence hereunder, payment shall be made or commence no later than 60 days
after the earliest date on which such payment can be ascertained under the Plan.

        (4)   Notwithstanding anything in the Plan to the contrary, the
Participant's Account shall be distributed (or commenced) no later than the
April 1 following the later of (i) the calendar year in which the Participant
attains age 701/2, or (ii) the calendar year in which the Participant actually
severs from employment with all Affiliates [for Plan Years prior to January 1,
1999, the earlier of (i) and (ii)]; provided, if such Participant is a 5 percent
owner (as defined in Code Section 416), benefit payments shall be made (or
commence) no later than the April 1 following the calendar year in which the
Participant attains age 701/2. Unless a Participant who is a 5 percent owner and
whose minimum distributions begin while he is still employed elects to take a
distribution of his entire Account balance, his benefits payable under this
Article IX commencing as of his required beginning date shall be paid in the
form of substantially equal monthly payments over a period equal to the life
expectancy of the Participant. All distributions will be made in accordance with
Code Section 401(a)(9) and the regulations thereunder, including Treasury
Regulation Section 1.401(a)(9)-2 (relating to incidental benefit limitations);
and the terms of the Plan reflecting the requirements of Code Section 401(a)(9)

39

--------------------------------------------------------------------------------






override the distribution options (if any) in the Plan which are inconsistent
with those requirements. The life expectancy of a Participant will be
recalculated annually.

        (5)   The provisions of this subsection (b) are intended to satisfy the
requirements of Code Section 409(o) and shall be interpreted accordingly.

        (6)   Notwithstanding any provision of the Plan to the contrary, with
respect to distributions under the Plan made for calendar years beginning on or
after January 1, 2003, the Plan will apply the minimum distribution requirements
of Code Section 401(a)(9) in accordance with the final regulations under Code
Section 401(a)(9) that were published in the Federal Register on April 17, 2002.

        (c)   Restrictions on Distributions from Before-Tax and Supplemental
Accounts.    Notwithstanding anything in the Plan to the contrary, (i) amounts
in a Participant's Before-Tax and Supplemental Accounts and (ii) amounts in a
Participant's Transfer Accounts credited with before-tax contributions and
company contributions used to satisfy the Code Section 401(k) actual deferral
percentage test and company contributions used to satisfy the Code
Section 401(m) actual contribution percentage test shall not be distributable to
such Participant earlier than the earliest of the following to occur:

        (1)   The Participant's death, Disability or severance from employment
with all Affiliates;

        (2)   The termination of the Plan without the establishment or
maintenance of a successor defined contribution plan [other than an employee
stock ownership plan as defined in Code Section 4975(e)] at the time the Plan is
terminated or within the period ending 12 months after the final distribution of
all assets in all Before-Tax, Supplemental and Transfer Accounts described above
in this subsection (c); provided, if fewer than 2 percent of the Employees who
are or were eligible under the Plan at the time of its termination are or were
eligible under another defined contribution plan at any time during the 24-month
period beginning 12 months before the time of termination, such other plan shall
not be a successor plan; and, provided further, for an event described in this
subsection (c)(2) to constitute an event permitting a distribution from the
Before-Tax and Supplemental Accounts (or the affected Transfer Accounts), such
distribution must be made on account of such event in the form of a lump sum
distribution, as defined in Code Section 402(e)(4)(D) (without regard to
subclauses (I), (II), (III) and (IV) of clause (i) thereof); or

        (3)   The attainment by such Participant of age 591/2; or

        (4)   The Participant's incurrence of a financial hardship as described
in Section 10.1.

        (d)   Delay Upon Reemployment or Termination of Disability.    If a
Participant becomes eligible to receive a benefit payment in accordance with the
terms of subsection (a) and subsequently is reemployed by an Affiliate (or
ceases to be Disabled, as applicable) prior to the time his Account has been
distributed in full, the distribution to such Participant shall be delayed until
such Participant again becomes eligible to receive a distribution from the Plan.

        9.2   Death Benefits.

        If a Participant dies before payment of his benefits from the Plan is
made or commences to be made, the Beneficiary or Beneficiaries designated by
such Participant in his latest beneficiary designation form filed with the
Administrative Committee in accordance with the terms of Section 9.6 shall be
entitled to receive a distribution of the total of (i) the entire vested amount
credited to such Participant's Account, determined as of the Valuation Date on
which the distribution is processed, plus (ii) any Contributions made on such
Participant's behalf since such Valuation Date. Benefits shall be distributed to
such Beneficiary or Beneficiaries as soon as administratively feasible following
the second month after the date of the Participant's death (or, if later, after
timing restrictions and requirements

40

--------------------------------------------------------------------------------




under the Code are satisfied). As required by Code Section 401(a)(9), in no
event shall any such distribution be made later than 5 years after the date of
the Participant's death, except for distributions made to such Participant's
Spouse. Any amounts allocated to a Participant's ESOP Account after the date of
his death shall be distributed as soon as administratively practicable following
the date of such allocation. Any amounts allocated to a Participant's ESOP
Account after the date a distribution is made under this Section 9.2 shall be
distributed as soon as administratively practicable following the date of such
allocation. The Administrative Committee may direct the Trustee to distribute a
Participant's Account to a Beneficiary without the written consent of such
Beneficiary.

        9.3   Forms of Distribution.

        (a)   Method.    The payment of any distribution to a Participant or
Beneficiary from the Plan shall be in the form of a single-sum payment.

        (b)   Direct Rollover Distributions.    If a Participant, Surviving
Spouse or a spousal alternate payee under a qualified domestic relations order
who is the recipient of any Eligible Rollover Distribution elects to have such
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan and
specifies (in such form and at such time as the Administrative Committee may
prescribe) the Eligible Retirement Plan to which such distribution is to be
paid, such distribution shall be made in the form of a direct trustee-to-trustee
transfer to the specified Eligible Retirement Plan; provided, such transfer
shall be made only to the extent that the Eligible Rollover Distribution would
be included in gross income if not so transferred [determined without regard to
Code Sections 402(c) and 403(a)(4)].

        (c)   Assets Distributed.    Subject to the election of a Participant or
Beneficiary, any distribution to a Participant or Beneficiary shall be made in
the form of cash, in whole shares of Company Stock, or in a combination of cash
and Company Stock. Any fractional shares of Company Stock shall be paid in cash.

        9.4   Qualified Domestic Relations Orders.

        In the event the Administrative Committee receives a domestic relations
order which it determines to be a qualified domestic relations order, the Plan
shall pay such benefit to the prescribed alternate payee(s) at such time and in
such form as shall be described in the qualified domestic relations order and
permitted under Section 15.1(b). If the qualified domestic relations order
requires immediate payment, the specified benefit shall be paid to the alternate
payee as soon as practicable following the end of the month within which the
Administrative Committee determines that the order is qualified or, if later,
after timing restrictions and requirements under the Code are satisfied. To the
extent consistent with the qualified domestic relations order, the amount of the
payment to an alternate payee shall include earnings, interest and other
investment proceeds through (but not after) the Valuation Date as of which the
Trustee processes the distribution. If a Participant's Account is partially paid
or payable to an alternate payee, the Participant's remaining portion of his
Account shall be reduced accordingly and shall be subject to the distribution
provisions in this Article IX. To the extent required under a qualified domestic
relations order, the Administrative Committee shall establish a separate account
(and any appropriate subaccount) for the benefit of the alternate payee.

        9.5   Beneficiary Designation.

        (a)   General.    In accordance with the terms of this Section,
Participants shall designate and from time to time may redesignate their
Beneficiary or Beneficiaries of the benefits described in this Article IX in
such form and manner as the Administrative Committee may determine. A
Participant shall be deemed to have named his Surviving Spouse, if any, as his
sole Beneficiary unless his Spouse consents to the payment of all or a specified
portion of the Participant's benefit to a Beneficiary other than or in addition
to the Surviving Spouse in a manner satisfying the requirements of a Qualified
Spousal Waiver and such other procedures as the Administrative

41

--------------------------------------------------------------------------------



Committee may establish. Notwithstanding the foregoing, a married Participant
may designate a non-Spouse Beneficiary without a Qualified Spousal Waiver
(unless otherwise required by a qualified domestic relations order) if the
Participant establishes to the satisfaction of the Administrative Committee:
(i) that he has no Spouse or that his Spouse cannot be located; (ii) that he is
legally separated from his Spouse or that he has been abandoned by his Spouse
(within the meaning of local law) and he has a court order to such effect; or
(iii) that such other permissible circumstances exist as the Secretary of the
Treasury may by regulations prescribe.

        (b)   No Designation or Designee Dead or Missing.    In the event that:

        (1)   a Participant dies without designating a Beneficiary;

        (2)   the Beneficiary designated by a Participant is not surviving when
a payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or

        (3)   the Beneficiary designated by a Participant cannot be located by
the Administrative Committee within 1 year after the date benefits are to
commence to such person;

then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under this Article IX shall be the
Participant's Surviving Spouse, if any, and if not, then the estate of the
Participant.

        9.6   Claims.

        (a)   Rights.    If a Participant or Beneficiary has any grievance,
complaint or claim concerning any aspect of the operation or administration of
the Plan or Trust, including but not limited to claims for benefits and
complaints concerning the investments of Plan assets (collectively referred to
herein as "claim" or "claims"), the Participant or Beneficiary shall submit the
claim within the "applicable limitations period." The "applicable limitations
period" shall be 2 years, beginning on (i) in the case of any payment, the date
on which the payment was made, or (ii) for all other claims, the date on which
the action complained of occurred. Additionally, upon denial of an appeal
pursuant to subsection (c) hereof, a Participant or Beneficiary shall have
1 year within which to bring suit against the Plan or any Plan fiduciaries for
any grievance, complaint or claim related to such denied appeal; any such suit
initiated after such 1-year period shall be precluded.

        (b)   Procedure.    Claims for benefits under the Plan may be filed with
the Administrative Committee on forms supplied by the Administrative Committee
in accordance with subsection (b)(1) or (b)(2) hereof, as applicable.

        (1)   Generally.    Except as provided in subsection (b)(2) hereof, the
Administrative Committee shall furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
extension to the claimant prior to the end of the initial 90-day period, and
such extension shall not exceed one additional, consecutive 90-day period. In
the event the claim is denied, the notice of the disposition of the claim shall
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review (where appropriate), and a statement of the
claimant's right to bring a civil action under ERISA Section 502(a) following an
adverse determination on review.

        (2)   Claims Based on an Independent Determination of
Disability.    With respect to a claim for benefits under the Plan based on
Disability (other than (i) approval for payment of benefits, directly or
indirectly, under any long-term disability plan maintained by a Participating
Company, or (ii) eligibility for Social Security disability benefits), the
Administrative Committee shall furnish to the claimant written notice of the
disposition of a

42

--------------------------------------------------------------------------------






claim within 45 days after the application therefor is filed; provided, if
matters beyond the control of the Administrative Committee require an extension
of time for processing the claim, the Administrative Committee shall furnish
written notice of the extension to the claimant prior to the end of the initial
45-day period, and such extension shall not exceed one additional, consecutive
30-day period; and, provided further, if matters beyond the control of the
Administrative Committee require an additional extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
second extension to the claimant prior to the end of the initial 30-day
extension period, and such extension shall not exceed an additional, consecutive
30-day period. Notice of any extension under this subsection (b)(2) shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. In the event the claim is denied,
the notice of the disposition of the claim shall provide the specific reasons
for the denial, cites of the pertinent provisions of the Plan, an explanation as
to how the claimant can perfect the claim and/or submit the claim for review
(where appropriate), and a statement of the claimant's right to bring a civil
action under ERISA Section 502(a) following an adverse determination on review.

        (c)   Review Procedure.    Any Participant or Beneficiary who has been
denied a benefit, or his duly authorized representative, shall be entitled, upon
request to the Administrative Committee, to appeal the denial of his claim in
accordance with subsection (c)(1) or (c)(2) hereof, as applicable.

        (1)   Generally.    Except as provided in subsection (c)(2) hereof, the
claimant or his duly authorized representative may review pertinent documents
related to the Plan and in the Administrative Committee's possession in order to
prepare the appeal. The form containing the request for review, together with a
written statement of the claimant's position, must be filed with the
Administrative Committee no later than 60 days after receipt of the written
notification of denial of a claim provided for in subsection (b) hereof. The
Administrative Committee's decision shall be made within 60 days following the
filing of the request for review and shall be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee shall furnish written notice
to the claimant prior to the end of the initial 60-day period, and such an
extension shall not exceed one additional 60-day period. If unfavorable, the
notice of decision shall explain the reason or reasons for denial, indicate the
provisions of the Plan or other documents used to arrive at the decision, and
state the claimant's right to bring a civil action under ERISA Section 502(a).

        (2)   Claims Based on an Independent Determination of
Disability.    With respect to an appeal of a denial of benefits under the Plan
based on Disability (other than (i) approval for payment of benefits, directly
or indirectly, under any long-term disability plan maintained by a Participating
Company, or (ii) eligibility for Social Security disability benefits), the
claimant or his duly authorized representative may review pertinent documents
related to the Plan and in the Administrative Committee's possession in order to
prepare the appeal. The form containing the request for review, together with a
written statement of the claimant's position, must be filed with the
Administrative Committee no later than 180 days after receipt of the written
notification of denial of a claim provided for in subsection (b) hereof. The
Administrative Committee's decision shall be made within 45 days following the
filing of the request for review and shall be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee shall furnish written notice
to the claimant prior to the end of the initial 45-day period, and such an
extension shall not exceed one additional 45-day period. The Administrative
Committee's review shall not afford deference to the initial adverse benefit

43

--------------------------------------------------------------------------------






determination and shall be conducted by an individual who is neither the
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual. In deciding an appeal of any
adverse benefit determination that is based in whole or in part on a medical
judgment, the Administrative Committee shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment and who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual. If
unfavorable, the notice of decision shall explain the reason or reasons for
denial, indicate the provisions of the Plan or other documents used to arrive at
the decision, state the claimant's right to bring a civil action under ERISA
Section 502(a), and identify all medical or vocational experts whose advice was
obtained by the Administrative Committee in connection with a claimant's adverse
benefit determination.

        (d)   Satisfaction of Claims.    Any payment to a Participant or
Beneficiary, or to his legal representative or heirs at law, all in accordance
with the provisions of the Plan, shall to the extent thereof be in full
satisfaction of all claims hereunder against the Trustee, the Administrative
Committee, and the Participating Companies, any of whom may require such
Participant, Beneficiary, legal representative or heirs at law, as a condition
to such payment, to execute a receipt and release therefor in such form as shall
be determined by the Trustee, the Administrative Committee or the Participating
Companies, as the case may be. If receipt and release shall be required but
execution by such Participant, Beneficiary, legal representative or heirs at law
shall not be accomplished so that the terms of Section 9.1(b) (dealing with the
timing of distributions) may be fulfilled, such benefits may be distributed or
paid into any appropriate court or to such other place as such court shall
direct, for disposition in accordance with the order of such court, and such
distribution shall be deemed to comply with the requirements of Section 9.1(b).

        9.7   Explanation of Rollover Distributions.

        Within a reasonable period of time [as defined for purposes of Code
Section 402(f)] before making an Eligible Rollover Distribution (which may
include certain withdrawals permitted under Article X hereof) from the Plan to a
Participant or Beneficiary, the Administrative Committee shall provide such
Participant or Beneficiary with a written explanation of (i) the provisions
under which the distributee may have the distribution directly transferred to
another Eligible Retirement Plan, (ii) the provisions which require the
withholding of tax on the distribution if it is not directly transferred to
another Eligible Retirement Plan, (iii) the provisions under which the
distribution will not be subject to tax if transferred to an Eligible Retirement
Plan within 60 days after the date on which the distributee receives the
distribution, and (iv) such other terms and provisions as may be required under
Code Section 402(f) and the regulations promulgated thereunder.

        9.8   Unclaimed Benefits.

        In the event a Participant or Beneficiary becomes entitled to a
distribution from the Plan and the Administrative Committee is unable to locate
such Participant or Beneficiary after such diligent efforts as the
Administrative Committee in its sole discretion deems appropriate, then the full
Account of the Participant or Beneficiary shall be deemed abandoned and treated
as a Forfeiture; provided, in the event such Participant or Beneficiary is
located or makes a claim subsequent to the allocation of the abandoned Account,
the amount of such abandoned Account (unadjusted for any investment gains or
losses from the time of abandonment) shall be restored (from abandoned Accounts,
Forfeitures, Trust earnings or Contributions made by the Participating
Companies) to such Participant or Beneficiary, as appropriate.

44

--------------------------------------------------------------------------------




        9.9   Recordkeeper Transition Rule.

        For purposes of effectuating a change in the Plan's recordkeeper, and
notwithstanding anything contained in this Article IX to the contrary, the
Administrative Committee may designate a period during which no distributions
shall be permitted.


ARTICLE X
WITHDRAWALS AND LOANS

        10.1   Hardship Withdrawals.

        (a)   Parameters of Hardship Withdrawals.    A Participant who is an
Employee of an Affiliate may make, on account of hardship, a withdrawal from his
Account in an amount up to, but not exceeding, the total of (i) 50 percent of
his vested Matching and ESOP Account balance, and (ii) 100 percent of his
Rollover and Before-Tax Account balance, other than earnings attributable to
Before-Tax Contributions earned after December 31, 1988. For purposes of this
subsection, a withdrawal will be on account of "hardship" if it is necessary to
satisfy an immediate and heavy financial need of the Participant. A withdrawal
based on financial hardship cannot exceed the amount necessary to meet the
immediate financial need created by the hardship and not reasonably available
from other resources of the Participant. The Administrative Committee shall make
its determination as to whether a Participant has suffered an immediate and
heavy financial need and whether it is necessary to use a hardship withdrawal
from the Plan to satisfy that need on the basis of all relevant facts and
circumstances. The minimum amount of any hardship withdrawal shall be $1,000 or
such lesser amount established from time to time in a nondiscriminatory manner
by the Administrative Committee.

        (b)   Immediate and Heavy Financial Need.    For purposes of the Plan,
an immediate and heavy financial need exists if the withdrawal is on account of
(i) expenses for medical care described in Code Section 213(d) previously
incurred by the Participant, his Spouse or dependents, or necessary to obtain
such medical care for such persons, (ii) the purchase (excluding mortgage
payments) of a principal residence for the Participant, (iii) the payment of
tuition and related educational fees and room and board expenses for the next
12 months of post-secondary education for the Participant, his Spouse or
dependents, (iv) the need to prevent eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant's
principal residence, (v) the payment of funeral expenses for a member of the
Participant's immediate family (that is, his parent, step-parent, father-in-law
or mother-in-law, grandparent, brother or sister, half-brother or half-sister,
step-brother or step-sister, Spouse, child, step-child or grandchild), (vi) the
payment of federal income taxes with respect to the Participant's individual
income tax returns for the two most recently ended tax years (including
penalties and interest), (vii) the payment of legal fees and expenses incurred
as a direct result of the adoption of a child by the Participant, and (viii) the
payment of uninsured costs for repairs to the Participant's principal residence
as a result of unforeseen damages caused by a natural disaster or accident.

        (c)   Necessary to Satisfy a Financial Need.    In determining whether
the withdrawal is necessary to relieve the Participant's immediate and heavy
financial need, the Administrative Committee shall rely upon the Participant's
reasonable representation that the need cannot be relieved: (i) through
reimbursement or compensation by insurance or otherwise; (ii) by reasonable
liquidation of the Participant's assets to the extent that liquidation would not
itself cause an immediate and heavy financial need; (iii) by cessation of
Before-Tax Contributions to the Plan; or (iv) by other distributions or
nontaxable (at the time of the loan) loans from plans maintained by one or more
Participating Companies or by borrowing from commercial sources on reasonable
commercial terms. In determining the amount of a Participant's assets, the
resources of his Spouse and minor dependents are considered to be reasonably
available to the Participant unless they are

45

--------------------------------------------------------------------------------






held for his child or children under an irrevocable trust or under the Uniform
Gifts to Minors Act. The amount of an immediate and heavy financial need may
include amounts necessary for the Participant to pay any federal, state of local
taxes which are reasonably anticipated to result from the hardship withdrawal.

        (d)   Form of Distribution.    Subject to the election of a Participant,
any hardship withdrawal may be paid entirely in cash or entirely in whole shares
of Company Stock (with any portion of the withdrawal reprocessed by a fractional
share being paid in cash).

        (e)   Source of Funds.    The amount of a Participant's hardship
withdrawal shall be charged first against his Rollover Account, then against his
Matching Account, then against his ESOP Account, and then against his Before-Tax
Account.

        10.2   Age 65 Withdrawals.

        (a)   Conditions.    Beginning with the Plan Year in which a Participant
attains age 65, a Participant who is an Employee of an Affiliate may request a
withdrawal of all or part of his Account. A Participant may request two such
withdrawals during any 12-consecutive-month period.

        (b)   Source of Funds.    The amount of such withdrawal shall be charged
first against his Rollover Account, then against his Matching Account, then
against his ESOP Account, and then against his Before-Tax Account, and shall be
charged pro-rata against the Investment Funds in which such Accounts are
invested.

        (c)   Method.    A withdrawal described in this Section 10.2 shall be
paid in the form of a single-sum distribution which shall, except as otherwise
provided herein, be paid in cash. To the extent that a portion of a
Participant's Account that is to be withdrawn is invested in Company Stock, such
withdrawal shall be made in the form of Company Stock or cash, at the election
of the Participant.

        10.3   Election to Withdraw.

        All applications for withdrawals shall be in writing on a form provided
by the Administrative Committee and shall contain such information and be made
at such time as the Administrative Committee may reasonably request. Any
application for a withdrawal must be submitted to the Administrative Committee
(or its delegatee) in accordance with procedures established under the Plan
prior to the payment date of such withdrawal.

        10.4   Payment of Withdrawal.

        The amount of any withdrawal under Sections 10.1, 10.2 or 10.3 shall be
paid to a Participant in a single-sum payment as soon as practicable after the
Administrative Committee receives and approves a properly completed withdrawal
application. At the time of making any withdrawals for a Participant, his
Account may be charged with any administrative expenses (such as check
processing fees) specifically allocable against his Account pursuant to the
policies of the Administrative Committee. Any withdrawal shall be treated as a
payment of benefits under Articles IX and X and all of the requirements of those
Articles.

        10.5   Distributions and Withdrawals from Transfer Accounts.

        If a Prior Plan which (i) allows Code Section 411(d)(6) protected
in-service withdrawals (other than those permitted in Sections 10.1, 10.2 and
10.3) and/or (ii) allows one or more Code Section 411(d)(6) protected forms of
distribution not generally permitted hereunder, the Participants who have
Transfer Accounts reflecting the accrued benefits subject to such protected
withdrawals and forms of distribution under that Prior Plan shall be permitted
to withdraw, and/or receive distributions of, all or a portion of the amounts
from the subject Transfer Accounts in a manner and subject to rules and
restrictions, similar to those provided under the Prior Plan such that the Plan
will comply with the

46

--------------------------------------------------------------------------------




requirements of Code Section 411(d)(6). The terms and conditions of any such
withdrawals and distributions, as well as other pertinent rules and provisions
relating to the transfer of such assets to the Plan, shall be set forth on a
schedule hereto.

        10.6   Loans to Participants.

        (a)   Grant of Authority.    Loans to Participants, Beneficiaries and
alternate payees who are parties-in-interest as defined in Section 3(14) of
ERISA generally shall be allowed; provided, if the Administrative Committee
determines in its sole discretion that it is not administratively feasible or
desirable to make such loans during any period of time, no loans shall be made
during such period. Subject to the limitations set forth in this Section and to
such uniform and nondiscriminatory rules as may from time to time be adopted by
the Administrative Committee and set forth in a written policy statement which
hereby is incorporated by reference, the Trustee, upon proper application by an
eligible Participant, Beneficiary or alternate payee on forms approved by the
Administrative Committee, may make a loan or loans to the borrower.

        (b)   Nondiscriminatory Policy.    Loans shall be available to all
Participants, Beneficiaries and alternate payees who are parties-in-interest as
defined in Section 3(14) of ERISA on a reasonably equivalent basis, without
regard to an individual's race, color, religion, age, sex or national origin.
Loans shall not be made available to borrowers who are Highly Compensated
Employees in an amount greater than the amount available to other borrowers;
provided, this limitation shall be interpreted to mean that, subject to the
other limitations in this Section, the same percentage of each borrower's vested
Account balance may be loaned to each such borrower regardless of the actual
amount of his vested Account balance.

        (c)   Minimum Loan Amount.    The minimum amount of any loan shall be
the amount established by the Administrative Committee in the written loan
policy statement, but such minimum may not be more than $1,000.

        (d)   Maximum Loan Amount.    The Administrative Committee will
designate in the written loan policy statement the maximum number of loans that
may be outstanding at any time. In addition, no loan may be made to any borrower
from the Plan if the amount of such loan exceeds the lesser of (i) the limit
established by the Administrative Committee, or (ii) the lesser of:

        (1)   $50,000 minus the highest aggregate principal balance, outstanding
during the year ending on the day before such loan is made, of all loans made to
the borrower by the qualified employer plans [as defined in Code
Section 72(p)(4)(A)] maintained by the Affiliates;

        (2)   the difference between (A) 50 percent of the borrower's total
vested interest in the Plan and all other qualified employer plans maintained by
the Affiliates, minus (B) the total amount of all loans outstanding on the date
the loan is made from all qualified employer plans maintained by the Affiliates;
or

        (3)   50 percent of the borrower's vested Account balance immediately
after the origination of the loan.

        (e)   Maximum Loan Term.

        (1)   Except as provided in subsections (e)(2) and (l) hereof, the terms
of any loan made from the Plan shall require that the full amount of the loan be
repaid within the 5-year period (or such other shorter maximum term as the
Administrative Committee may establish in its written loan policy statement)
commencing on the date the loan is made, and in no event shall the repayment
period of the loan subsequently be extended beyond such 5-year period. The
Trustee shall make a diligent effort to collect the full amount of the loan
within this specified repayment period and shall inform the borrower that, in
the event the loan is not fully repaid within the 5-year period, the borrower
will be treated as having received a taxable distribution from the Plan.

47

--------------------------------------------------------------------------------







        (2)   The 5-year repayment rule set forth in subsection (e)(1) hereof
shall not apply to the extent that a loan is used to acquire any dwelling unit
which is used, or within a reasonable time is to be used, as a principal
residence of the borrower, and the Administrative Committee shall specify the
maximum loan term for any such residential purchase loan in its written loan
policy statement. Whether a dwelling unit is to be used within a reasonable time
as a principal residence is to be determined by the Administrative Committee at
the time the loan is made, and the Administrative Committee may require such
written statements and other evidence from the borrower as it deems necessary to
make this determination. Loans made with respect to principal residences
pursuant to this subsection shall be repaid within a 15-year period (or such
shorter maximum time as the Administrative Committee may establish in its
written loan policy statement).

        (f)    Terms of Repayment.    All loans shall be subject to a definite
repayment schedule which requires substantially level amortization over the term
of the loan with payments to be made not less frequently than quarterly (and
more frequently if required by the Administrative Committee's written loan
policy statement). Unless the Administrative Committee provides for different
methods in its written loan policy statement, payments shall be made by
Participants who are Employees of Affiliates on a payroll deduction basis, and
payments from other borrowers shall be made by cash, check or other cash
equivalent.

        (g)   Adequacy of Security.    All loans shall be secured by the pledge
of a dollar amount of the borrower's Account balance (i) which is not less than
the principal amount of the loan plus an additional amount, if any, which the
Administrative Committee, pursuant to its written loan policy statement, deems
desirable to secure payment of interest accruing on the loan, and (ii) which in
no event (when aggregated for all outstanding loans) is greater than 50 percent
of the borrower's vested Account balance immediately after the origination of
the loan. Notwithstanding anything herein to the contrary, the pledge of such
security shall be made in such manner and amount as the Administrative
Committee, pursuant to its written loan policy statement, may require for the
loan to be considered adequately secured. A loan will be considered to be
"adequately secured" if the security posted for such loan is in addition to and
supporting a promise to pay, if it is pledged in a manner such that it may be
sold, foreclosed upon, or otherwise disposed of upon default of repayment of the
loan, and if the value and liquidity of that security is such that it may
reasonably be anticipated that loss of principal or interest will not result
from the loan. The adequacy of such security will be determined in light of the
type and amount of security which would be required in the case of an otherwise
identical transaction in a normal commercial setting between unrelated parties
on arm's-length terms. During the period that a loan is outstanding, if a
Participant becomes eligible to receive a withdrawal or a distribution, the
amount of such Participant's Account which he shall be eligible to receive
through withdrawal or distribution shall not exceed that amount which will
reduce such Participant's Account balance below the principal amount then
outstanding on such loan.

        (h)   Rate of Interest.    A loan from the Plan must bear a reasonable
rate of interest. A loan will be considered to bear "a reasonable rate of
interest" if such loan provides the Plan with a return commensurate with
interest rates charged by persons in the business of lending money for loans
which would be made under similar circumstances. In general, the Administrative
Committee's decision as to the rate of interest for any Plan loan shall be based
primarily on the rate of interest that one or more local banks or other lending
institutions would charge on a similar loan, taking into account, among other
things, the collateral pledged to secure the loan.

        (i)    Source of Loan Amounts.    The proceeds of a loan shall be
charged against the Accounts of the borrower in the manner described by the
Administrative Committee in its loan policy statement.

48

--------------------------------------------------------------------------------






        (j)    Crediting Loan Payments to Accounts.    The loan shall be
considered a directed investment of the borrower, and any principal and interest
paid on the loan shall be considered a part of his total Account. Each payment
of principal and interest shall be credited to the Investment Funds and
subaccounts of the Participant's Account in the manner described by the
Administrative Committee in its loan policy statement.

        (k)   Remedies in the Event of Default.    If any loan payments are not
paid as and when due or within such period as the Administrative Committee may
prescribe in its loan policy statement, the Administrative Committee may declare
the loan to be in default. The Administrative Committee may take such actions,
as it deems appropriate in accordance with its written loan policy statement, to
allow the borrower to cure such default or to otherwise collect such overdue
payments or, as the case may be, the outstanding balance of the loan. Among
other things, the Administrative Committee's actions may include causing all or
any portion of the borrower's Account which has been pledged to secure the loan
to be used to repay such loan; provided, although the Administrative Committee
may treat any portion of the loan balance that remains outstanding after a
default as taxable income to the borrower in accordance with the terms of Code
Section 72(p), no portion of such outstanding loan balance may be treated as a
reduction of a Participant's Account balance until such time as such reduction,
if treated as a distribution, will not breach the special distribution
restrictions of Code Section 401(k)(2)(B).

        (l)    Qualified Military Service.    Loan repayments may be suspended
under this Plan as permitted under Code Section 414(u)(4), under applicable
Treasury Regulations, and as provided in the written loan policy statement. In
addition, during a period of military leave, the interest rate under an
outstanding loan shall be reduced to the extent necessary to comply with the
Soldiers' and Sailors' Civil Relief Act of 1940.

        10.7   Transition Rule.

        For purposes of effectuating a change in the Plan's recordkeeper, and
notwithstanding anything contained in this Article X to the contrary, the
Administrative Committee may designate a period during which no withdrawals or
loans shall be permitted.


ARTICLE XI
ADMINISTRATION

        11.1   Administrative Committee; Appointment and Term of Office.

        (a)   Appointment.    The Administrative Committee shall consist of not
less than one member who shall be appointed by and serve at the pleasure of the
Controlling Company as set forth in Section 12.1.

        (b)   Removal; Resignation.    The Controlling Company shall have the
right to remove any member of the Administrative Committee at any time. A member
may resign at any time by written resignation to the Controlling Company. If a
vacancy in the Administrative Committee should occur, a successor may be
appointed by the Controlling Company.

        11.2   Organization of Administrative Committee.

        The Administrative Committee may elect a Chairman and a Secretary from
among its members. In addition to those powers set forth elsewhere in the Plan,
the Administrative Committee may appoint such agents, who need not be members of
such Administrative Committee, as it may deem necessary for the effective
performance of its duties and may delegate to such agents such powers and
duties, whether ministerial or discretionary, as the Administrative Committee
may deem expedient or appropriate. The compensation of such agents who are not
full-time Employees of a Participating Company shall be fixed by the
Administrative Committee and shall be paid by the Controlling

49

--------------------------------------------------------------------------------




Company (to be divided equitably among the Participating Companies) or from the
Trust Fund as determined by the Administrative Committee. The Administrative
Committee shall act by majority vote or by resolutions signed by a majority of
the Administrative Committee members. Its members shall serve as such without
compensation.

        11.3   Powers and Responsibility.

        (a)   Fiduciary Responsibilities.    The Administrative Committee shall
fulfill the duties of "administrator" as set forth in Section 3(16) of ERISA and
shall have complete control of the administration of the Plan hereunder, with
all discretionary authority and powers necessary to enable it properly to carry
out its duties as set forth in the Plan and the Trust Agreement, including,
without limitation, the following duties and responsibilities:

        (1)   to construe the Plan and to determine all questions that shall
arise thereunder;

        (2)   to have all powers elsewhere herein conferred upon it;

        (3)   to decide all questions relating to the eligibility of Employees
to participate in the benefits of the Plan;

        (4)   to determine the benefits of the Plan to which any Participant or
Beneficiary may be entitled;

        (5)   to make factual findings with respect to claims for benefits;

        (6)   to maintain and retain records relating to Participants and
Beneficiaries;

        (7)   to prepare and furnish to Participants all information required
under federal law or provisions of the Plan to be furnished to them;

        (8)   to prepare and furnish to the Trustee sufficient employee data and
the amount of Contributions received from all sources so that the Trustee may
maintain separate accounts for Participants and Beneficiaries and make required
payments of benefits;

        (9)   to prepare and file or publish with the Secretary of Labor, the
Secretary of the Treasury, their delegates and all other appropriate government
officials all reports and other information required under law to be so filed or
published;

        (10) as permitted in the Trust Agreement, to provide directions to the
Trustee with respect to methods of benefit payment, and all other matters where
called for in the Plan or requested by the Trustee;

        (11) to engage assistants and professional advisers;

        (12) to arrange for fiduciary bonding;

        (13) to provide procedures for determination of claims for benefits; and

        (14) to delegate any recordkeeping or other administerial duties
hereunder to any other person or third-party;

all as further set forth herein.

        (b)   Other Powers.    In addition to serving as administrator of the
Plan, the Administrative Committee has been vested with the authority to take
certain actions on behalf of the Controlling Company as settlor of the Plan,
including the authority to amend the Plan as provided for in Article XIII, to
grant service with predecessor employers as provided in Sections 1.82(b) and
1.83(e), to establish special eligibility rules as provided in Section 2.1(d),
and to establish special Matching Contributions as provided in Section 3.2(b).
In exercising such authority and in taking

50

--------------------------------------------------------------------------------






any other action on behalf of the Controlling Company as settlor of the Plan,
the Administrative Committee shall not be deemed to be acting as a Plan
fiduciary.

        11.4   Records of Administrative Committee.

        (a)   Notices and Directions.    Any notice, direction, order, request,
certification or instruction of the Administrative Committee to the Trustee
shall be in writing and shall be signed by a member of the Administrative
Committee. The Trustee and every other person shall be entitled to rely
conclusively upon any and all such proper notices, directions, orders, requests,
certifications and instructions received from the Administrative Committee and
reasonably believed to be properly executed, and shall act and be fully
protected in acting in accordance with any such directions that are proper.

        (b)   Records.    All acts and determinations of the Administrative
Committee shall be duly recorded by its Secretary or under his supervision, and
all such records (including records necessary to demonstrate compliance with the
nondiscrimination requirements of the Code), together with such other documents
as may be necessary for the administration of the Plan, shall be preserved in
the custody of such Secretary.

        11.5   Delegation.

        The Administrative Committee shall have the power to delegate specific
fiduciary, administrative and ministerial responsibilities (other than Trustee
responsibilities). Such delegations may be to officers or Employees of a
Participating Company or to other persons, all of whom shall serve at the
pleasure of the Administrative Committee. References in the Plan to the
Administrative Committee are deemed to include any person authorized to act on
its behalf pursuant to this Section and Section 12.6.

        11.6   Reporting and Disclosure.

        The Administrative Committee shall keep all individual and group records
relating to Participants and Beneficiaries and all other records necessary for
the proper operation of the Plan. Such records shall be made available to the
Participating Companies and to each Participant and Beneficiary for examination
during normal business hours except that a Participant or Beneficiary shall
examine only such records as pertain exclusively to the examining Participant or
Beneficiary and the Plan and Trust Agreement. The Administrative Committee shall
prepare and shall file as required by law or regulation all reports, forms,
documents and other items required by ERISA, the Code and every other relevant
statute, each as amended, and all regulations promulgated thereunder. This
provision shall not be construed as imposing upon the Administrative Committee
the responsibility or authority for the preparation, preservation, publication
or filing of any document required to be prepared, preserved or filed by the
Trustee or by any other Named Fiduciary to whom such responsibilities are
delegated by law or by the Plan.

        11.7   Construction of the Plan.

        The Administrative Committee shall take such steps as are considered
necessary and appropriate to remedy any inequity that results from incorrect
information received or communicated in good faith or as the consequence of an
administrative error. Such remedial steps may include, but are not limited to,
taking any voluntary corrective action under any correction program available
through the Internal Revenue Service, Department of Labor or other
administrative agency. The Administrative Committee, in its sole and full
discretion, shall interpret the Plan and shall determine the questions arising
in the administration, interpretation and application of the Plan. The
Administrative Committee shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person and so as to treat all persons in similar circumstances uniformly. The
Administrative Committee shall correct any defect, reconcile any inconsistency
or supply any omission with respect to the Plan.

51

--------------------------------------------------------------------------------




        11.8   Assistants and Advisors.

        (a)   Engaging Advisors.    The Administrative Committee shall have the
right to hire, at the expense of the Controlling Company (to be divided
equitably among the Participating Companies), such professional assistants and
consultants as it, in its sole discretion, deems necessary or advisable. To the
extent that the costs for such assistants and advisors are not so paid by the
Controlling Company, they shall be paid at the direction of the Administrative
Committee from the Trust Fund as an expense of the Trust Fund.

        (b)   Reliance on Advisors.    The Administrative Committee and the
Participating Companies shall be entitled to rely upon all certificates and
reports made by an accountant, attorney or other professional adviser selected
pursuant to this Section; the Administrative Committee, the Participating
Companies, and the Trustee shall be fully protected in respect to any action
taken by them in good faith in reliance upon the advice or opinion of any such
accountant, attorney or other professional adviser; and any action so taken
shall be conclusive upon each of them and upon all other persons interested in
the Plan.

        11.9   Investment Committee.

        (a)   Appointment.    The Controlling Company shall determine the
membership of the Investment Committee, and the members shall serve at the
pleasure of the Controlling Company or until their resignation as provided by
Section 12.1.

        (b)   Duties.    The Investment Committee also shall carry out the
Controlling Company's responsibility and authority:

        (1)   To appoint one or more persons to serve as investment manager with
respect to all or part of the Plan assets, including assets maintained under
separate accounts of an insurance company;

        (2)   To allocate the responsibility and authority being carried out by
the Investment Committee among the members of the Investment Committee;

        (3)   To take any action appropriate to ensure that the Plan assets are
invested for the exclusive purpose of providing benefits to Participants and
their Beneficiaries in accordance with the Plan and defraying reasonable
expenses of administering the Plan, subject to the requirements of any
applicable law; and

        (4)   To employ one or more persons to render advice with respect to any
responsibility or authority being carried out by the Investment Committee. To
the extent that the costs for such assistants and advisors are not paid by a
Participating Company, they shall be paid at the direction of the Investment
Committee from the Trust Fund as an expense of the Trust Fund.

        11.10   Direction of Trustee.

        The Investment Committee shall have the power to provide the Trustee
with general investment policy guidelines and directions to assist the Trustee
respecting investments made in compliance with, and pursuant to, the terms of
the Plan.

        11.11   Bonding.

        The Administrative Committee shall arrange for fiduciary bonding as is
required by law, but no bonding in excess of the amount required by law shall be
required by the Plan.

        11.12   Indemnification.

        Each of the Administrative Committee and the Investment Committee and
each member of those Committees shall be indemnified by the Participating
Companies against judgment amounts, settlement

52

--------------------------------------------------------------------------------




amounts (other than amounts paid in settlement to which the Participating
Companies do not consent) and expenses, reasonably incurred by the Committee or
him in connection with any action to which the Committee or he may be a party
(by reason of his service as a member of a Committee) except in relation to
matters as to which the Committee or he shall be adjudged in such action to be
personally guilty of gross negligence or willful misconduct in the performance
of its or his duties. The foregoing right to indemnification shall be in
addition to such other rights as such Committee or each Committee member may
enjoy as a matter of law or by reason of insurance coverage of any kind. Rights
granted hereunder shall be in addition to and not in lieu of any rights to
indemnification to which such Committee or each Committee member may be entitled
pursuant to the by-laws of the Controlling Company. Service on the
Administrative or Investment Committee shall be deemed in partial fulfillment of
a Committee member's function as an Employee, officer and/or director of the
Controlling Company or any Participating Company, if he serves in such other
capacity as well.


ARTICLE XII
ALLOCATION OF AUTHORITY AND RESPONSIBILITIES

        12.1   Controlling Company.

        (a)   General Responsibilities.    The Controlling Company, as Plan
sponsor, shall appoint the Trustee, the Administrative Committee and the
Investment Committee.

        (b)   Authority of Participating Companies.    Notwithstanding anything
herein to the contrary, and in addition to the authority and responsibilities
specifically given to the Participating Companies in the Plan, the Controlling
Company, in its sole discretion, may grant the Participating Companies such
authority and charge them with such responsibilities as the Controlling Company
deems appropriate.

        12.2   Administrative Committee.

        The Administrative Committee shall have the authority and
responsibilities imposed by Article XI. The Administrative Committee shall have
no authority or responsibilities other than as granted in the Plan or as imposed
as a matter of law.

        12.3   Investment Committee.

        The Investment Committee, if any is appointed, shall be a Named
Fiduciary with respect to its authority and responsibilities, as imposed by
Article XI. The Investment Committee shall have no authority or responsibilities
other than those granted in the Plan and the Trust.

        12.4   Trustee.

        The Trustee shall be a fiduciary with respect to investment of Trust
Fund assets and shall have the powers and duties set forth in the Trust
Agreement.

        12.5   Limitations on Obligations of Fiduciaries.

        No fiduciary shall have authority or responsibility to deal with matters
other than as delegated to it under the Plan, under the Trust Agreement or by
operation of law. A fiduciary shall not in any event be liable for breach of
fiduciary responsibility or obligation by another fiduciary (including Named
Fiduciaries) if the responsibility or authority for the act or omission deemed
to be a breach was not within the scope of such fiduciary's authority or
delegated responsibility.

        12.6   Delegation.

        Named Fiduciaries shall have the power to delegate specific fiduciary
responsibilities (other than Trustee responsibilities). Such delegations may be
to officers or Employees of a Participating Company or to other persons, all of
whom shall serve at the pleasure of the Named Fiduciary making such delegation
and, if full-time Employees of an Affiliate, without compensation. Any such
person may resign by delivering a written resignation to the delegating Named
Fiduciary. Vacancies created by any reason may be filled by the appropriate
Named Fiduciary or the assigned responsibilities may be reabsorbed or
redelegated by the Named Fiduciary.

53

--------------------------------------------------------------------------------





        12.7   Multiple Fiduciary Roles.

        Any person may hold more than one position of fiduciary responsibility
and shall be liable for each such responsibility separately.


ARTICLE XIII
AMENDMENT, TERMINATION AND ADOPTION

        13.1   Amendment.

        The provisions of the Plan may be amended at any time and from time to
time by the Administrative Committee; provided:

        (a)   No amendment shall increase the duties or liabilities of the
Trustee without the consent of such party;

        (b)   No amendment shall decrease the balance or vested percentage of an
Account or, except as permitted by applicable laws, eliminate an optional form
of benefit;

        (c)   No amendment shall be made which would divert any of the assets of
the Trust Fund to any purpose other than the exclusive benefit of Participants
and Beneficiaries, except that the Plan and Trust Agreement may be amended
retroactively and to affect the Accounts of Participants and Beneficiaries if
necessary to cause the Plan and Trust to be qualified and exempt from taxation
under the Code; and

        (d)   No amendment shall be made which constitutes a "material revision"
affecting the Company Stock Fund under the shareholder approval rules of the New
York Stock Exchange without approval of the Leadership Development and
Compensation Committee of the Controlling Company.

        13.2   Termination.

        (a)   Right to Terminate.    The Controlling Company expects the Plan to
be continued indefinitely, but it reserves the right to terminate the Plan or to
completely discontinue Contributions to the Plan at any time by action of the
Board. In either event, the Administrative Committee, Investment Committee, each
Participating Company and the Trustee shall be promptly advised of such decision
in writing. For termination of the Plan by a Participating Company as to itself
(rather than the termination of the entire Plan) refer to Section 13.3(e).

        (b)   Vesting Upon Complete Termination.    If the Plan is terminated by
the Controlling Company or Contributions to the Plan are completely
discontinued, the Accounts of all Participants, Beneficiaries or other
successors in interest as of such date shall become 100 percent vested and
nonforfeitable. Upon termination of the Plan, the Administrative Committee, in
its sole discretion, shall instruct the Trustee either (i) to continue to manage
and administer the assets of the Trust for the benefit of the Participants and
their Beneficiaries pursuant to the terms and provisions of the Trust Agreement,
or (ii) to the extent permissible under applicable law, pay over to each
Participant the value of his interest in a single-sum payment and to thereupon
dissolve the Trust.

        (c)   Dissolution of Trust.    In the event that the Administrative
Committee decides to dissolve the Trust, as soon as practicable following the
termination of the Plan or the Administrative Committee's decision, whichever is
later, the assets under the Plan shall be converted to cash or other
distributable assets, to the extent necessary to effect a complete distribution
of the Trust assets as described hereinbelow. Following completion of the
conversion, on a date selected by the Administrative Committee, each individual
with an Account under the Plan on such date shall receive a distribution of the
total amount then credited to his Account. The amount of cash and

54

--------------------------------------------------------------------------------






other property distributable to each such individual shall be determined as of
the date of distribution (treating, for this purpose, such distribution date as
the Valuation Date as of which the distributable amount is determined). In the
case of a termination distribution as provided herein, the Administrative
Committee may direct the Trustee to take any action provided in Section 9.8
(dealing with unclaimed benefits), except that it shall not be necessary to hold
funds for any period of time stated in such Section. Within the expense
limitations set forth in the Plan, the Administrative Committee may direct the
Trustee to use assets of the Trust Fund to pay any due and accrued expenses and
liabilities of the Trust and any expenses involved in termination of the Plan
(other than expenses incurred for the benefit of the Participating Companies).

        (d)   Vesting Upon Partial Termination.    In the event of a partial
termination of the Plan [as provided in Code Section 411(d)(3)], the Accounts of
those Participants and Beneficiaries affected shall become 100 percent vested
and nonforfeitable and, unless transferred to another qualified plan, shall be
distributed in a manner and at a time consistent with the terms of Article IX.

        13.3   Adoption of the Plan by a Participating Company.

        (a)   Procedures for Participation.    As of the Effective Date, the
Controlling Company and the other Affiliates listed on Schedule A hereto shall
be Participating Companies in the Plan. Any other Affiliate may become a
Participating Company and commence participation in the Plan subject to the
provisions of this subsection. In order for an Affiliate to become a
Participating Company, the Administrative Committee must designate such company
as a Participating Company and specify the effective date of such designation.
The name of any Affiliate which shall commence participation in the Plan, along
with the effective date of its participation, may be recorded in the records of
the Administrative Committee or on Schedule A hereto which may be appropriately
modified each time a Participating Company is added or deleted. Upon designation
of an Affiliate as a Participating Company as herein provided, the Employees of
such company shall be eligible to participate in the Plan subject to the terms
hereof.

        (b)   Single Plan.    The Plan, as adopted by all Participating
Companies, shall be considered a single plan for purposes of Treasury Regulation
Section 1.414(l)-1(b)(1). All assets contributed to the Plan by the
Participating Companies shall be held together in a single fund and shall be
available to pay benefits to all Participants and Beneficiaries. Nothing
contained herein shall be construed to prohibit the separate accounting of
assets contributed by the Participating Companies for purposes of cost
allocation, Contributions, Forfeitures and other purposes, pursuant to the terms
of the Plan and as directed by the Administrative Committee.

        (c)   Authority under Plan.    As long as a Participating Company's
designation as such remains in effect, such Participating Company shall be bound
by, and subject to, all provisions of the Plan and the Trust. The exclusive
authority to amend the Plan and the Trust shall be vested in the Administrative
Committee, and no Participating Company shall have any right to amend the Plan
or the Trust. Any amendment to the Plan or the Trust adopted by the
Administrative Committee shall be binding upon every Participating Company
without further action by such Participating Company.

        (d)   Contributions to Plan.    A Participating Company shall be
required to make Contributions to the Plan at such times and in such amounts as
specified in Articles III and VI. The Contributions made (or to be made) to the
Plan by the Participating Companies shall be allocated between and among such
companies in whatever equitable manner or amounts as the Administrative
Committee shall determine.

        (e)   Withdrawal from Plan.    The Administrative Committee may
terminate the designation of a Participating Company, effective as of any date.
A Company's status as a Participating Company automatically shall cease as of
the date it ceases to be an Affiliate with the Controlling Company.

55

--------------------------------------------------------------------------------






Any such Participating Company which ceases to be a Participating Company shall
be liable for all costs and liabilities (whether imposed under the terms of the
Plan, the Code or ERISA) accrued, with respect to its Employees, through the
effective date of its withdrawal or termination. The withdrawing or terminating
Participating Company shall have no right to direct that assets of the Plan be
transferred to a successor plan for its Employees unless such transfer is
approved by the Controlling Company or Administrative Committee in its sole
discretion.

        13.4   Merger, Consolidation and Transfer of Assets or Liabilities.

        In the event of any merger or consolidation of the Plan with, or
transfer of assets or liabilities of the Plan to, any other plan, each
Participant and Beneficiary shall have a plan benefit in the surviving or
transferee plan (determined as if such plan were then terminated immediately
after such merger, consolidation or transfer of assets or liabilities) that is
equal to or greater than the benefit he would have been entitled to receive
under the Plan immediately before such merger, consolidation or transfer of
assets or liabilities, if the Plan had terminated at that time.


ARTICLE XIV
TOP-HEAVY PROVISIONS

        14.1   Top-Heavy Plan Years.

        The provisions set forth in this Article XIV shall become effective for
any Plan Years with respect to which the Plan is determined to be a Top-Heavy
Plan and shall supersede any other provisions of the Plan which are inconsistent
with these provisions; provided, if the Plan is determined not to be a Top-Heavy
Plan in any Plan Year subsequent to a Plan Year in which the Plan was a
Top-Heavy Plan, the provisions of this Article XIV shall not apply with respect
to such subsequent Plan Year; provided further, the provisions of this
Article XIV shall not apply with respect to any Plan Year beginning after
December 31, 2001, in which the Plan consists solely of a cash or deferred
arrangement which meets the requirements of Code Section 401(k)(12) and matching
contributions with respect to which the requirements of Code Section 401(m)(11)
are met; and, provided further, to the extent that any of the requirements of
this Article XIV shall no longer be required under Code Section 416 or any other
Section of the Code, such requirements shall be of no force or effect.

        14.2   Determination of Top-Heavy Status.

        (a)   Application.    The Plan will be considered a Top-Heavy Plan for a
Plan Year if either:

        (1)   the Plan is not part of a Required Aggregation Group or a
Permissive Aggregation Group and, as of the Determination Date of such Plan
Year, the value of the Accounts of the Participants who are Key Employees under
the Plan exceeds 60 percent of the value of the Accounts of all Participants; or

        (2)   the Plan is part of a Required Aggregation Group which, as of the
Determination Date of such Plan Year, is a Top-Heavy Group;

provided, the Plan shall not be considered a Top-Heavy Plan for a Plan Year
under subsection (a)(2) hereof if the Plan also is part of a Permissive
Aggregation Group which is not a Top-Heavy Group for such Plan Year.

        (b)   Special Definitions.

        (1)   Determination Date.    The term "Determination Date" shall mean
(i) in the case of the Plan Year that includes the original effective date of
the Plan, the last day of such Plan Year, and (ii) with respect to any other
Plan Year of the Plan, the last day of the immediately preceding Plan Year and
(iii) for any plan year of each other qualified plan maintained by a
Participating Company or Affiliate which is part of a Required or Permissive
Aggregation

56

--------------------------------------------------------------------------------



Group, the date determined under (i) or (ii) above as if the term "Plan Year"
means the plan year for each such other qualified plan.

        (2)   Key Employee.    The term "Key Employee" shall mean an Employee
defined in Code Section 416(i) and the regulations promulgated thereunder.
Generally, Key Employee shall mean an Employee, former Employee or deceased
Employee (and the beneficiaries of any such Employee) who, at any time during
the Plan Year that includes the Determination Date, was either:

        (A)  An officer of an Affiliate having a combined annual Compensation
from all Affiliates greater than $130,000 [or such other amount as is applicable
for the Plan Year under Code Section 416(i)(1)(A)(i)]; provided, no more than 50
Employees (or, if lesser, the greater of 3 or 10 percent of all Employees of an
Affiliate) shall be treated as officers of an Affiliate;

        (B)  A 5-percent owner [or constructive owner within the meaning of Code
Section 318, as modified by Code Section 416(i)(1)(B)(iii)] of an Affiliate; or

        (C)  A 1-percent owner (or constructive owner within the meaning of Code
Section 318, as modified by Code Section 416(i)(1)(B)(iii) and the regulations
promulgated thereunder) of an Affiliate having a combined annual Compensation
from all Affiliates of more than $150,000.

        (3)   Non-Key Employee.    The term "Non-Key Employee" shall mean any
Employee who is not a Key Employee. For purposes hereof, former Key Employees
shall be treated as Non-Key Employees.

        (4)   Permissive Aggregation Group.    The term "Permissive Aggregation
Group" shall mean a Required Aggregation Group and any other qualified plan or
plans maintained or contributed to by an Affiliate which, when considered with
the Required Aggregation Group, would continue to satisfy the requirements of
Code Sections 401(a)(4) and 410.

        (5)   Required Aggregation Group.    The term "Required Aggregation
Group" shall mean a group of plans of the Affiliates consisting of (i) each plan
which, for such Plan Year or any of the 4 preceding Plan Years, qualifies under
Code Section 401(a) and in which a Key Employee is a participant, and (ii) each
other plan which, during this 5-year period, qualifies under Code Section 401(a)
and which enables any plan described in clause (i) hereof to satisfy the
requirements of Code Sections 401(a)(4) or 410.

        (6)   Top-Heavy Group.    The term "Top-Heavy Group" shall mean a
Required or Permissive Aggregation Group with respect to which the sum
(determined as of a Determination Date) of (i) the present value of the
cumulative accrued benefits for Key Employees under all Defined Benefit Plans
included in such group, and (ii) the aggregate of the accounts of Key Employees
under all Defined Contribution Plans included in such group, exceeds 60 percent
of a similar sum determined for all Employees.

        (c)   Special Rules.    The following rules shall apply in determining
whether the Plan is a Top-Heavy Plan under subsection (a)(1) or (a)(2) above:

        (1)   The value of any account balance under any Defined Contribution
Plan and the value of any accrued benefit under any Defined Benefit Plan shall
be determined as of the most recent valuation date that falls within, or ends
with, the 12-month period ending on the Determination Date or, if plans are
aggregated, the Determination Dates that fall within the same calendar year;

57

--------------------------------------------------------------------------------



        (2)   The value of the Accounts under the Plan or the accounts under any
other Defined Contribution Plan included in a Required or Permissive Aggregation
Group for any Determination Date, other than the Determination Date for the
first plan year, shall include the amounts actually contributed and paid to the
plan on or before the Determination Date, and shall exclude any amounts to be
contributed with respect to such preceding plan year but not actually paid to
the plan on or before the Determination Date. The value of the accounts under
any Defined Contribution Plan for the Determination Date of the first plan year
shall include all amounts contributed to the plan as of the Determination Date,
regardless of whether such amounts shall have been actually paid or merely
accrued as of the Determination Date;

        (3)   The value of any account balance under any Defined Contribution
Plan and the present value of any accrued benefit under any Defined Benefit Plan
as of any Determination Date shall be increased by the aggregate distributions
made under the plan (including distributions under a terminated plan which, if
it had not been terminated, would have been included in a Required Aggregation
Group) during the 1-year period ending on the Determination Date (or, in the
case of distributions made for a reason other than severance from employment,
death, or disability, the 5-year period ending on the Determination Date);

        (4)   Accrued benefits and accounts of the following individuals shall
not be taken into account for a Plan Year: (A) any Non-Key Employee who, in a
prior Plan Year, was a Key Employee or (B) any Employee who had not performed
any services for a Participating Company at any time during the 1-year period
ending on the Determination Date for such Plan Year;

        (5)   The value of any account balance shall not include deductible
employee contributions, as described in Code Section 72(o)(5)(A);

        (6)   The extent to which rollovers and plan to plan transfers are taken
into account in determining the value of any account balance or accrued benefit
shall be determined in accordance with Code Section 416 and the regulations
promulgated thereunder; and

        (7)   Effective for plan years beginning after December 31, 1986, each
Non-Key Employee's accrued benefit under the Plan and any Defined Benefit Plans
shall be determined (A) under the method, if any, that uniformly applies for
accrual purposes under all Defined Benefit Plans, or (B) if there is no such
method, as if such benefit accrued not more rapidly than the slowest accrual
rate permitted under the fractional accrual rate set forth under Code
Section 411(b)(1)(C).

        14.3   Top-Heavy Minimum Contribution.

        (a)   Multiple Defined Contribution Plans.    For any Plan Year in which
the Plan is a Top-Heavy Plan, the aggregate company Contributions (when added to
similar contributions made under other defined contribution plans) allocated to
the Account of any Active Participant who is a Non-Key Employee shall not be
less than the Defined Contribution Minimum. To the extent that the company
Contributions are less than the Defined Contribution Minimum, additional company
Contributions shall be provided under the Plan.

        For purposes hereof, a Non-Key Employee shall not fail to receive a
minimum contribution hereunder for a Plan Year because (i) such Non-Key Employee
fails to complete 1,000 Hours of Service for such Plan Year or (ii) such Non-Key
Employee is excluded from participation (or receives no allocation) merely
because his Compensation is less than a stated amount or because he failed to
make a Deferral Election for such Plan Year.

58

--------------------------------------------------------------------------------






        (b)   Defined Contribution and Benefit Plans.    In the event that
Non-Key Employees are covered under both the Plan and one or more Defined
Benefit Plans maintained by an Affiliate, the minimum contribution level set
forth in subsection (a) hereof shall be satisfied if each such Non-Key Employee
receives a benefit level under such Defined Contribution and Defined Benefit
Plans which is not less than the Defined Benefit Minimum offset by any benefits
provided under the Plan and any other Defined Contribution Plans maintained by
any Affiliate.

        (c)   Defined Contribution Minimum.    The term "Defined Contribution
Minimum" means, with respect to the Plan, a minimum level of company
Contributions allocated with respect to a Plan Year to the Account of each
Active Participant who is a Non-Key Employee; such level being the lesser of:

        (1)   3 percent of such Active Participant's Compensation for such Plan
Year; or

        (2)   if no Defined Benefit Plan of an Affiliate uses the Plan to
satisfy the requirements of Code Sections 401(a)(4) or 410, the highest
percentage of Compensation at which company Contributions are made, or are
required to be made, under the Plan for such Plan Year for any Key Employee.

For purposes of this subsection (c), (i) qualified nonelective contributions
made by the Controlling Company in order to satisfy the anti-discrimination
tests of Code Section 401(k) or Section 401(m) (for example, Supplemental
Contributions) may be treated as company Contributions, (ii) Before-Tax and
Matching Contributions shall be taken into account as company Contributions for
Key Employees, (iii) Matching Contributions may be treated as company
Contributions and may be taken into account for satisfying the minimum
contribution requirement for Non-Key Employees, and (iv) Before-Tax
Contributions shall not be taken into account for satisfying the minimum
contribution requirement for Non-Key Employees.

        (d)   Defined Benefit Minimum.    The term "Defined Benefit Minimum"
means, with respect to a Defined Benefit Plan, a minimum level of accrued
benefit derived from employer contributions with respect to a plan year for each
participant who is a Non-Key Employee; such level, when expressed as an annual
retirement benefit, being not less than the product of (1) and (2), where:

        (1)   equals the Non-Key Employee's average Compensation for the period
of consecutive years (not exceeding 5) when such Non-Key Employee had the
highest aggregate Compensation from all Affiliates; and

        (2)   equals the lesser of (A) 2 percent times such Non-Key Employee's
number of years of service or (B) 20 percent.

For purposes of determining the Defined Benefit Minimum, "years of service"
shall not include any year of service if the plan was not a Top-Heavy Plan for
the plan year ending during such year of service and shall not include any years
of service completed in a plan year beginning before January 1, 1984.
Compensation in years before January 1, 1984, and Compensation in years after
the close of the last plan year in which the plan is a Top-Heavy Plan shall be
disregarded. All accruals of employer-provided benefits, whether or not
attributable to years for which the Plan is top heavy, may be used in
determining whether the minimum contribution requirements set forth in this
Section are satisfied.

59

--------------------------------------------------------------------------------



        14.4   Top-Heavy Minimum Vesting.

        (a)   Schedule.    The vesting schedule set forth in Section 8.1(a)(2)
shall apply to Matching Accounts, and the vesting schedule set forth below in
this subsection shall apply to ESOP Accounts and shall be substituted in lieu of
the Schedule in Section 8.1(b), as follows:

Years of Vesting Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

  Less than 2   None   2 Years, but less than 3   20 % 3 Years, but less than 4
  40 % 4 Years, but less than 5   60 % 5 Years, but less than 6   80 % 6 Years
or More   100 %

        (b)   Post-Top Heavy Periods.    In the event the Plan after being a
Top-Heavy Plan ceases to be such, the vesting schedule in subsection (a) hereof
shall continue to apply for all periods thereafter.

        14.5   Construction of Limitations and Requirements.

        The descriptions of the limitations and requirements set forth in this
Article are intended to serve as statements of the minimum legal requirements
necessary for the Plan to remain qualified under the applicable terms of the
Code. The Participating Companies do not desire or intend, and the terms of this
Article shall not be construed, to impose any more restrictions on the operation
of the Plan than required by law. Therefore, the terms of this Article and any
related terms and definitions in the Plan shall be interpreted and operated in a
manner which imposes the least restrictions on the Plan. For example, if use of
a more liberal definition of "Compensation" is permissible at any time under the
law, then the more liberal provisions may be applied as if such provisions were
included in the Plan.


ARTICLE XV
MISCELLANEOUS

        15.1   Nonalienation of Benefits and Spendthrift Clause.

        (a)   General Nonalienation Requirements.    Except to the extent
permitted by law and as provided in subsection (b), (c) or (d) hereof, none of
the Accounts, benefits, payments, proceeds or distributions under the Plan shall
be subject to the claim of any creditor of a Participant or Beneficiary or to
any legal process by any creditor of such Participant or Beneficiary; and
neither such Participant nor Beneficiary shall have any right to alienate,
commute, anticipate or assign any of the Accounts, benefits, payments, proceeds
or distributions under the Plan except to the extent expressly provided herein.

        (b)   Exception for Qualified Domestic Relations Orders.

        (1)   The nonalienation requirements of subsection (a) hereof shall
apply to the creation, assignment or recognition of a right to any benefit,
payable with respect to a Participant pursuant to a domestic relations order,
unless such order is (i) determined to be a qualified domestic relations order,
as defined in Code Section 414(p), entered on or after January 1, 1985, or
(ii) any domestic relations order, as defined in Code Section 414(p), entered
before January 1, 1985, pursuant to which a transferor plan was paying benefits
on January 1, 1985. The Administrative Committee shall establish reasonable
written procedures to determine the qualified status of a domestic relations
order. Further, to the extent provided under a qualified domestic relations
order, a former spouse of a Participant shall be treated as the Spouse or
Surviving Spouse for all purposes under the Plan.

60

--------------------------------------------------------------------------------



        (2)   The Administrative Committee shall establish reasonable procedures
to administer distributions under qualified domestic relations orders which are
submitted to it. The Administrative Committee, to the extent provided in a
qualified domestic relations order, shall direct the Trustee to pay, in a
single-sum payment, the full amount of the benefit payable to any alternate
payee under a qualified domestic relations order. Such cash-out payment shall be
made as soon as practicable after the end of the month within which the
Administrative Committee determines that a domestic relations order is a
qualified domestic relations order, or if later, when the terms of the qualified
domestic relations order permit such a distribution. (See also Section 9.5.) If
the terms of a qualified domestic relations order do not permit an immediate
cash-out payment, the benefits shall be paid to the alternate payee in
accordance with the terms of such order and the applicable terms of the Plan.

        (c)   Exception for Loans from the Plan.    All loans made by the
Trustee to any Participant or Beneficiary shall be secured by a pledge of the
borrower's interest in the Plan.

        (d)   Exception for Crimes against the Plan.    The nonalienation
requirements of subsection (a) hereof shall not apply to any offset of a
Participant's Account, benefit, payments, proceeds or distributions under the
Plan against an amount that the Participant is ordered or required to pay to the
Plan if:

        (1)   the order or requirement to pay arises, on or after August 5,
1997, (i) under a judgment of conviction for a crime involving the Plan;
(ii) under a civil judgment (including a consent order or decree) entered by a
court in an action brought in connection with a violation (or alleged violation)
of part 4 of subtitle B of title I of ERISA; or (iii) pursuant to a settlement
agreement between the Secretary of Labor and the Participant, or a settlement
agreement between the Pension Benefit Guaranty Corporation and the Participant,
in connection with a violation (or alleged violation) of part 4 of such subtitle
by a fiduciary or any other person; and

        (2)   the judgment, order, decree, or settlement agreement expressly
provides for the offset of all or part of the amount ordered or required to be
paid to the Plan against the Participant's benefits provided under the Plan.

        15.2   Headings.

        The headings and subheadings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.

        15.3   Construction, Controlling Law.

        In the construction of the Plan, the masculine shall include the
feminine and the feminine the masculine, and the singular shall include the
plural and the plural the singular, in all cases where such meanings would be
appropriate. Unless otherwise specified, any reference to a Section shall be
interpreted as a reference to a Section of the Plan. The Plan shall be construed
in accordance with the laws of the State of Georgia and applicable federal laws.

        15.4   No Contract of Employment.

        Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Participant, Employee or any person whomsoever
the right to be retained in the service of any Affiliate, and all Participants
and other Employees shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

61

--------------------------------------------------------------------------------




        15.5   Legally Incompetent.

        The Administrative Committee may in its discretion direct that payment
be made and the Trustee shall make payment on such direction, directly to an
incompetent or disabled person, whether incompetent or disabled because of
minority or mental or physical disability, or to the guardian of such person or
to the person having legal custody of such person, without further liability
with respect to or in the amount of such payment either on the part of any
Participating Company, the Administrative Committee or the Trustee.

        15.6   Heirs, Assigns and Personal Representatives.

        The Plan shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties, including each Participant and
Beneficiary, present and future.

        15.7   Title to Assets, Benefits Supported Only By Trust Fund.

        No Participant or Beneficiary shall have any right to, or interest in,
any assets of the Trust Fund upon termination of his employment or otherwise,
except as provided from time to time under the Plan, and then only to the extent
of the benefits payable under the Plan to such Participant out of the assets of
the Trust Fund. Any person having any claim under the Plan shall look solely to
the assets of the Trust Fund for satisfaction. The foregoing sentence
notwithstanding, each Participating Company shall indemnify and save any of its
officers, members of its board of directors or agents, and each of them,
harmless from any and all claims, loss, damages, expense and liability arising
from their responsibilities in connection with the Plan and from acts, omissions
and conduct in their official capacity, except to the extent that such effects
and consequences shall result from their own willful misconduct or gross
negligence.

        15.8   Legal Action.

        In any action or proceeding involving the assets held with respect to
the Plan or Trust Fund or the administration thereof, the Participating
Companies, the Administrative Committee and the Trustee shall be the only
necessary parties and no Participants, Employees, or former Employees, their
Beneficiaries or any other person having or claiming to have an interest in the
Plan shall be entitled to any notice of process; provided, that such notice as
is required by the Internal Revenue Service and the Department of Labor to be
given in connection with Plan amendments, termination, curtailment or other
activity shall be given in the manner and form and at the time so required. Any
final judgment which is not appealed or appealable that may be entered in any
such action or proceeding shall be binding and conclusive on the parties hereto,
the Administrative Committee and all persons having or claiming to have an
interest in the Plan.

        15.9   No Discrimination.

        The Controlling Company, through the Administrative Committee, shall
administer the Plan in a uniform and consistent manner with respect to all
Participants and Beneficiaries and shall not permit impermissible discrimination
in favor of Highly Compensated Employees.

        15.10   Severability.

        If any provisions of the Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and the Plan shall be construed and enforced as if such provisions had
not been included.

        15.11     Exclusive Benefit; Refund of Contributions.

        No part of the Trust Fund shall be used for or diverted to purposes
other than the exclusive benefit of the Participants and Beneficiaries, subject,
however, to the payment of all costs of maintaining and administering the Plan
and Trust. Notwithstanding the foregoing, Contributions to the

62

--------------------------------------------------------------------------------




Trust by a Participating Company may be refunded to the Participating Company
under the following circumstances and subject to the following limitations:

        (a)   Permitted Refunds.    If and to the extent permitted by the Code
and other applicable laws and regulations promulgated thereunder, upon the
Participating Company's request, a Contribution which is (i) made by a mistake
in fact, or (ii) conditioned upon the deductibility of the Contribution under
Code Section 404, shall be returned to the Participating Company making the
Contribution within 1 year after the payment of the Contribution or the
disallowance of the deduction (to the extent disallowed), whichever is
applicable.

        (b)   Payment of Refund.    If any refund is paid to a Participating
Company hereunder, such refund shall be made without interest or other
investment gains, shall be reduced by any investment losses attributable to the
refundable amount and shall be apportioned among the Accounts of the
Participants as an investment loss, except to the extent that the amount of the
refund can be attributed to one or more specific Participants (for example, as
in the case of certain mistakes of fact), in which case the amount of the refund
attributable to each such Participant's Account shall be debited directly
against such Account.

        (c)   Limitation on Refund.    No refund shall be made to a
Participating Company if such refund would cause the balance in a Participant's
Account to be less than the balance would have been had the refunded
contribution not been made.

        15.12     Plan Expenses.

        As permitted under the Code and ERISA, expenses incurred with respect to
administering the Plan and Trust shall be paid by the Trustee from the Trust
Fund to the extent such costs are not paid by the Participating Companies or to
the extent the Controlling Company requests that the Trustee reimburse it or any
other Participating Company for its payment of such expenses. Upon request, the
Trustee shall reimburse the Controlling Company for its salary and other labor
costs related to the Plan to the extent that such costs constitute proper Plan
expenses. The Administrative Committee may provide for such expenses to be
charged against earnings as provided in Section 7.4, Forfeitures as provided in
Section 5.9 or Participants' Accounts (on a per capita basis, in proportion to
the value of such Accounts or on any other basis permitted under the Code and
ERISA). The Administrative Committee may provide for any expenses specifically
attributable to transactions involving an Account to be charged against such
Account.

        15.13     Special Effective Dates.

        (a)   Intent of Plan.    The Plan as amended and restated herein
generally is effective as of the Effective Date and is intended to be in
compliance with current laws and regulations, including the Economic Growth and
Tax Relief Reconciliation Act of 2001.

        (b)   Compliance.    To the extent any of the changes and provisions
described above have requisite effective dates other than the Effective Date,
the Plan shall be deemed to be effective as of such requisite effective dates
solely for the purpose of satisfying the applicable legal and regulatory
requirements.

63

--------------------------------------------------------------------------------






        IN WITNESS WHEREOF, the Plan has been executed by a duly authorized
member of the Administrative Committee on the date first written above.

 
   
   
    ADMINISTRATIVE COMMITTEE OF
THE HOME DEPOT FUTUREBUILDER
 
 
By:
 
         

--------------------------------------------------------------------------------

Ileana L. Connally

64

--------------------------------------------------------------------------------






THE HOME DEPOT FUTUREBUILDER
A 401(k) AND STOCK OWNERSHIP PLAN



SCHEDULE A

PARTICIPATING COMPANIES AND EFFECTIVE DATES


Participating Company


--------------------------------------------------------------------------------

  Effective Date
of Participation

--------------------------------------------------------------------------------

  Participation
Termination Date

--------------------------------------------------------------------------------

The Home Depot, Inc.   April 1, 1996*     Home Depot U.S.A.., Inc.   April 1,
1996     Homer TLC, Inc.   April 1, 1996     Home Depot International, Inc.  
April 1, 1996     Apex Supply Company, Inc.   January 6, 2000     Georgia
Lighting, Inc.   April 1, 2000   May 5, 2003** National Blinds & Wallpaper, Inc.
  April 1, 2000     Home Depot Incentives, Inc.   October 15, 2001     Arvada
Hardwood Floor Company   as soon as administratively practical after October 31,
2002     Floors, Inc.   as soon as administratively practical after October 31,
2002     HD Builder Solutions Group, Inc.   as soon as administratively
practical after October 31, 2002     Home Depot Services, LLC   January 1, 2003
    FloorWorks, Inc.   as soon as administratively practical after January 1,
2003     Home Depot Your Other Warehouse, LLC   May 5, 2003     H.D.V.I. Holding
Company, Inc.   August 1, 2003     THD At-Home Services, Inc.   December 15,
2003     Creative Touch Interiors, Inc.   January 5, 2004     White Cap
Construction Supply, Inc.   May 28, 2004     The Home Depot Supply, Inc.
(formerly Maintenance Warehouse/America Corp.)   July 1, 2004***     Economy
Maintenance Supply Company (excluding Employees residing and performing services
in Puerto Rico)   July 1, 2004****    

--------------------------------------------------------------------------------

*Prior to April 1, 1996, The Home Depot, Inc. and certain of its affiliates
participated in The Home Depot Employee Stock Ownership Plan, which was
originally effective January 1, 1988. Effective April 1, 1996, The Home Depot
Employee Stock Ownership Plan was amended to provide for Section 401(k) and
matching contributions and was restated as The Home Depot FutureBuilder.

**Georgia Lighting, Inc. merged into Home Depot U.S.A., Inc. effective May 5,
2003, and ceased to be a separate Participating Company on such date.

***The Home Depot Supply, Inc. (formerly Maintenance Warehouse/America Corp.)
became a participating company under The Maintenance Warehouse FutureBuilder
effective March 17, 1997. The Maintenance Warehouse FutureBuilder was merged
into the Plan effective July 1, 2004.

****Economy Maintenance Supply Company became a participating company under The
Maintenance Warehouse FutureBuilder effective December 15, 2003. Matching and
ESOP Contributions and shall be 100% vested in his Matching and ESOP
Contributions.

A-1

--------------------------------------------------------------------------------






THE HOME DEPOT FUTUREBUILDER
A 401(k) AND STOCK OWNERSHIP PLAN



SCHEDULE B

SERVICE WITH PREDECESSOR EMPLOYERS
AND SPECIAL ELIGIBILITY AND VESTING RULES



Aikenhead's Home Improvement Warehouse


        (a)   Service with Aikenhead's Home Improvement Warehouses.    For
purposes of determining Years of Eligibility Service and Years of Vesting
Service, all service with Aikenhead's Home Improvement Warehouse shall be taken
into account to the extent that such service would have been taken into account
if performed for an Affiliate.

        (b)   Special Entry Date.    An individual who, as of February 1, 1994,
(i) was a former employee of Aikenhead's Home Improvement Warehouse, (ii) became
an expatriate employee who was a Covered Employee, (iii) had satisfied the Year
of Service requirement set forth in Section 2.1(a), and (iv) otherwise was
eligible to participate in the Plan, became an Active Participant as of said
date.


Maintenance Warehouse/America Corp.


        For purposes of determining Years of Eligibility Service and Years of
Vesting Service, any Employee who (i) was employed by Maintenance
Warehouse/America Corp. on March 14, 1997, and (ii) becomes employed by a
Participating Company after such date will receive, subject to the Break in
Service rules under the Plan, credit for all periods of eligibility and vesting
service credited to such participant under the Maintenance Warehouse Salary Plus
Savings Plan.


Apex, Inc.


        (a)   Vesting.    For purposes of determining Years of Vesting Service,
any Employee who (i) was employed by Apex, Inc. (a Georgia corporation) on
January 6, 2000, and (ii) becomes employed by Apex, Inc. (a Delaware
corporation) on such date will receive credit for the number of years of vesting
service credited under the Apex Supply Company, Inc. 401(k) Plan (the "Apex
Plan") as of June 6, 2000.

        (b)   Eligibility.    An individual who is described in subparagraph
(a) above and who was an active participant in the Apex Plan as of January 6,
2000 shall become an Active Participant as of said date. Each individual who is
described in subparagraph (a) above and who had not yet become a participant in
the Apex Plan as of January 6, 2000 shall, for purposes of determining such
individual's Years of Eligibility Service, be credited with 45 hours of service
for each week of employment with Apex, Inc. (a Georgia corporation) through
December 6, 2000.


LCR-M Corporation


        (a)   Service Credit.    For purposes of determining Years of
Eligibility Service and Years of Vesting Service, any Covered Employee who
became an Employee on November 1, 2001, pursuant to the terms of the Asset
Purchase Agreement between Home Depot U.S.A., Inc. and LCR-M Corporation, dated
October 2, 2001, shall receive credit for service performed with LCR-M
Corporation.

        (b)   Special Eligibility Rules.    Any Covered Employee described in
paragraph (a) above who was a participant in LCR-M Corporation's 401(k) plan
(the "LCR-M Plan") immediately prior to November 1, 2001, shall be immediately
eligible to participate in the Plan. Any such Covered Employee who would have
satisfied the eligibility requirements under the LCR-M Plan between November 1,

B-1

--------------------------------------------------------------------------------




2001 and December 31, 2002 (had they continued employment with LCR-M
Corporation) shall become eligible to participate in the Plan on January 1,
2002. Any such Covered Employee who does not satisfy the foregoing eligibility
requirements shall become eligible to participate in the Plan in accordance with
Section 2.1 (a) of the Plan, taking into account service with LCR-M credited
under paragraph (a) above.


Floors, Inc.


        (a)   Service Credit.    For purposes of determining Years of
Eligibility Service and Years of Vesting Service, any Covered Employee who
became an Employee on or about October 31, 2002, in connection with the
Controlling Company's acquisition of Floors, Inc. and certain affiliated
companies shall receive credit for service performed with Floors, Inc. and such
affiliates; provided, Years of Vesting Service credited solely under this
provision shall not be taken into account in determining whether a Participant
has incurred 5 consecutive Breaks in Service for purposes of Sections 1.83 and
8.3 of the Plan.

        (b)   Special Eligibility Rules.    Any Covered Employee described in
paragraph (a) above who was a participant in the Floors, Inc. 401(k) plan
immediately prior to such acquisition shall be eligible to participate in the
Plan as soon as administratively practical after October 31, 2002. Any such
Covered Employee who does not satisfy the foregoing eligibility requirements
shall become eligible to participate in the Plan in accordance with Article II
of the Plan, taking into account service with Floors Inc. and its affiliates
credited under paragraph (a) above.


Arvada Hardwood Floor Company


        (a)   Service Credit.    For purposes of determining Years of
Eligibility Service and Years of Vesting Service, any Covered Employee who
became an Employee on or about October 31, 2002, in connection with the
Controlling Company's acquisition of the assets ofArvada Hardwood Floor Company
and certain affiliated companies, shall receive credit for service performed
with Arvada Hardwood Floor Co. and such affiliates; provided, Years of Vesting
Service credited solely under this provision shall not be taken into account in
determining whether a Participant has incurred 5 consecutive Breaks in Service
for purposes of Sections 1.83 and 8.3 of the Plan.

        (b)   Special Eligibility Rules.    Any Covered Employee described in
paragraph (a) above who was a participant in Arvada Hardwood Floor Company's
401(k) plan immediately prior to such acquisition shall be eligible to
participate in the Plan as soon as administratively practical after October 31,
2002. Any such Covered Employee who does not satisfy the foregoing eligibility
requirements shall become eligible to participate in the Plan in accordance with
Article II of the Plan, taking into account service with Arvada Hardwood Floor
Company and its affiliates credited under paragraph (a) above.


FloorWorks, Inc.


        For purposes of determining Years of Eligibility Service and Years of
Vesting Service, any Covered Employee who became an Employee on or about
October 31, 2002, in connection with the Controlling Company's acquisition of
the assets of FloorWorks, Inc. and certain affiliated companies shall receive
credit for service performed with FloorWorks, Inc. and such affiliates;
provided, Years of Vesting Service credited solely under this provision shall
not be taken into account in determining whether a Participant has incurred 5
consecutive Breaks in Service for purposes of Sections 1.83 and 8.3 of the Plan.


Pulte Homes, Inc.


        For purposes of determining Years of Eligibility Service and Years of
Vesting Service, any Covered Employee who transferred employment to a
Participating Company from Pulte Homes, Inc. or one of

B-2

--------------------------------------------------------------------------------




its affiliates in connection with certain Design Center Management Agreements
dated December 30, 2002, and December 31, 2002, between FloorWorks, Inc. and Del
Webb Communities, Inc. and Anthem Arizona, LLC, respectively, shall receive
credit for service performed with Pulte Homes, Inc. and its affiliates;
provided, Years of Vesting Service credited solely under this provision shall
not be taken into account in determining whether a Participant has incurred 5
consecutive Breaks in Service for purposes of Sections 1.83 and 8.3 of the Plan.


Installed Products USA, Inc.


        For purposes of determining Years of Eligibility Service, Years of
Vesting Service and Breaks in Service, any Covered Employee who becomes an
Employee on or about September 30, 2003, in connection with Home Depot
U.S.A., Inc.'s acquisition of the assets of Installed Products USA, Inc.
("Installed Products") shall receive credit for service performed with Installed
Products. Any such Covered Employees who have satisfied the eligibility
requirements of Section 2.1 shall become participants in the Plan on or as soon
as practicable after the closing date of the acquisition. For purposes of this
provision, part-time hourly employees of Installed Products shall be credited
with actual hours worked through the closing date. All other employees shall be
credited with a Year of Eligibility Service and a Year of Vesting Service for
each complete and partial 12-month period of employment with Installed Products
through the closing date.


RMA Home Services, Inc.


        For purposes of determining Years of Eligibility Service and Years of
Vesting Service, any Covered Employee who becomes an Employee on or about
December 15, 2003, in connection with the merger of RMA Home Services, Inc.
("RMA") with a subsidiary of Home Depot U.S.A., Inc. ("RMA Employee") shall
receive credit for service performed with RMA prior to the merger date. For
purposes of determining eligibility for Employer Contributions, as provided in
Section 2.1(b), Years of Eligibility Service will be determined without regard
to the requirement to complete 1,000 Hours of Service. For purposes of
determining Years of Vesting Service, each RMA Employee will be credited with
one (1) Year of Vesting Service for each calendar year beginning before
December 15, 2003, during which he completed at least one day of service with
RMA.


Economy Maintenance Supply Company


        For purposes of determining Years of Eligibility Service and Years of
Vesting Service, any Covered Employee who becomes an Employee on or about
December 15, 2003, in connection with the acquisition of the assets of Economy
Maintenance Supply Company ("EMS") by a subsidiary of The Home Depot
Supply, Inc. shall receive credit for service performed with EMS prior to the
acquisition date; provided, Years of Vesting Service credited solely under this
provision shall not be taken into account in determining whether a Participant
has incurred 5 consecutive Breaks in Service for purposes of Sections 1.83 and
8.3 of the Plan.


Creative Touch Interiors


        For purposes of determining Years of Eligibility Service and Years of
Vesting Service, any Covered Employee who becomes an Employee on or about
January 5, 2004, in connection with the acquisition of Creative Touch
Interiors, Inc. ("CTI") by The Home Depot Supply, Inc. shall receive credit for
service performed with CTI prior to the acquisition date; provided, Years of
Vesting Service credited solely under this provision shall not be taken into
account in determining whether a Participant has incurred 5 consecutive Breaks
in Service for purposes of Sections 1.83 and 8.3 of the Plan.

B-3

--------------------------------------------------------------------------------





White Cap Construction Supply, Inc.


        For purposes of determining Years of Eligibility Service and Years of
Vesting Service, any Covered Employee who becomes an Employee on or about
May 28, 2004, in connection with the acquisition of White Cap Construction
Supply, Inc. ("White Cap") by The Home Depot Supply, Inc., shall receive credit
for service performed with White Cap prior to the acquisition date; provided,
Years of Vesting Service credited solely under this provision shall not be taken
into account in determining whether a Participant has incurred 5 consecutive
Breaks in Service for purposes of Sections 1.83 and 8.3 of the Plan.


Concrete Foundations Supply, Inc.


        Any Covered Employee who becomes an Employee on or about September 27,
2004, in connection with the acquisition of the assets of Concrete Foundations
Supply, Inc. by White Cap Construction Supply, Inc., shall be immediately
eligible to make Before-Tax Contributions and receive allocations of


Georgia Lighting Payroll


        A Covered Employee receiving compensation through the Georgia
Lighting, Inc. payroll system shall be eligible to make Before-Tax Contributions
and receive allocations of Matching and ESOP Contributions as of the first day
of the calendar quarter coinciding with the date on which he completes 1 Year of
Eligibility Service, provided that he is a Covered Employee on such entry date.

B-4

--------------------------------------------------------------------------------






THE HOME DEPOT FUTUREBUILDER
A 401(k) AND STOCK OWNERSHIP PLAN



SCHEDULE C

SPECIAL MATCHING CONTRIBUTION RULES


1.White Cap Construction Supply, Inc.

        For each Active Participant who is employed by White Cap Construction
Supply, Inc. and who is eligible to receive Matching Contributions pursuant to
Section 2.1(b), such Participating Company shall make, with respect to each
payroll period or other payment of compensation, a Matching Contribution to the
Plan equal to 25 percent of the Before-Tax Contributions made on behalf of such
Active Participant to the extent that such Before-Tax Contributions do not
exceed 4 percent of a Participant's Compensation for a payroll period (that is,
such Matching Contributions shall not exceed 1 percent of the Active
Participant's Compensation for such payroll period). Such Matching Contributions
shall be in lieu of the Matching Contributions set forth in Section 3.2(a) of
the Plan.

2.The Home Depot Supply, Inc.

        (a)   Supplemental Annual Matching Contributions.

        (1)   General.    For each Plan Year commencing on or after January 1,
2004, for each Active Participant who (i) is not a Highly Compensated Employee,
and (ii) satisfies all of the conditions set forth in subsection (a)(2) hereof
for all periods through the last day of such Plan Year, the Participating
Company shall make a Supplemental Annual Matching Contribution equal to
4.5 percent of such Active Participant's Compensation for such Plan Year.

        (2)   Conditions for Eligibility.    In order to be eligible for a
Supplemental Annual Matching Contribution under this subsection (a) for a Plan
Year, the Active Participant must meet the following eligibility conditions:

        (A)  The individual must have been employed by Maintenance
Warehouse/America Corp. (now The Home Depot Supply, Inc.) on July 1, 1999;

        (B)  Commencing on or before the later of December 31, 1999, or the
individual's Entry Date into the Maintenance Warehouse FutureBuilder (the "MW
Plan"), the individual (i) must have enrolled in the MW Plan, and (ii) must have
in effect at all times while he is employed by The Home Depot Supply, Inc. or
Economy Maintenance Supply Company (to the extent permitted by the maximum
limits under the Plan) a Deferral Election pursuant to which he has elected to
contribute at least 3 percent of his Compensation as a Before-Tax Contribution
(excluding catch-up contributions) to the Plan (or, for periods prior to July 1,
2004, the MW Plan); and

        (C)  The individual must be in the active employ of the Controlling
Company or an Affiliate on the last day of such Plan Year.

In the event a Participant fails to satisfy any of these conditions with respect
to a Plan Year, such Participant shall not be eligible to receive a Supplemental
Annual Matching Contribution for such Plan Year and shall permanently forfeit
the right to receive Supplemental Annual Matching Contributions under this
subsection (a) in all future Plan Years.

        (b)   2004 Supplemental Annual Matching Contributions.

        (1)   General.    Effective on an after July 1, 2004, for each Active
Participant who (i) is not a Highly Compensated Employee, and (ii) satisfies all
of the conditions set forth in subsection (b)(2) for all periods through the
last day of each Plan Year, the Participating Company shall make a

C-1

--------------------------------------------------------------------------------



2004 Supplemental Annual Matching Contribution equal to 2.5 percent of such
Active Participant's Compensation for such Plan Year.

        (2)   Conditions of Eligibility.    To be eligible for a 2004
Supplemental Annual Matching Contribution under this subsection (b) for a Plan
Year, the Active Participant must meet each of the following eligibility
conditions:

        (A)  The individual must have been employed by The Home Depot
Supply, Inc. or Economy Maintenance Supply Company on July 1, 2004; and

        (B)  Commencing on or before the later of July 1, 2004, or the
individual's Entry Date into the Plan, the individual (i) must have enrolled in
the Plan, and (ii) must have in effect at all times while he is employed by the
Participating Company (to the extent permitted by the maximum limits under the
Plan) a Deferral Election pursuant to which he has elected to contribute at
least 3 percent of his Compensation as a Before-Tax Contribution (excluding
catch-up contributions) to the Plan; and

        (C)  The individual must be in the active employ of the Controlling
Company or an Affiliate on the last day of the Plan Year.

In the event a Participant fails to satisfy any of these conditions with respect
to a Plan Year, such Participant shall not be eligible to receive a 2004
Supplemental Annual Matching Contribution for such Plan Year and shall
permanently forfeit the right to receive 2004 Supplemental Annual Matching
Contributions under this subsection (b) in all future Plan Years. For periods
prior to July 1, 2004, references to the "Plan" shall mean the MW Plan.

        (c)   Compensation Included.    For purposes of determining the amount
of matching contributions under subsections (a) and (b), only Compensation paid
to a Participant by The Home Depot Supply, Inc. and Economy Maintenance Supply
Company shall be taken into account. If a Participant receives Compensation from
any other Affiliate during a Plan Year, such Compensation shall be disregarded
for purposes of subsections (a) and (b). For the Plan Year beginning January 1,
2004, Compensation taken into account under the MW Plan prior to its merger with
and into the Plan effective July 1, 2004, shall be taken into account for
purposes of determining an Active Participant's Supplemental Annual Matching
Contribution under subsection (a), but such Compensation not be taken into
account in determining an Active Participant's 2004 Supplemental Annual Matching
Contribution under subsection (b).

3.THD At-Home Services, Inc.

        Notwithstanding anything in the Plan to the contrary, any Covered
Employee who (i) is employed by THD At-Home Services, Inc., (ii) is compensated
entirely by commissions, and (iii) has an Employment Date on or after June 1,
2004 or transfers into or is re-hired by THD At-Home Services, Inc. on or after
June 1, 2004, shall not be eligible to receive allocations of Matching or ESOP
Contributions and shall be eligible to make Before-Tax Contributions on the
first day of the calendar quarter coinciding with or next following completion
of a Year of Eligibility Service.

C-2

--------------------------------------------------------------------------------






THE HOME DEPOT FUTUREBUILDER
A 401(k) AND STOCK OWNERSHIP PLAN



SCHEDULE D

TRANSFER ACCOUNTS


        1.     Maintenance Warehouse FutureBuilder.

        (a)    Vesting.    Notwithstanding Section 8.1, the Matching Account of
each Participant whose account under the Maintenance Warehouse FutureBuilder was
transferred to the Plan on July 1, 2004, and either (i) was employed by
Maintenance Warehouse/America Corp. on July 1, 1999, or (ii) is a former
Employee of Maintenance Warehouse/America Corp. who is rehired after July 1,
1999, at a time when he has a Matching Account balance remaining in the Plan
which is at least 25 percent vested, shall vest in accordance with the following
schedule, based on the total of the Participant's Years of Vesting Service:

Years of Vesting Service
Completed by Participant

--------------------------------------------------------------------------------

  Vested Percentage of Participant's
Matching Account

--------------------------------------------------------------------------------

Less than 2 Years   0% 2 Years, but less than 3   25% 3 Years or more   100%

        (b)    Rollover Account Withdrawals.    A Participant whose account
under the Maintenance Warehouse FutureBuilder was transferred to the Plan on
July 1, 2004, may request a withdrawal of all or part of his Rollover Account. A
withdrawal under this subsection shall be paid in the form of a single-sum
distribution which shall, except as otherwise provided herein, be paid in cash.
To the extent that a portion of a Participant's Account that is to be withdrawn
is invested in Company Stock, such withdrawal shall be made in the form of
Company Stock or cash, at the election of the Participant.

D-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



THE HOME DEPOT FUTUREBUILDER A 401(k) AND STOCK OWNERSHIP PLAN

Amendment and Restatement Effective July 1, 2004



THE HOME DEPOT FUTUREBUILDER A 401(k) AND STOCK OWNERSHIP PLAN
STATEMENT OF PURPOSE
STATEMENT OF AGREEMENT
Table of Contents
ARTICLE I DEFINITIONS
ARTICLE II ELIGIBILITY
ARTICLE III CONTRIBUTIONS
ARTICLE IV ROLLOVERS AND TRANSFERS BETWEEN PLANS
ARTICLE V PARTICIPANTS' ACCOUNTS; CREDITING AND ALLOCATIONS
ARTICLE VI CONTRIBUTION AND SECTION 415 LIMITATIONS AND NONDISCRIMINATION
REQUIREMENTS
ARTICLE VII INVESTMENTS
ARTICLE VIII VESTING IN ACCOUNTS
ARTICLE IX PAYMENT OF BENEFITS FROM ACCOUNTS
ARTICLE X WITHDRAWALS AND LOANS
ARTICLE XI ADMINISTRATION
ARTICLE XII ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
ARTICLE XIII AMENDMENT, TERMINATION AND ADOPTION
ARTICLE XIV TOP-HEAVY PROVISIONS
ARTICLE XV MISCELLANEOUS
THE HOME DEPOT FUTUREBUILDER A 401(k) AND STOCK OWNERSHIP PLAN
SCHEDULE A PARTICIPATING COMPANIES AND EFFECTIVE DATES
THE HOME DEPOT FUTUREBUILDER A 401(k) AND STOCK OWNERSHIP PLAN
SCHEDULE B SERVICE WITH PREDECESSOR EMPLOYERS AND SPECIAL ELIGIBILITY AND
VESTING RULES
Aikenhead's Home Improvement Warehouse
Maintenance Warehouse/America Corp.
Apex, Inc.
LCR-M Corporation
Floors, Inc.
Arvada Hardwood Floor Company
FloorWorks, Inc.
Pulte Homes, Inc.
Installed Products USA, Inc.
RMA Home Services, Inc.
Economy Maintenance Supply Company
Creative Touch Interiors
White Cap Construction Supply, Inc.
Concrete Foundations Supply, Inc.
Georgia Lighting Payroll
THE HOME DEPOT FUTUREBUILDER A 401(k) AND STOCK OWNERSHIP PLAN
SCHEDULE C SPECIAL MATCHING CONTRIBUTION RULES
THE HOME DEPOT FUTUREBUILDER A 401(k) AND STOCK OWNERSHIP PLAN
SCHEDULE D TRANSFER ACCOUNTS
